LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made on August 1, 2005, by and among
INTEGRATED ELECTRICAL SERVICES, INC. (individually and, in its capacity as the
representative of the other Borrowers pursuant to Section 3.4 hereof, "Parent"),
a Delaware corporation with its chief executive office and principal place of
business at 1800 West Loop South, Suite 500, Houston, Texas 77027, and each of
the Subsidiaries of Parent listed on Annex I attached hereto and having the
respective chief executive office and principal place of business so listed on
Annex I (Parent and such Subsidiaries of Parent being herein referred to
collectively as "Borrowers" and individually as a "Borrower"), and each of the
Subsidiaries of Parent listed on Annex II attached hereto and having the
respective chief executive office and principal place of business so listed on
Annex II (such Subsidiaries of Parent being herein referred to collectively as
"Guarantors" and individually as a "Guarantor", and each Borrower and Guarantor
being herein referred to collectively as "Credit Parties" and individually as a
"Credit Party"), the various financial institutions listed on the signature
pages hereof and their respective successors and permitted assigns which become
"Lenders" as provided herein; and BANK OF AMERICA, N.A., a national banking
association with an office at 901 Main Street, 22nd Floor, Mail
Code:  TX1-492-22-13, Dallas, Texas 75202, in its capacity as collateral and
administrative agent for the Lenders pursuant to Section 12 hereof (together
with its successors in such capacity, "Agent"). Capitalized terms used in this
Agreement have the meanings assigned to them in Appendix A, General Definitions.

R e c i t a l s

:



Each Credit Party has requested that Lenders make available a revolving credit
facility to Borrowers, which shall be used by Borrowers to finance their mutual
and collective enterprise of providing electrical contracting services. In order
to utilize the financial powers of each Borrower in the most efficient and
economical manner, and in order to facilitate the financing of each Borrower's
needs, Lenders will, at the request of any Borrower, make loans to all Borrowers
under the revolving credit facility on a combined basis and in accordance with
the provisions hereinafter set forth. Borrowers' business is a mutual and
collective enterprise and Borrowers believe that the consolidation of all
revolving credit loans under this Agreement will enhance the aggregate borrowing
powers of each Borrower and ease the administration of their revolving credit
loan relationship with Lenders, all to the mutual advantage of Borrowers.
Lenders' willingness to extend credit to Borrowers and to administer each
Borrower's collateral security therefor, on a combined basis as more fully set
forth in this Agreement, is done solely as an accommodation to Borrowers and at
Borrowers' request in furtherance of Borrowers' mutual and collective
enterprise.

Each Borrower has agreed to guarantee the obligations of each of the other
Borrowers under this Agreement and each of the other Loan Documents, and each
Guarantor has agreed to guarantee the obligations of each Borrower under this
Agreement and each of the other Loan Documents.

Each Credit Party (i) has determined that this credit facility is necessary or
convenient to the conduct, promotion or attainment of its business and (ii)
agrees, represents and warrants that provision of this credit facility to
Borrowers will provide it with a substantial direct and indirect economic
benefit.

NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the parties hereto hereby agree as follows:

SECTION 1. CREDIT FACILITIES

Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
severally agree to the extent and in the manner hereinafter set forth to make
their respective Pro Rata shares of the Commitments available to Borrowers,
in an aggregate amount up to $80,000,000, as follows:

1.1. Commitment.

1.1.1. Revolver Loans. Each Lender agrees, severally and not jointly with the
other Lenders, upon the terms and subject to the conditions set forth herein, to
make Revolver Loans to Borrowers on any Business Day during the period from the
date hereof through the Business Day before the last day of the Original Term,
not to exceed in aggregate principal amount outstanding at any time such
Lender's Commitment at such time, which Revolver Loans may be repaid and
reborrowed in accordance with the provisions of this Agreement; provided,
however, that Lenders shall have no obligation to Borrowers whatsoever to make
any Revolver Loan on or after the Commitment Termination Date or if at the time
of the proposed funding thereof the aggregate principal amount of all of the
Revolver Loans and Pending Revolver Loans then outstanding exceeds, or would
exceed after the funding of such Revolver Loan, the Borrowing Base. Each
Borrowing of Revolver Loans shall be funded by Lenders on a Pro Rata basis in
accordance with their respective Commitments (except for Bank with respect to
Settlement Loans). The Revolver Loans shall bear interest as set forth in
Section 2.1 hereof. Each Revolver Loan shall, at the option of Borrowers, be
made or continued as, or converted into, part of one or more Borrowings that,
unless specifically provided herein, shall consist entirely of Base Rate Loans
or LIBOR Loans.

1.1.2. Out-of-Formula Loans. If the unpaid balance of Revolver Loans outstanding
at any time should exceed the Borrowing Base at such time (an "Out-of-Formula
Condition"), such Revolver Loans shall nevertheless constitute Obligations that
are secured by the Collateral and entitled to all of the benefits of the Loan
Documents. In the event that Lenders are willing to, in their sole and absolute
discretion, make Out-of-Formula Loans, such Out-of-Formula Loans shall be
payable on demand and shall bear interest as provided in this Agreement for
Revolver Loans generally.

1.1.3. Use of Proceeds. The proceeds of the Revolver Loans shall be used by
Borrowers solely for one or more of the following purposes: (i) to satisfy any
Debt owing on the Closing Date to Existing Lenders; (ii) to pay the fees and
transaction expenses associated with the closing of the transactions described
herein; (iii) to pay any of the Obligations; and (iv) to make expenditures for
other lawful corporate purposes of Borrowers to the extent such expenditures are
not prohibited by this Agreement or Applicable Law. In no event may any Revolver
Loan proceeds be used by any Borrower to purchase or to carry, or to reduce,
retire or refinance any Debt incurred to purchase or carry, any Margin Stock or
for any related purpose that violates the provisions of Regulations T, U or X of
the Board of Governors.

1.1.4. Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender and
by the Revolver Note payable to such Lender (or the assignee of such Lender),
which shall be executed by Borrowers, completed in conformity with this
Agreement and delivered to such Lender. All outstanding principal amounts and
accrued interest under the Revolver Notes shall be due and payable as set forth
in Section 4.2 hereof.

1.2. Letter of Credit Facility.

1.2.1. Agreement to Issue or Cause To Issue. Subject to the terms and conditions
of this Agreement, the Agent agrees (i) to cause the Letter of Credit Issuer to
issue for the account of any one or more Borrowers one or more standby letters
of credit ("Letter of Credit") and/or (ii) to provide credit support or other
enhancement to a Letter of Credit Issuer acceptable to Agent, which issues a
Letter of Credit for the account of any Borrower (any such credit support or
enhancement being herein referred to as a "Credit Support") from time to time
during the term of this Agreement.

1.2.2. Amounts; Outside Expiration Date. The Agent shall not have any obligation
to issue or cause to be issued any Letter of Credit or to provide Credit Support
for any Letter of Credit at any time if: (i) the maximum face amount of the
requested Letter of Credit is greater than the Unused Letter of Credit
Subfacility at such time; (ii) the maximum face amount of the requested Letter
of Credit and all commissions, fees, and charges due from the Borrowers in
connection with the opening thereof would exceed Availability at such time; or
(iii) such Letter of Credit has an expiration date less than 15 days prior to
the last day of the Original Term or more than 12 months from the date of
issuance of such standby Letters of Credit. With respect to any Letter of Credit
which contains any "evergreen" or automatic renewal provision, each Lender shall
be deemed to have consented to any such extension or renewal unless any such
Lender shall have provided to the Agent, written notice that it declines to
consent to any such extension or renewal at least thirty (30) days prior to the
date on which the Letter of Credit Issuer is entitled to decline to extend or
renew the Letter of Credit. If all of the requirements of this Section 1.2 are
met and no Default or Event of Default has occurred and is continuing, no Lender
shall decline to consent to any such extension or renewal.

1.2.3. Other Conditions. In addition to conditions precedent contained in
Article 10, the obligation of the Agent to issue or to cause to be issued any
Letter of Credit or to provide Credit Support for any Letter of Credit is
subject to the following conditions precedent having been satisfied in a manner
reasonably satisfactory to the Agent:

(i) The Borrower shall have delivered to the Letter of Credit Issuer, at such
times and in such manner as such Letter of Credit Issuer may prescribe, an
application in form and substance satisfactory to such Letter of Credit Issuer
and reasonably satisfactory to the Agent for the issuance of the Letter of
Credit and such other documents as may be required pursuant to the terms
thereof, and the form and terms of the proposed Letter of Credit shall be
reasonably satisfactory to the Agent and the Letter of Credit Issuer and its
purpose shall comply with Section 1.1.3; and

(ii) As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter of Credit Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit.

In the event of any direct conflict between any document delivered pursuant to
Section 1.2.3(i) and this Agreement, the terms hereof shall control.

1.2.4. Issuance of Letters of Credit.

(i) Request for Issuance. Borrower must notify the Agent of a requested Letter
of Credit at least three (3) Business Days prior to the proposed issuance date.
Such notice shall be irrevocable and must specify the original face amount of
the Letter of Credit requested, the Business Day of issuance of such requested
Letter of Credit, whether such Letter of Credit may be drawn in a single or in
partial draws, the Business Day on which the requested Letter of Credit is to
expire, the purpose for which such Letter of Credit is to be issued, and the
beneficiary of the requested Letter of Credit. The Borrower shall attach to such
notice the proposed form of the Letter of Credit.

(ii) Responsibilities of the Agent; Issuance. As of the Business Day immediately
preceding the requested issuance date of the Letter of Credit, the Agent shall
determine the amount of the applicable Unused Letter of Credit Subfacility and
Availability. If (a) the face amount of the requested Letter of Credit is less
than the Unused Letter of Credit Subfacility and (b) the amount of such
requested Letter of Credit and all commissions, fees, and charges due from the
Borrower in connection with the opening thereof would not exceed Availability,
the Agent shall cause the Letter of Credit Issuer to issue the requested Letter
of Credit on the requested issuance date so long as the other conditions hereof
are met.

(iii) No Extensions or Amendment. The Agent shall not be obligated to cause the
Letter of Credit Issuer to extend or amend any Letter of Credit issued pursuant
hereto unless the requirements of this Section 1.2 are met as though a new
Letter of Credit were being requested and issued.

1.2.5. Payments Pursuant to Letters of Credit. Each Borrower agrees to reimburse
immediately the Letter of Credit Issuer for any draw under any Letter of Credit
and the Agent for the account of the Lenders upon any payment pursuant to any
Credit Support, and to pay the Letter of Credit Issuer the amount of all other
charges and fees payable to the Letter of Credit Issuer in connection with any
Letter of Credit immediately when due, irrespective of any claim, setoff,
defense or other right which any Borrower may have at any time against the
Letter of Credit Issuer or any other Person. Each drawing under any Letter of
Credit shall constitute a request by Borrowers to the Agent for a Borrowing of a
Base Rate Revolving Loan in the amount of such drawing. The funding date with
respect to such Borrowing shall be the date of such drawing.

1.2.6. Indemnification; Exoneration; Power of Attorney.

(i) Indemnification. In addition to amounts payable as elsewhere provided in
this Section 1.2, each Borrower agrees to protect, indemnify, pay and save the
Lenders and the Agent harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys' fees) which any Lender or the Agent (other than a Lender in its
capacity as Letter of Credit Issuer) may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit or the
provision of any Credit Support or enhancement in connection therewith. The
Borrowers' obligations under this Section shall survive payment of all other
Obligations.

(ii) Assumption of Risk by the Borrower. As among the Borrowers, the Lenders,
and the Agent, each Borrower assumes all risks of the acts and omissions of, or
misuse of any of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, except
to the extent caused by their willful misconduct or gross negligence, the
Lenders and the Agent shall not be responsible for: (a) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any Person in connection with the application for and issuance of and
presentation of drafts with respect to any of the Letters of Credit, even if it
should prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (b) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (c) the
failure of the beneficiary of any Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (d) errors,
omissions, interruptions, or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(e) errors in interpretation of technical terms; (f) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (g) the misapplication by
the beneficiary of any Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (h) any consequences arising from causes beyond the
control of the Lenders or the Agent, including any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority or (i) the Letter of Credit Issuer's honor of a draw for which the
draw or any certificate fails to comply in any respect with the terms of the
Letter of Credit. None of the foregoing shall affect, impair or prevent the
vesting of any rights or powers of the Agent or any Lender under this Section
1.2.6.

(iii) Exoneration. Without limiting the foregoing, no action or omission
whatsoever by Agent or any Lender (excluding any Lender in its capacity as a
Letter of Credit Issuer) shall result in any liability of Agent or any Lender to
any Borrower, or relieve any Borrower of any of its obligations hereunder to any
such Person.

(iv) Rights Against Letter of Credit Issuer. Nothing contained in this Agreement
is intended to limit the Borrower's rights, if any, with respect to the Letter
of Credit Issuer which arise as a result of the letter of credit application and
related documents executed by and between the Borrower and the Letter of Credit
Issuer or under Applicable Law.

(v) Account Party. Each Borrower hereby authorizes and directs any Letter of
Credit Issuer to name the Borrower as the "Account Party" therein and to deliver
to the Agent all instruments, documents and other writings and property received
by the Letter of Credit Issuer pursuant to the Letter of Credit, and to accept
and rely upon the Agent's instructions and agreements with respect to all
matters arising in connection with the Letter of Credit or the application
therefor.

1.2.7. Cash Collateral Account. If any LC Outstandings, whether or not then due
or payable, shall for any reason be outstanding (i) at any time when an Event of
Default has occurred and is continuing, (ii) on any date that Availability is
less than zero, or (iii) on or at any time after the Commitment Termination
Date, then Borrowers shall, on Bank's or Agent's request, forthwith deposit with
Agent, in cash, an amount equal to 105% of the aggregate amount of LC
Outstandings. If Borrowers fail to make such deposit on the first Business Day
following Agent's or Bank's demand therefor, Lenders may (and shall upon
direction of the Required Lenders) advance such amount as Revolver Loans
(whether or not an Out-of-Formula Condition is created thereby). Such cash
(together with any interest accrued thereon) shall be held by Agent in the Cash
Collateral Account and may be invested, in Agent's discretion, in Cash
Equivalents. Each Borrower hereby pledges to Agent and grants to Agent a
security interest in, for the benefit of Agent in such capacity and for the Pro
Rata benefit of Lenders, all Cash Collateral held in the Cash Collateral Account
from time to time and all proceeds thereof, as security for the payment of all
Obligations, whether or not then due or payable. From time to time after cash is
deposited in the Cash Collateral Account, Agent may apply Cash Collateral then
held in the Cash Collateral Account to the payment of any amounts, in such order
as Agent may elect, as shall be or shall become due and payable by Borrowers to
Agent or any Lender with respect to the LC Outstandings that may be then
outstanding. Neither any Borrower nor any other Person claiming by, through or
under or on behalf of any Borrower shall have any right to withdraw any of the
Cash Collateral held in the Cash Collateral Account, including any accrued
interest, provided that (i) upon termination or expiration of all Letters of
Credit and the payment and satisfaction of all of the LC Outstandings, any Cash
Collateral remaining in the Cash Collateral Account shall be returned to
Borrowers unless an Event of Default then exists (in which event Agent may apply
such Cash Collateral to the payment of any other Obligations outstanding, with
any surplus to be turned over to Borrowers) or (ii) if no Event of Default then
exists, Borrower has the Availability required by this Agreement after giving
effect thereto and such is in compliance with Section 2.2.3, then Borrower may
withdraw such Cash Collateral.

1.2.8. Letters of Credit; Intra-Lender Issues.

(i) Notice of Letter of Credit Balance. On each Settlement Date the Agent shall
notify each Lender of the issuance of all Letters of Credit since the prior
Settlement Date.

(ii) Participations in Letters of Credit.

(a) Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with Section 1.2.4, each Lender (sometimes referred to
herein as a "Participating Lender") shall be deemed to have irrevocably and
unconditionally purchased and received without recourse or warranty, an
undivided interest and participation equal to such Lender's Pro Rata share of
the face amount of such Letter of Credit or the Credit Support provided through
the Agent to the Letter of Credit Issuer, if not the Bank, in connection with
the issuance of such Letter of Credit (including all obligations of the
Borrowers with respect thereto, and any security therefor or guaranty pertaining
thereto).

(b) Sharing of Reimbursement Obligation Payments. Whenever the Agent receives a
payment from the Borrowers on account of reimbursement obligations in respect of
a Letter of Credit or Credit Support as to which the Agent has previously
received for the account of the Letter of Credit Issuer thereof payment from a
Lender, the Agent shall promptly pay to such Lender such Lender's Pro Rata share
of such payment from the Borrowers. Each such payment shall be made by the Agent
on the next Settlement Date.

(c) Documentation. Upon the request of any Lender, the Agent shall furnish to
such Lender copies of any Letter of Credit, Credit Support for any Letter of
Credit, reimbursement agreements executed in connection therewith, applications
for any Letter of Credit, and such other documentation as may reasonably be
requested by such Lender.

(d) Obligations Irrevocable. The obligations of each Lender to make payments to
the Agent with respect to any Letter of Credit or with respect to their
participation therein or with respect to any Credit Support for any Letter of
Credit or with respect to the Revolver Loans made as a result of a drawing under
a Letter of Credit and the obligations of the Borrower for whose account the
Letter of Credit or Credit Support was issued to make payments to the Agent, for
the account of the Lenders, shall be irrevocable and shall not be subject to any
qualification or exception whatsoever, including any of the following
circumstances:

(1) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(2) the existence of any claim, setoff, defense or other right which any
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Agent, the issuer of such Letter of
Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between any Borrower or any
other Person and the beneficiary named in any Letter of Credit);

(3) any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(4) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(5) the occurrence of any Default or Event of Default; or

(6) the failure of the Borrowers to satisfy the applicable conditions precedent
set forth in Article 10.

(iii) Recovery or Avoidance of Payments; Refund of Payments In Error. In the
event any payment by or on behalf of the Borrower received by the Agent with
respect to any Letter of Credit or Credit Support provided for any Letter of
Credit and distributed by the Agent to the Lenders on account of their
respective participations therein is thereafter set aside, avoided or recovered
from the Agent in connection with any receivership, liquidation or bankruptcy
proceeding, the Lenders shall, upon demand by the Agent, pay to the Agent their
respective Pro Rata shares of such amount set aside, avoided or recovered,
together with interest at the rate required to be paid by the Agent upon the
amount required to be repaid by it. Unless the Agent receives notice from the
Borrowers prior to the date on which any payment is due to the Lenders that the
Borrowers will not make such payment in full as and when required, the Agent may
assume that the Borrowers have made such payment in full to the Agent on such
date in immediately available funds and the Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrowers have not made such payment in full to the Agent, each
Lender shall repay to the Agent on demand such amount distributed to such
Lender, together with interest thereon at the Federal Funds Rate for each day
from the date such amount is distributed to such Lender until the date repaid.

(iv) Indemnification by Lenders. To the extent not reimbursed by the Borrowers
and without limiting the obligations of the Borrowers hereunder, the Lenders
agree to indemnify the Letter of Credit Issuer ratably in accordance with their
respective Pro Rata shares, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys' fees) or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against the Letter of Credit Issuer in any
way relating to or arising out of any Letter of Credit or the transactions
contemplated thereby or any action taken or omitted by the Letter of Credit
Issuer under any Letter of Credit or any Loan Document in connection therewith;
provided that no Lender shall be liable for any of the foregoing to the extent
it arises from the gross negligence or willful misconduct of the Person to be
indemnified. Without limitation of the foregoing, each Lender agrees to
reimburse the Letter of Credit Issuer promptly upon demand for its Pro Rata
share of any costs or expenses payable by the Borrowers to the Letter of Credit
Issuer, to the extent that the Letter of Credit Issuer is not promptly
reimbursed for such costs and expenses by the Borrowers. The agreement contained
in this Section shall survive payment in full of all other Obligations.

1.3. Bank Products.

The Borrowers may request and the Agent may, in its sole and absolute
discretion, arrange for the Borrowers to obtain from the Bank or the Bank's
Affiliates Bank Products. If Bank Products are provided by an Affiliate of the
Bank, the Borrowers agree to indemnify and hold the Agent, the Bank and the
Lenders harmless from any and all costs and obligations now or hereafter
incurred by the Agent, the Bank or any of the Lenders which arise from any
indemnity given by the Agent to its Affiliates related to such Bank Products;
provided, however, nothing contained herein is intended to limit the Borrowers'
rights, with respect to the Bank or its Affiliates, if any, which arise as a
result of the execution of documents by and between the Borrowers and the Bank
which relate to Bank Products. The agreement contained in this Section shall
survive termination of this Agreement. The Borrowers acknowledge and agree that
the obtaining of Bank Products from the Bank or the Bank's Affiliates (i) is in
the sole and absolute discretion of the Bank or the Bank's Affiliates, and
(ii) is subject to all rules and regulations of the Bank or the Bank's
Affiliates.

SECTION 2. INTEREST, FEES AND CHARGES

2.1. Interest.

2.1.1. Rates of Interest. Borrowers jointly and severally agree to pay interest
in respect of all unpaid principal amounts of the Revolver Loans from the
respective dates such principal amounts are advanced until paid (whether at
stated maturity, on acceleration or otherwise) at a rate per annum equal to the
applicable rate indicated below:

(i) for Revolver Loans made or outstanding as Base Rate Loans, the Applicable
Margin plus the Base Rate in effect from time to time; or

(ii) for Revolver Loans made or outstanding as LIBOR Loans, the Applicable
Margin plus the relevant Adjusted LIBOR Rate for the applicable Interest Period
selected by a Borrower in conformity with this Agreement.

Upon determining the Adjusted LIBOR Rate for any Interest Period requested by
Borrowers, Agent shall promptly notify Borrowers thereof by telephone and, if so
requested by Borrowers, confirm the same in writing. Such determination shall,
absent manifest error, be final, conclusive and binding on all parties and for
all purposes. The applicable rate of interest for all Loans (or portions
thereof) bearing interest based upon the Base Rate shall be increased or
decreased, as the case may be, by an amount equal to any increase or decrease in
the Base Rate, with such adjustments to be effective as of the opening of
business on the day that any such change in the Base Rate becomes effective.
Interest on each Loan shall accrue from and including the date on which such
Loan is made, converted to a Loan of another Type or continued as a LIBOR Loan
to (but excluding) the date of any repayment thereof; provided, however, that,
if a Loan is repaid on the same day made, one day's interest shall be paid on
such Loan.

2.1.2. Conversions and Continuations.

(i) Borrowers may on any Business Day, subject to the giving of a proper Notice
of Conversion/Continuation as hereinafter described, elect (A) to continue all
or any part of a LIBOR Loan by selecting an Interest Period therefor, to
commence on the last day of the immediately preceding Interest Period, or (B) to
convert all or any part of a Loan of one Type into a Loan of another Type;
provided, however, that no outstanding Loans may be converted into or continued
as LIBOR Loans when any Default or Event of Default exists. Any conversion of
a LIBOR Loan into a Base Rate Loan shall be made on the last day of the Interest
Period for such LIBOR Loan. Any conversion or continuation made with respect to
less than the entire outstanding balance of the Revolver Loans must be allocated
among Lenders on a Pro Rata basis, and the Interest Period for Loans converted
into or continued as LIBOR Loans shall be coterminous for each Lender.

(ii) Whenever Borrowers desire to convert or continue Loans under
Section 2.1.2(i), Parent shall give Agent written notice (or telephonic notice
promptly confirmed in writing) substantially in the form of Exhibit C, signed by
an authorized officer of Parent, before 12:00 p.m. on the Business Day of the
requested conversion date, in the case of a conversion into Base Rate Loans, and
at least 3 Business Days before the requested conversion or continuation date,
in the case of a conversion into or continuation of LIBOR Loans. Promptly after
receipt of a Notice of Conversion/Continuation, Agent shall notify each Lender
in writing of the proposed conversion or continuation. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify the aggregate
principal amount of the Loans to be converted or continued, the date of such
conversion or continuation (which shall be a Business Day) and whether the Loans
are being converted into or continued as LIBOR Loans (and, if so, the duration
of the Interest Period to be applicable thereto) or Base Rate Loans. If, upon
the expiration of any Interest Period in respect of any LIBOR Loans Borrowers
shall have failed to deliver the Notice of Conversion/Continuation, Borrowers
shall be deemed to have elected to convert such LIBOR Loans to Base Rate Loans.

2.1.3. Interest Periods. In connection with the making or continuation of, or
conversion into, each Borrowing of LIBOR Loans, Borrowers shall select an
interest period (each an "Interest Period") to be applicable to such LIBOR Loan,
which interest period shall commence on the date such LIBOR Loan is made and
shall end on a numerically corresponding day in the first, third or sixth month
thereafter; provided, however, that:

(i) the initial Interest Period for a LIBOR Loan shall commence on the date of
such Borrowing (including the date of any conversion from a Loan of another
Type) and each Interest Period occurring thereafter in respect of such Revolver
Loan shall commence on the date on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that, if any Interest Period in respect of LIBOR Loans would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

(iii) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
expire on the last Business Day of such calendar month; and

(iv) no Interest Period shall extend beyond the last day of the Original Term.

2.1.4. Interest Rate Not Ascertainable. If Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) that on any date for determining the Adjusted LIBOR Rate for
any Interest Period, by reason of any changes arising after the date of
this Agreement affecting the London interbank market or any Lender's or Bank's
position in such market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
Adjusted LIBOR Rate, then, and in any such event, Agent shall forthwith give
notice (by telephone confirmed in writing) to a Borrower of such determination.
Until Agent notifies a Borrower that the circumstances giving rise to the
suspension described herein no longer exist, the obligation of Lenders to make
LIBOR Loans shall be suspended, and such affected Loans then outstanding shall,
at the end of the then applicable Interest Period or at such earlier time as may
be required by Applicable Law, bear the same interest as Base Rate Loans.

2.1.5. Default Rate of Interest. Borrowers shall pay interest (before as well as
after entry of judgment thereon, to the extent permitted by Applicable Law) at a
rate per annum equal to the Default Rate (i) with respect to the principal
amount of any portion of the Obligations (and, to the extent permitted by
Applicable Law, all past due interest) that is not paid on the due date thereof
(whether due at stated maturity, on demand, upon acceleration or otherwise)
until paid in full; (ii) with respect to the principal amount of all of the
Obligations (and, to the extent permitted by Applicable Law, all past due
interest) upon the earlier to occur of (x) a Borrower's receipt of notice from
Agent of the Required Lenders' election to charge the Default Rate based upon
the existence of any Event of Default (which notice Agent shall send only with
the consent or at the direction of the Required Lenders), whether or not
acceleration or demand for payment of the Obligations has been made, or (y) the
commencement by or against any Borrower of an Insolvency Proceeding whether or
not under the circumstances described in clauses (i) or (ii) hereof Agent elects
to accelerate the maturity or demand payment of any of the Obligations; and
(iii) with respect to the principal amount of any Out-of-Formula Loans, whether
or not demand for payment thereof has been made by Agent. To the fullest extent
permitted by Applicable Law, the Default Rate shall apply and accrue on any
judgment entered with respect to any of the Obligations and to the unpaid
principal amount of the Obligations during any Insolvency Proceeding of a
Borrower. Each Borrower acknowledges that the cost and expense to Agent and each
Lender attendant upon the occurrence of an Event of Default are difficult to
ascertain or estimate and that the Default Rate is a fair and reasonable
estimate to compensate Agent and Lender for such added cost and expense.

2.2. Fees.

In consideration of Lender's establishment of the Commitments in favor of
Borrowers, and Agent's agreement to serve as collateral and administrative agent
hereunder, Borrowers jointly and severally agree to pay the following fees:

2.2.1. Underwriting Fee. Borrowers shall pay to Agent on the date hereof the
underwriting fee provided for in the Fee Letter.

2.2.2. Unused Line Fee. Borrowers shall be jointly and severally obligated to
pay to Agent for the Pro Rata benefit of Lenders a fee based on the amount by
which the Average Revolver Loan Balance for any month (or portion thereof that
the Commitments are in effect) is less than the aggregate amount of the
Commitments (the "Unused Amount"), such fee to be equal to 0.50% per annum of
the Unused Amount if such Unused Amount is equal to or less than 50% of the
aggregate amount of the Commitments, and such fee to be instead equal to .375%
per annum of the Unused Amount, if such Unused Amount is greater than 50% of the
aggregate amount of the Commitments, such fee to be paid on the first day of the
following month; but if the Commitments are terminated on a day other than the
first day of a month, then any such fee payable for the month in which
termination shall occur shall be paid on the effective date of such termination.

2.2.3. Letter of Credit Fee. The Borrowers jointly and severally agree to pay to
the Agent, for the account of the Lenders, in accordance with their respective
Pro Rata shares, for each Letter of Credit, a fee (the "Letter of Credit Fee")
equal to the per annum percentage equal to the Applicable Margin for Revolver
Loans which are LIBOR Loans provided, however, that for any Letter of Credit
which is 105% secured by Cash Collateral in a Cash Collateral Account in which
Agent has a perfected first priority security interest pursuant to documentation
and arrangements satisfactory to Agent (the "Reduced LC Fee Procedures"), the
Letter of Credit Fee shall instead be equal to (i) the per annum percentage
equal to the Applicable Margin for Revolver Loans which are LIBOR Loans, minus
0.75%, and to Agent for the benefit of the Letter of Credit Issuer a fronting
fee of one-quarter of one percent (0.25%) per annum of the undrawn face amount
of each Letter of Credit, and to the Letter of Credit Issuer, all out-of-pocket
costs, fees and expenses incurred by the Letter of Credit Issuer in connection
with the application for, processing of, issuance of, or amendment to any Letter
of Credit, which costs, fees and expenses shall include a "fronting fee" payable
to the Letter of Credit Issuer. The Reduced LC Fee Procedures shall require Cash
Collateral of at least $5,000,000 (and $5,000,000 increments thereof) but not
more than $25,000,000 which must be maintained in the Cash Collateral Account
for no less than 30 consecutive days. The Letter of Credit Fee shall be payable
monthly in arrears on the first day of each month following any month in which a
Letter of Credit is outstanding and on the Termination Date. The Letter of
Credit Fee shall be computed on the basis of a 360-day year for the actual
number of days elapsed.

2.2.4. Audit and Appraisal Fees. Borrowers shall be jointly and severally
obligated to reimburse Agent and Lenders for all reasonable costs and expenses
incurred by Agent and Lenders in connection with all audits and appraisals of
any Obligor's books and records and such other matters pertaining to any Obligor
or any Collateral as Agent shall deem appropriate. Borrowers shall reimburse
Agent and Lenders for all reasonable costs and expenses incurred by Agent or
Lenders in connection with appraisals of any Collateral as Agent shall deem
appropriate and shall pay to Agent $850.00 per day for each day that an employee
or agent of Agent shall be engaged in a field examination or an audit or review
of any Borrower's books and records.

2.2.5. Annual Administrative Fee. In consideration of Bank's syndication of the
Commitments and service as Agent hereunder, Borrowers shall be jointly and
severally obligated to pay to Agent for Agent's own account an administrative
fee of $75,000, per year, which fee shall be payable on the Closing Date and on
each anniversary of the date of this Agreement (or on the date of payment in
full of the Obligations upon termination of the Commitments, if on a date other
than an anniversary date).

2.2.6. General Provisions. All fees shall be fully earned by the identified
recipient thereof pursuant to the foregoing provisions of this Agreement and the
Fee Letter on the due date thereof (and, in the case of Letters of Credit, upon
each issuance, renewal or extension of such Letter of Credit) and, except as
otherwise set forth herein or required by Applicable Law, shall not be subject
to rebate, refund or proration. All fees provided for in Section 2.2 are and
shall be deemed to be compensation for services and are not, and shall not be
deemed to be, interest or any other charge for the use, forbearance or detention
of money.

2.3. Computation of Interest and Fees.

All fees and other charges provided for in this Agreement that are calculated as
a per annum percentage of any amount and all interest shall be calculated daily
and shall be computed on the actual number of days elapsed over a year of 360
days. For purposes of computing interest and other charges hereunder, all
Payment Items and other forms of payment received by Agent shall be deemed
applied by Agent on account of the Obligations (subject to final payment of such
items) on the Business Day that Agent receives such items in immediately
available funds in the Payment Account, and Agent shall be deemed to have
received such Payment Item on the date specified in Section 4.7 hereof.

2.4. Reimbursement of Obligations.

2.4.1. Borrowers shall reimburse Agent and, during any period that an Event of
Default then exists, each Lender, for all legal, accounting, appraisal and other
fees and expenses incurred by Agent or any Lender in connection with (i) the
negotiation and preparation of any of the Loan Documents, any amendment or
modification thereto, any waiver of any Default or Event of Default thereunder,
or any restructuring or forbearance with respect thereto; (ii) the
administration of the Loan Documents and the transactions contemplated thereby,
to the extent that such fees and expenses are expressly provided for in this
Agreement or any of the other Loan Documents; (iii) action taken to perfect or
maintain the perfection or priority of any of Agent's Liens with respect to any
of the Collateral; (iv) any inspection of or audits conducted with respect to
any Borrower's books and records or any of the Collateral; (v) any effort to
verify, protect, preserve, or restore any of the Collateral or to collect, sell,
liquidate or otherwise dispose of or realize upon any of the Collateral; (vi)
any litigation, contest, dispute, suit, proceeding or action (whether instituted
by or against Agent, any Lender, any Obligor or any other Person) in any way
arising out of or relating to any of the Collateral (or the validity, perfection
or priority of any of Agent's Liens thereon), any of the Loan Documents or the
validity, allowance or amount of any of the Obligations; (vii) the protection or
enforcement or any rights or remedies of Agent or any Lender in any Insolvency
Proceeding; and (viii) any other action taken by Agent or any Lender to enforce
any of the rights or remedies of Agent or such Lender against any Obligor or any
Account Debtors to enforce collection of any of the Obligations or payments with
respect to any of the Collateral. All amounts chargeable to Borrowers under this
Section 2.4 shall constitute Obligations that are secured by all of the
Collateral and shall be payable on demand to Agent. Borrowers shall also
reimburse Agent for expenses incurred by Agent in its administration of any of
the Collateral to the extent and in the manner provided in Section 7 hereof or
in any of the other Loan Documents. The foregoing shall be in addition to, and
shall not be construed to limit, any other provision of any of the Loan
Documents regarding the reimbursement by Borrowers of costs, expenses or
liabilities suffered or incurred by Agent or any Lender.

2.4.2. If at any time Agent or (with the consent of Agent) any Lender shall
agree to indemnify any Person (including Bank) against losses or damages that
such Person may suffer or incur in its dealings or transactions with any or all
of Borrowers, or shall guarantee any liability or obligation of any or all of
Borrowers to such Person, or otherwise shall provide assurances of any
Borrower's payment or performance under any agreement with such Person,
including indemnities, guaranties or other assurances of payment or performance
given by Agent or any Lender with respect to Cash Management Agreements or
Interest Rate Contracts, Letters of Credit, then the Contingent Obligation of
Agent or any Lender providing any such indemnity, guaranty or other assurance of
payment or performance, together with any payment made or liability incurred by
Agent or any Lender in connection therewith, shall constitute Obligations that
are secured by the Collateral and Borrowers shall repay, on demand, any amount
so paid or any liability incurred by Agent or any Lender in connection with any
such indemnity, guaranty or assurance, except that repayment with respect to any
Credit Support shall be due on the first Business Day following the date on
which Agent made the payment under the Credit Support. Nothing herein shall be
construed to impose upon Agent or any Lender any obligation to provide any such
indemnity, guaranty or assurance except to the extent provided in Section 1.2
hereof. The foregoing agreement of Borrowers shall apply whether or not such
indemnity, guaranty or assurance is in writing or oral and regardless of any
Borrower's knowledge of the existence thereof, and shall be in addition to any
provision of the Loan Documents regarding reimbursement by Borrowers of costs,
expenses or liabilities suffered or incurred by Agent or any Lender.

2.5. Bank Charges.

Borrowers shall pay to Agent, on demand, any and all fees, costs or expenses
which Agent or any Lender pays to a bank or other similar institution (including
any fees paid by Agent or any Lender to any Participant) arising out of or in
connection with (i) the forwarding to a Borrower or any other Person on behalf
of Borrower by Agent or any Lender of proceeds of Loans made by Lenders to a
Borrower pursuant to this Agreement and (ii) the depositing for collection by
Agent or any Lender of any Payment Item received or delivered to Agent or any
Lender on account of the Obligations. Each Borrower acknowledges and agrees that
Agent may charge such costs, fees and expenses to Borrowers based upon Agent's
good faith estimate of such costs, fees and expenses as they are incurred by
Agent or any Lender.

2.6. Illegality.

Notwithstanding anything to the contrary contained elsewhere in this Agreement,
if (i) any change in any law or regulation or in the interpretation thereof by
any Governmental Authority charged with the administration thereof, in each case
occurring after the date hereof, shall make it unlawful for a Lender to make or
maintain a LIBOR Loan or to give effect to its obligations as contemplated
hereby with respect to a LIBOR Loan or (ii) at any time such Lender determines
that the making or continuance of any LIBOR Loan has become impracticable as a
result of a contingency occurring after the date hereof which adversely affects
the London interbank market or the position of such Lender in such market, then
such Lender shall give after such determination Agent and any Borrower notice
thereof and may thereafter (1) declare that LIBOR Loans will not thereafter be
made by such Lender, whereupon any request by a Borrower for a LIBOR Loan
shall be deemed a request for a Base Rate Loan unless such Lender's declaration
shall be subsequently withdrawn (which declaration shall be withdrawn promptly
after the cessation of the circumstances described in clause (i) or (ii) above);
and (2) require that all outstanding LIBOR Loans made by such Lender be
converted to Base Rate Loans, under the circumstances of clause (i) or (ii) of
this Section 2.6 insofar as such Lender determines the continuance of LIBOR
Loans to be impracticable, in which event all such LIBOR Loans shall be
converted automatically to Base Rate Loans as of the date of any Borrower's
receipt of the aforesaid notice from such Lender.

2.7. Increased Costs.

If, by reason of (a) the introduction, or any change (including any change by
way of imposition or increase of Statutory Reserves or other reserve
requirements) in or in the interpretation, of any law or regulation after the
date hereof, or (b) the compliance with any guideline or request issued after
the date hereof from any central bank or other Governmental Authority or
quasi-Governmental Authority exercising control over banks or financial
institutions generally (whether or not having the force of law):

(i) any Lender shall be subject after the date hereof, to any Tax, duty or other
charge with respect to any LIBOR Loan or its obligation to make LIBOR Loans, or
a change shall result in the basis of taxation of payment to any Lender of the
principal of or interest on its LIBOR Loans or its obligation to make LIBOR
Loans (except for changes in the rate of Tax on the overall net income or gross
receipts of such Lender imposed by the jurisdiction in which such Lender's
principal executive office is located); or

(ii) any reserve (including any imposed by the Board of Governors), special
deposits or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender shall be imposed or deemed
applicable or any other condition affecting its LIBOR Loans or its obligation to
make LIBOR Loans shall be imposed on such Lender or the London interbank market;

and as a result thereof there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining LIBOR Loans (except to the
extent already included in the determination of the applicable Adjusted LIBOR
Rate for LIBOR Loans), or there shall be a reduction in the amount received or
receivable by such Lender, then such Lender shall, promptly after determining
the existence or amount of any such increased costs for which such Lender seeks
payment hereunder, give any Borrower notice thereof and Borrowers shall from
time to time, upon written notice from and demand by such Lender (with a copy of
such notice and demand to Agent), pay to Agent for the account of such Lender,
within 5 Business Days after the date specified in such notice and demand, an
additional amount sufficient to indemnify such Lender against such increased
costs; provided that such Lender shall not be entitled to any such increased
costs related to periods prior to 180 days before notice from such Lender. A
certificate as to the amount of such increased cost, submitted to Borrowers by
such Lender, shall be final, conclusive and binding for all purposes, absent
manifest error.

If any Lender shall advise Agent at any time that, because of the circumstances
described hereinabove in this Section 2.7 or any other circumstances arising
after the date of this Agreement affecting such Lender or the London interbank
market or such Lender's or Bank's position in such market, the Adjusted LIBOR
Rate, as determined by Agent, will not adequately and fairly reflect the cost to
such Lender of funding LIBOR Loans, then, and in any such event:

(i) Agent shall forthwith give notice (by telephone confirmed in writing) to
Borrowers and Lenders of such event;

(iii) Borrowers' right to request and such Lender's obligation to make
LIBOR Loans shall be immediately suspended and Borrowers' right to continue a
LIBOR Loan as such beyond the then applicable Interest Period shall also be
suspended, until each condition giving rise to such suspension no longer exists;
and

(iv) such Lender shall make a Base Rate Loan as part of the requested Borrowing
of LIBOR Loans, which Base Rate Loan shall, for all purposes, be considered part
of such Borrowing.

For purposes of this Section 2.7, all references to a Lender shall be deemed to
include any bank holding company or bank parent of such Lender.

2.8. Capital Adequacy.

If any Lender determines that after the date hereof (a) the adoption of any
Applicable Law regarding capital requirements for banks or bank holding
companies or the subsidiaries thereof, (b) any change in the interpretation or
administration of any such Applicable Law by any Governmental Authority, central
bank, or comparable agency charged with the interpretation or administration
thereof, or (c) compliance by such Lender or its holding company with any
request or directive of any such Governmental Authority, central bank or
comparable agency regarding capital adequacy (whether or not having the force of
law), has the effect of reducing the return on such Lender's capital to a level
below that which such Lender could have achieved (taking into consideration such
Lender's and its holding company's policies with respect to capital adequacy
immediately before such adoption, change or compliance and assuming that such
Lender's capital was fully utilized prior to such adoption, change or
compliance) but for such adoption, change or compliance as a consequence of such
Lender's commitment to make the Loans pursuant hereto by any amount deemed by
such Lender to be material:

(i) Agent shall promptly, after its receipt of a certificate from such Lender
setting forth such Lender's determination of such occurrence, give notice
thereof to any Borrower and Lenders; and

(ii) Borrowers shall pay to Agent, for the account of such Lender, as an
additional fee from time to time, on demand, such amount as such Lender
certifies to be the amount reasonably calculated to compensate such Lender for
such reduction.

A certificate of such Lender claiming entitlement to compensation as set forth
above will be conclusive in the absence of manifest error. Such certificate will
set forth the nature of the occurrence giving rise to such compensation, the
additional amount or amounts to be paid to such Lender (including the basis for
such Lender's determination of such amount), and the method by which such
amounts were determined; provided that such Lender shall not be entitled to such
additional amounts related to periods prior to 180 days before notice from such
Lender. In determining such amount, such Lender may use any reasonable averaging
and attribution method. For purposes of this Section 2.8 all references to a
Lender shall be deemed to include any bank holding company or bank parent of
such Lender.

2.9. Funding Losses.

If for any reason (other than due to a default by a Lender or as a result of a
Lender's refusal to honor a LIBOR Loan request due to circumstances described in
Section 2.6 or 2.7 hereof) a Borrowing of, or conversion to or continuation of,
LIBOR Loans does not occur on the date specified therefor in a Notice of
Borrowing or Notice of Conversion/ Continuation (whether or not withdrawn), or
if any repayment (including any conversions pursuant to Section 2.1.2 hereof) of
any of its LIBOR Loans occurs on a date that is not the last day of an Interest
Period applicable thereto, or if for any reason Borrowers default in their
obligation to repay LIBOR Loans when required by the terms of this Agreement,
then Borrowers shall jointly and severally pay to Agent, for the ratable benefit
of the affected Lenders, within 10 days after Agent's or an affected Lender's
demand therefor, an amount (if a positive number) computed pursuant to the
following formula:

L = (R - T) x P x D

360

where

L = amount payable

R = interest rate applicable to the LIBOR Loan unborrowed or prepaid

T = effective interest rate per annum at which any readily marketable bond or
other obligations of the United States, selected at Agent's sole discretion,
maturing on or nearest the last day of the then applicable or requested Interest
Period for such LIBOR Loan and in approximately the same amount as such LIBOR
Loan, can be purchased by Agent on the day of such payment of principal or
failure to borrow

P = the amount of principal paid or the amount of the LIBOR Loan requested or to
have been continued or converted

D = the number of days remaining in the Interest Period as of the date of such
prepayment or the number of days in the requested Interest Period

Borrowers shall pay such amount upon presentation by Agent of a statement
setting forth the amount and Agent's calculation thereof pursuant hereto, which
statement shall be deemed true and correct absent manifest error. For purposes
of this Section 2.9, all references to a Lender shall be deemed to include any
bank holding company or bank parent of such Lender.

2.10. Maximum Interest.

Regardless of any provision contained in any of the Loan Documents, in no
contingency or event whatsoever shall the aggregate of all amounts that are
contracted for, charged or received by Agent and Lenders pursuant to the terms
of this Agreement or any of the other Loan Documents and that are deemed
interest under Applicable Law exceed the highest rate permissible under any
Applicable Law. No agreements, conditions, provisions or stipulations contained
in this Agreement or any of the other Loan Documents or the exercise by Agent of
the right to accelerate the payment or the maturity of all or any portion of the
Obligations, or the exercise of any option whatsoever contained in any of the
Loan Documents, or the prepayment by any or all Borrowers of any of the
Obligations, or the occurrence of any contingency whatsoever, shall entitle
Agent or any Lender to charge or receive in any event, interest or any charges,
amounts, premiums or fees deemed interest by Applicable Law (such interest,
charges, amounts, premiums and fees referred to herein collectively as
"Interest") in excess of the Maximum Rate and in no event shall Borrowers be
obligated to pay Interest exceeding such Maximum Rate, and all agreements,
conditions or stipulations, if any, which may in any event or contingency
whatsoever operate to bind, obligate or compel Borrowers to pay Interest
exceeding the Maximum Rate shall be without binding force or effect, at law or
in equity, to the extent only of the excess of Interest over such Maximum Rate.
If any Interest is charged or received in excess of the Maximum Rate ("Excess"),
each Borrower acknowledges and stipulates that any such charge or receipt shall
be the result of an accident and bona fide error, and such Excess, to the extent
received, shall be applied first to reduce the principal Obligations and the
balance, if any, returned to Borrowers, it being the intent of the parties
hereto not to enter into a usurious or otherwise illegal relationship. The right
to accelerate the maturity of any of the Obligations does not include the right
to accelerate any Interest that has not otherwise accrued on the date of such
acceleration, and Agent and Lenders do not intend to collect any unearned
Interest in the event of any such acceleration. Each Borrower recognizes that,
with fluctuations in the rates of interest set forth in Section 2.1.1 of this
Agreement, and the Maximum Rate, such an unintentional result could
inadvertently occur. All monies paid to Agent or any Lender hereunder or under
any of the other Loan Documents, whether at maturity or by prepayment, shall be
subject to any rebate of unearned Interest as and to the extent required by
Applicable Law. By the execution of this Agreement, each Borrower covenants that
(i) the credit or return of any Excess shall constitute the acceptance by such
Borrower of such Excess, and (ii) no Borrower shall seek or pursue any other
remedy, legal or equitable, against Agent or any Lender, based in whole or in
part upon contracting for, charging or receiving any Interest in excess of the
Maximum Rate. For the purpose of determining whether or not any Excess has been
contracted for, charged or received by Agent or any Lender, all Interest at any
time contracted for, charged or received from any or all Borrowers in connection
with any of the Loan Documents shall, to the extent permitted by Applicable Law,
be amortized, prorated, allocated and spread in equal parts throughout the full
term of the Obligations. Borrowers, Agent and Lenders shall, to the maximum
extent permitted under Applicable Law, (i) characterize any non-principal
payment as an expense, fee or premium rather than as Interest and (ii) exclude
voluntary prepayments and the effects thereof. The provisions of this Section
2.10 shall be deemed to be incorporated into every Loan Document (whether or not
any provision of this Section is referred to therein). All such Loan Documents
and communications relating to any Interest owed by any or all Borrowers and all
figures set forth therein shall, for the sole purpose of computing the extent of
Obligations, be automatically recomputed by Borrowers, and by any court
considering the same, to give effect to the adjustments or credits required by
this Section 2.10.

2.11.

Affected Lenders.



Within thirty (30) days after receipt by Borrower of written notice and demand
from any Lender (an "Affected Lender") for payment of additional amounts or
increased costs as provided in Sections 2.7 or 2.8, Borrower may, at its option,
notify Agent and such Affected Lender of its intention to replace the Affected
Lender. So long as no Default or Event of Default has occurred and is
continuing, Borrower, with the consent of Agent, may obtain, at Borrower's
expense, a replacement Lender ("Replacement Lender") for the Affected Lender,
which Replacement Lender must be reasonably satisfactory to Agent. If Borrower
obtains a Replacement Lender within ninety (90) days following notice of its
intention to do so, the Affected Lender must sell and assign its Loans and
Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
fees with respect thereto through the date of such sale, and such assignment
shall not require the payment of an assignment fee to Agent; provided, that
Borrower shall have reimbursed such Affected Lender for the additional amounts
or increased costs that it is entitled to receive under this Agreement through
the date of such sale and assignment. Notwithstanding the foregoing, Borrower
shall not have the right to obtain a Replacement Lender if the Affected Lender
rescinds its demand for increased costs or additional amounts within 15 days
following its receipt of Borrower's notice of intention to replace such Affected
Lender. Furthermore, if Borrower gives a notice of intention to replace and does
not so replace such Affected Lender within ninety (90) days thereafter,
Borrower's rights under this Section 2.11 shall terminate with respect to such
Affected Lender and Borrower shall promptly pay all increased costs or
additional amounts demanded by such Affected Lender pursuant to Sections 2.7 and
2.8.

SECTION 3. LOAN ADMINISTRATION

3.1. Manner of Borrowing and Funding Revolver Loans.

Borrowings under the Commitments established pursuant to Section 1.1 hereof
shall be made and funded as follows:

3.1.1. Notice of Borrowing.

(i) Whenever Borrowers desire to make a Borrowing under Section 1.1 of
this Agreement (other than a Borrowing resulting from a conversion or
continuation pursuant to Section 2.1.2), Borrowers shall give Agent prior
written notice (or electronic notice satisfactory to Agent) of such Borrowing
request (a "Notice of Borrowing"), which shall be in the form of Exhibit D
annexed hereto and signed by an authorized officer of Parent. Such Notice of
Borrowing shall be given by such Borrower no later than 12:00 noon at the office
of Agent designated by Agent from time to time (a) on the Business Day of the
requested funding date of such Borrowing, in the case of Base Rate Loans, and
(b) at least 3 Business Days prior to the requested funding date of such
Borrowing, in the case of LIBOR Loans. Notices received after 12:00 noon shall
be deemed received on the next Business Day. Any Revolver Loans made by each
Lender on the Closing Date shall be in excess of $250,000 and shall be made as
Base Rate Loans and thereafter may be made or continued as or converted into
Base Rate Loans or LIBOR Loans. Each Notice of Borrowing (or telephonic notice
thereof) shall be irrevocable and shall specify (a) the principal amount of the
Borrowing, (b) the date of Borrowing (which shall be a Business Day), (c)
whether the Borrowing is to consist of Base Rate Loans or LIBOR Loans, (d) in
the case of LIBOR Loans, the duration of the Interest Period to be applicable
thereto, and (e) the account of Borrowers to which the proceeds of such
Borrowing are to be disbursed. Borrowers may not request any LIBOR Loans if a
Default or Event of Default exists.

(ii) Unless payment is otherwise timely made by Borrowers, the becoming due of
any amount required to be paid under this Agreement or any of the other Loan
Documents with respect to the Obligations (whether as principal, accrued
interest, fees or other charges including the repayment of any LC Outstandings)
shall be deemed irrevocably to be a request (without any requirement for the
submission of a Notice of Borrowing) for Revolver Loans on the due date of, and
in an aggregate amount required to pay, such Obligations, and the proceeds of
such Revolver Loans may be disbursed by way of direct payment of the relevant
Obligation and shall bear interest as Base Rate Loans. Neither Agent nor any
Lender shall have any obligation to Borrowers to honor any deemed request for a
Revolver Loan after the Commitment Termination Date, when an Out-of-Formula
Condition exists or would result therefrom or when any condition precedent set
forth in Section 10 hereof is not satisfied, but may do so in their discretion
and without regard to the existence of, and without being deemed to have waived,
any Default or Event of Default and regardless of whether such Revolver Loan is
funded after the Commitment Termination Date.

(iii) If Borrowers elect to establish a Controlled Disbursement Account with
Bank or any Affiliate of Bank, then the presentation for payment by Bank of any
check or other item of payment drawn on the Controlled Disbursement Account at a
time when there are insufficient funds in such account to cover such check shall
be deemed irrevocably to be a request (without any requirement for the
submission of a Notice of Borrowing) for Revolver Loans on the date of such
presentation and in any amount equal to the aggregate amount of the items
presented for payment, and the proceeds of such Revolver Loans may be disbursed
to the Controlled Disbursement Account and shall bear interest as Base Rate
Loans. Neither Agent nor any Lender shall have any obligation to honor any
deemed request for a Revolver Loan after the Commitment Termination Date or when
an Out-of-Formula Condition exists or would result therefrom or when any
condition precedent in Section 10 hereof is not satisfied, but may do so in its
discretion and without regard to the existence of, and without being deemed to
have waived, any Default or Event of Default and regardless of whether
such Revolver Loan is funded after the Commitment Termination Date.

(iv) As an accommodation to Borrowers, Agent and Lenders may permit telephonic
requests for Borrowings and electronic transmittal of instructions,
authorizations, agreements or reports to Agent by Borrowers; provided, however,
that Borrowers shall confirm each such telephonic request for a Borrowing of
LIBOR Loans by delivery of the required Notice of Borrowing to Agent by
facsimile transmission promptly, but in no event later than 5:00 p.m. on the
same day. Neither Agent nor any Lender shall have any liability to Borrowers for
any loss or damage suffered by such Borrowers as a result of Agent's or any
Lender's honoring of any requests, execution of any instructions, authorizations
or agreements or reliance on any reports communicated to it telephonically or
electronically and purporting to have been sent to Agent or Lenders by a
Borrower and neither Agent nor any Lender shall have any duty to verify the
origin of any such communication or the identity or authority of the Person
sending it.

3.1.2. Fundings by Lenders. Subject to its receipt of notice from Agent of a
Notice of Borrowing as provided in Section 3.1.1(i) (except in the case of a
deemed request by a Borrower for a Revolver Loan as provided in Sections
3.1.1(ii) or (iii) or 3.1.3(ii) hereof, in which event no Notice of Borrowing
need be submitted), each Lender shall timely honor its Commitment by funding its
Pro Rata share of each Borrowing of Revolver Loans that is properly requested by
a Borrower and that such Borrower is entitled to receive under the Loan
Agreement. Agent shall endeavor to notify Lenders of each Notice of Borrowing
(or deemed request for a Borrowing pursuant to Section 3.1.1(ii) or (iii)
hereof) by 12:00 noon on the proposed funding date (in the case of Base Rate
Loans) or by 3:00 p.m. at least 2 Business Days before the proposed funding date
(in the case of LIBOR Loans). Each Lender shall deposit with Agent an amount
equal to its Pro Rata share of the Borrowing requested or deemed requested by
such Borrower at Agent's designated bank in immediately available funds not
later than 2:00 p.m. on the date of funding of such Borrowing, unless Agent's
notice to Lenders is received after 12:00 noon on the proposed funding date of a
Base Rate Loan, in which event Lenders shall deposit with Agent their respective
Pro Rata shares of the requested Borrowing on or before 11:00 a.m. of the next
Business Day. Subject to its receipt of such amounts from Lenders, Agent shall
make the proceeds of the Revolver Loans received by it available to such
Borrower by disbursing such proceeds in accordance with such Borrower's
disbursement instructions set forth in the applicable Notice of Borrowing.
Neither Agent nor any Lender shall have any liability on account of any delay by
any bank or other depository institution in treating the proceeds of any
Revolver Loan as collected funds or any delay in receipt, or any loss, of funds
that constitute a Revolver Loan, the wire transfer of which was initiated by
Agent in accordance with wiring instructions provided to Agent. Unless Agent
shall have been notified in writing by a Lender prior to the proposed time of
funding that such Lender does not intend to deposit with Agent an amount equal
such Lender's Pro Rata share of the requested Borrowing (or deemed request for a
Borrowing pursuant to Section 3.1.1(ii) or (iii) hereof), Agent may assume that
such Lender has deposited or promptly will deposit its share with Agent and
Agent may in its discretion disburse a corresponding amount to such Borrower on
the applicable funding date. If a Lender's Pro Rata share of such Borrowing is
not in fact deposited with Agent, then, if Agent has disbursed to such Borrower
an amount corresponding to such share, then such Lender agrees to pay, and in
addition Borrowers jointly and severally agree to repay, to Agent forthwith on
demand such corresponding amount, together with interest thereon, for each day
from the date such amount is disbursed by Agent to or for the benefit of such
Borrower until the date such amount is paid or repaid to Agent, (a) in the case
of Borrowers, at the interest rate applicable to such Borrowing and (b) in the
case of such Lender, at the Federal Funds Rate. If such Lender repays to Agent
such corresponding amount, such amount so repaid shall constitute a Revolver
Loan, and if both such Lender and Borrowers shall have repaid such corresponding
amount, Agent shall promptly return to Borrowers such corresponding amount in
same day funds. A notice from Agent submitted to any Lender with respect to
amounts owing under this Section 3.1.2 shall be conclusive, absent manifest
error.

3.1.3. Settlement and Settlement Loans.

(i) In order to facilitate the administration of the Revolver Loans under this
Agreement, Lenders agree (which agreement shall be solely between Lenders and
Agent and shall not be for the benefit of or enforceable by any Borrower) that
settlement among them with respect to the Revolver Loans may take place on a
periodic basis on dates determined from time to time by Agent (each a
"Settlement Date"), which may occur before or after the occurrence or during
the continuance of a Default or Event of Default and whether or not all of the
conditions set forth in Section 10 of this Agreement have been met. On each
Settlement Date, payment shall be made by or to each Lender in the manner
provided herein and in accordance with the Settlement Report delivered by Agent
to Lenders with respect to such Settlement Date so that, as of each Settlement
Date and after giving effect to the transaction to take place on such Settlement
Date, each Lender shall hold its Pro Rata share of all Revolver Loans and
participations in LC Outstandings then outstanding.

(ii) Between Settlement Dates, Agent may request Bank to advance, and Bank may,
but shall in no event be obligated to, advance to Borrowers out of Bank's own
funds the entire principal amount of any Borrowing of Revolver Loans that are
Base Rate Loans requested or deemed requested pursuant to this Agreement (any
such Revolver Loan funded exclusively by Agent being referred to as a
"Settlement Loan"). Each Settlement Loan shall constitute a Revolver Loan
hereunder and shall be subject to all of the terms, conditions and security
applicable to other Revolver Loans, except that all payments thereon shall be
payable to Bank solely for its own account. The obligation of Borrowers to repay
such Settlement Loans to Bank shall be evidenced by the records of Bank and need
not be evidenced by any promissory note. Agent shall not request Bank to make
any Settlement Loan if (A) Agent shall have received written notice from any
Lender that one or more of the applicable conditions precedent set forth in
Section 10 hereof will not be satisfied on the requested funding date for the
applicable Borrowing or (B) the requested Borrowing would exceed the amount of
Availability on the funding date or would cause the then outstanding principal
balance of all Settlement Loans to exceed $10,000,000. Bank shall not be
required to determine whether the applicable conditions precedent set forth in
Section 10 hereof have been satisfied or the requested Borrowing would exceed
the amount of Availability on the funding date applicable thereto prior to
making, in its sole discretion, any Settlement Loan. On each Settlement Date,
or, if earlier, upon demand by Agent for payment thereof, the then outstanding
Settlement Loans shall be immediately due and payable. As provided in Section
3.1.1(ii), Borrowers shall be deemed to have requested (without the necessity of
submitting any Notice of Borrowing) Revolver Loans to be made on each Settlement
Date in the amount of all outstanding Settlement Loans and to have Agent cause
the proceeds of such Revolver Loans to be applied to the repayment of such
Settlement Loans and interest accrued thereon. Agent shall notify the Lenders of
the outstanding balance of Revolver Loans prior to 11:00 a.m. on each Settlement
Date and each Lender (other than Bank) shall deposit with Agent (without setoff,
counterclaim or reduction of any kind) an amount equal to its Pro Rata share of
the amount of Revolver Loans deemed requested in immediately available funds not
later than 2:00 p.m. on such Settlement Date, and without regard to whether any
of the conditions precedent set forth in Section 10 hereof are satisfied or the
Commitment Termination Date has occurred. If as the result of the commencement
by or against any Borrower of any Insolvency Proceeding or otherwise any
Settlement Loan may not be repaid by the funding by Lenders of Revolver Loans,
then each Lender (other than Bank) shall be deemed to have purchased as a
participating interest in any unpaid Settlement Loan in an amount equal to such
Lender's Pro Rata share of such Settlement Loan and shall transfer to Bank, in
immediately available funds, not later than the second Business Day after Bank's
request therefor, the amount of such Lender's participation. The proceeds of
Settlement Loans may be used solely for purposes for which Revolver Loans
generally may be used in accordance with Section 1.1.3 hereof. If any amounts
received by Bank in respect of any Settlement Loans are later required to be
returned or repaid by Bank to any or all Borrowers or any other Obligor or their
respective representatives or successors-in-interest, whether by court order,
settlement or otherwise, the other Lenders shall, upon demand by Bank with
notice to Agent, pay to Agent for the account of Bank, an amount equal to each
other Lender's Pro Rata share of all such amounts required to be returned by
Bank.

3.1.4. Disbursement Authorization. Each Borrower hereby irrevocably authorizes
Agent to disburse the proceeds of each Revolver Loan requested by any Borrower,
or deemed to be requested pursuant to Section 3.1.1 or Section 3.1.3(ii), as
follows: (i) the proceeds of each Revolver Loan requested under Section 3.1.1(i)
shall be disbursed by Agent by wire transfer to such bank account as may be
agreed upon by any Borrower and Agent from time to time or elsewhere if pursuant
to a written direction from such Borrower; and (ii) the proceeds of each
Revolver Loan requested under Section 3.1.1(ii) or Section 3.1.3(ii) shall be
disbursed by Agent by way of direct payment of the relevant interest or other
Obligation. Any Loan proceeds received by any Borrower or in payment of any of
the Obligations shall be deemed to have been received by all Borrowers.

3.2. Defaulting Lender.

If any Lender shall, at any time, fail to make any payment to Agent that is
required hereunder, Agent may, but shall not be required to, retain payments
that would otherwise be made to such defaulting Lender hereunder and apply such
payments to such defaulting Lender's defaulted obligations hereunder, at such
time, and in such order, as Agent may elect in its sole discretion. With respect
to the payment of any funds from Agent to a Lender or from a Lender to Agent,
the party failing to make the full payment when due pursuant to the terms hereof
shall, upon demand by the other party, pay such amount together with interest on
such amount at the Federal Funds Rate. The failure of any Lender to fund its
portion of any Revolver Loan shall not relieve any other Lender of its
obligation, if any, to fund its portion of the Revolver Loan on the date of
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make any Revolver Loan to be made by such Lender on the date of any
Borrowing. Solely as among the Lenders and solely for purposes of voting or
consenting to matters with respect to any of the Loan Documents, Collateral or
any Obligations and determining a defaulting Lender's Pro Rata share of payments
and proceeds of Collateral pending such defaulting Lender's cure of its defaults
hereunder, a defaulting Lender shall not be deemed to be a "Lender" and such
Lender's Commitment shall be deemed to be zero (0). The provisions of this
Section 3.2 shall be solely for the benefit of Agent and Lenders and may not be
enforced by Borrowers.

3.3. Special Provisions Governing LIBOR Loans.

3.3.1. Number of LIBOR Loans. In no event may the number of LIBOR Loans
outstanding at any time to any Lender exceed six (6).

3.3.2. Minimum Amounts. Each Borrowing of LIBOR Loans pursuant to
Section 3.1.1(i), and each continuation of or conversion to LIBOR Loans pursuant
to Section 2.1.2 hereof, shall be in a minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of that amount.

3.3.3. LIBOR Lending Office. Each Lender's initial LIBOR Lending Office is set
forth opposite its name on the signature pages hereof. Each Lender shall have
the right at any time and from time to time to designate a different office of
itself or of any Affiliate as such Lender's LIBOR Lending Office, and to
transfer any outstanding LIBOR Loans to such LIBOR Lending Office. No such
designation or transfer shall result in any liability on the part of Borrowers
for increased costs or expenses resulting solely from such designation or
transfer. Increased costs or expenses resulting from a change in Applicable Law
occurring subsequent to any such designation or transfer shall be deemed not to
result solely from such designation or transfer.

3.3.4. Funding of LIBOR Loans. Each Lender may, if it so elects, fulfill its
obligation to make, continue or convert LIBOR Loans hereunder by causing one of
its foreign branches or Affiliates (or an international banking facility created
by such Lender) to make or maintain such LIBOR Loans; provided, however, that
such LIBOR Loans shall nonetheless be deemed to have been made and to be held by
such Lender, and the obligation of Borrowers to repay such LIBOR Loans shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility. The calculation of all amounts payable to
Lender under Section 2.7 and 2.9 shall be made as if each Lender had actually
funded or committed to fund its LIBOR Loan through the purchase of an underlying
deposit in an amount equal to the amount of such LIBOR Loan and having a
maturity comparable to the relevant Interest Period for such LIBOR Loans;
provided, however, each Lender may fund its LIBOR Loans in any manner it deems
fit and the foregoing presumption shall be utilized only for the calculation of
amounts payable under Section 2.7 and Section 2.9.

3.4. Borrowers' Representative.

Each Borrower hereby irrevocably appoints Parent and Parent agrees to act under
this Agreement, as the agent and representative of itself and each other
Borrower for all purposes under this Agreement, including requesting Borrowings,
selecting whether any Loan or portion thereof is to bear interest as a Base Rate
Loan or a LIBOR Loan, and receiving account statements and other notices and
communications to Borrowers (or any of them) from Agent. Agent may rely, and
shall be fully protected in relying, on any Notice of Borrowing, Notice of
Conversion/Continuation, disbursement instructions, reports, information,
Borrowing Base Certificate or any other notice or communication made or given by
Parent, whether in its own name, on behalf of any Borrower or on behalf of "the
Borrowers," and Agent shall have no obligation to make any inquiry or request
any confirmation from or on behalf of any other Borrower as to the binding
effect on such Borrower of any such Notice of Borrowing, Notice of Conversion,
Continuation, instruction, report, information, Borrowing Base Certificate or
other notice or communication, nor shall the joint and several character of
Borrowers' liability for the Obligations be affected, provided that the
provisions of this Section 3.4 shall not be construed so as to preclude any
Borrower from directly requesting Borrowings or taking other actions permitted
to be taken by "a Borrower" hereunder. Agent may maintain a single Loan Account
in the name of "Integrated Electrical Services, Inc." hereunder, and each
Borrower expressly agrees to such arrangement and confirms that such arrangement
shall have no effect on the joint and several character of such Borrower's
liability for the Obligations.

3.5. All Loans to Constitute One Obligation.

The Loans shall constitute one general Obligation of Borrowers and (unless
otherwise expressly provided in any Security Document) shall be secured by
Agent's Lien upon all of the Collateral; provided, however, that Agent and each
Lender shall be deemed to be a creditor of each Borrower and the holder of a
separate claim against each Borrower to the extent of any Obligations jointly
and severally owed by Borrowers to Agent or such Lender.

SECTION 4. PAYMENTS

4.1. General Repayment Provisions.

All payments (including all prepayments) of principal of and interest on the
Loans, LC Outstandings and other Obligations that are payable to Agent or any
Lender shall be made to Agent in Dollars without any offset or counterclaim and
free and clear of (and without deduction for) any present or future Taxes, and,
with respect to payments made other than by application of balances in the
Payment Account, in immediately available funds not later than 12:00 noon on the
due date (and payment made after such time on the due date to be deemed to have
been made on the next succeeding Business Day). All payments received by Agent
shall be distributed by Agent in accordance with Section 4.6 hereof, subject to
the rights of offset that Agent may have as to amounts otherwise to be remitted
to a particular Lender by reason of amounts due Agent from such Lender under any
of the Loan Documents.

4.2. Repayment of Revolver Loans.

4.2.1. Payment of Principal. The outstanding principal amounts with respect to
the Revolver Loans shall be repaid as follows:

(i) Any portion of the Revolver Loans consisting of the principal amount of Base
Rate Loans shall be paid by Borrowers to Agent, for the Pro Rata benefit of
Lenders (or, in the case of Settlement Loans, for the sole benefit of Agent)
unless timely converted to a LIBOR Loan in accordance with this Agreement,
immediately upon (a) each receipt by Agent, any Lender or Borrower of any
proceeds of any of the Accounts or Inventory, to the extent of such proceeds,
(b) the Commitment Termination Date, and (c) in the case of Settlement Loans,
the earlier of Agent's demand for payment or on each Settlement Date with
respect to all Settlement Loans outstanding on such date.

(ii) Any portion of the Revolver Loans consisting of the principal amount of
LIBOR Loans shall be paid by Borrowers to Agent, for the Pro Rata benefit of
Lenders, unless converted to a Base Rate Loan or continued as a LIBOR Loan in
accordance with the terms of this Agreement, immediately upon (a) the last day
of the Interest Period applicable thereto and (b) the Commitment Termination
Date. In no event shall Borrowers be authorized to make a voluntary prepayment
with respect to any Revolver Loan outstanding as a LIBOR Loan prior to the last
day of the Interest Period applicable thereto unless (x) otherwise agreed in
writing by Agent or Borrowers are otherwise expressly authorized or required by
any other provision of this Agreement to pay any LIBOR Loan outstanding on a
date other than the last day of the Interest Period applicable thereto, and (y)
Borrowers pay to Agent, for the Pro Rata benefit of Lenders, concurrently with
any prepayment of a LIBOR Loan, any amount due Agent and Lenders under Section
2.9 hereof as a consequence of such prepayment.

(iii) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if an Out-of-Formula Condition shall exist, Borrowers shall, on the
sooner to occur of Agent's demand or the first Business Day after any Borrower
has obtained knowledge of such Out-of-Formula Condition, repay the outstanding
Revolver Loans that are Base Rate Loans in an amount sufficient to reduce the
aggregate unpaid principal amount of all Revolver Loans by an amount equal to
such excess; and, if such payment of Base Rate Loans is not sufficient to
eliminate the Out-of-Formula Condition, then Borrowers shall immediately either
(a) deposit with Agent, for the Pro Rata benefit of Lenders, for application to
any outstanding Revolver Loans bearing interest as LIBOR Loans as the same
become due and payable (whether at the end of the applicable Interest Periods or
on the Commitment Termination Date) cash in an amount sufficient to eliminate
such Out-of-Formula Condition, to be held by Agent pending disbursement of same
to Lenders, but subject to Agent's Lien thereon and rights of offset with
respect thereto, or (b) pay the Revolver Loans outstanding as LIBOR Loans to the
extent necessary to eliminate such Out-of-Formula Condition and also pay to
Agent for the Pro Rata benefit of Lenders any and all amounts required by
Section 2.9 hereof to be paid by reason of the prepayment of a LIBOR Loan prior
to the last day of the Interest Period applicable thereto.

4.2.2. Payment of Interest. Interest accrued on the Revolver Loans shall be due
and payable on (i) the first calendar day of each month (for the immediately
preceding month), computed through the last calendar day of the preceding month,
with respect to any Revolver Loan (whether a Base Rate Loan or LIBOR Loan) and
(ii) the last day of the applicable Interest Period in the case of a LIBOR Loan.
Accrued interest shall also be paid by Borrowers on the Commitment Termination
Date. With respect to any Base Rate Loan converted into a LIBOR Loan pursuant to
Section 2.1.2 on a day when interest would not otherwise have been payable with
respect to such Base Rate Loan, accrued interest to the date of such conversion
on the amount of such Base Rate Loan so converted shall be paid on the
conversion date.

4.3. Intentionally Omitted.

4.4. Payment of Other Obligations.

The balance of the Obligations requiring the payment of money, including the LC
Outstandings and Extraordinary Expenses incurred by Agent or any Lender shall be
repaid by Borrowers to Agent for allocation among Agent and Lenders as provided
in the Loan Documents, or, if no date of payment is otherwise specified in the
Loan Documents, on demand.

4.5. Marshaling; Payments Set Aside.

None of Agent or any Lender shall be under any obligation to marshal any assets
in favor of any Borrower or any other Obligor or against or in payment of any or
all of the Obligations. To the extent that Borrowers make a payment or payments
to Agent or Lenders or any of such Persons receives payment from the proceeds of
any Collateral or exercises its right of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other Person, then to the extent of any
loss by Agent or Lenders, the Obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment or proceeds had not been
made or received and any such enforcement or setoff had not occurred. The
provisions of the immediately preceding sentence of this Section 4.5 shall
survive any termination of the Commitments and payment in full of the
Obligations.

4.6. Agent's Allocation of Payments and Collections.

4.6.1. Allocation of Payments. All monies to be applied to the Obligations,
whether such monies represent voluntary payments by one or more Obligors or are
received pursuant to demand for payment or realized from any disposition of
Collateral, shall be allocated among Agent and such of the Lenders as are
entitled thereto (and, with respect to monies allocated to Lenders, on a Pro
Rata basis unless otherwise provided herein): (i) first, to Agent to pay
principal and accrued interest on any portion of the Revolver Loans which Agent
may have advanced on behalf of any Lender and for which Agent has not been
reimbursed by such Lender or Borrower; (ii) second, to Bank to pay the principal
and accrued interest on any portion of the Settlement Loans outstanding, to be
shared with Lenders that have acquired a participating interest in such
Settlement Loans; (iii) third, to the extent that Agent has not received from
any Participating Lender a payment in connection with an unreimbursed payment
made by Agent under Credit Support, to Agent to pay all amounts owing to Agent
pursuant to payments made by Agent pursuant to Credit Support; (iv) fourth, to
Agent to pay the amount of Extraordinary Expenses and amounts owing to Agent
pursuant to Section 14.10 hereof that have not been reimbursed to Agent by
Borrower or Lenders, together with interest accrued thereon at the rate
applicable to Revolver Loans that are Base Rate Loans; (v) fifth, to Agent to
pay any Indemnified Amount that has not been paid to Agent by Obligors or
Lenders, together with interest accrued thereon at the rate applicable to
Revolver Loans that are Base Rate Loans; (vi) sixth, to Agent to pay any fees
due and payable to Agent; (vii) seventh, to Lenders for any Indemnified Amount
that they have paid to Agent and any Extraordinary Expenses that they have
reimbursed to Agent or themselves incurred, to the extent that Lenders have not
been reimbursed by Obligors therefor; (viii) eighth, to Agent to pay principal
and interest with respect to LC Outstandings (or to the extent any of the LC
Outstandings are contingent and an Event of Default then exists, deposited in
the Cash Collateral Account to provide security for the payment of the LC
Outstandings), which payment shall be shared with the Participating Lenders in
accordance with Section 1.2.8(b) hereof; and (ix) ninth, to Lenders in payment
of the unpaid principal and accrued interest in respect of the Loans and any
other Obligations (including any amounts relating to Bank Products) then
outstanding to be shared ratably in proportion to their respective shares of
such Loans and other obligations, or on such other basis as may be agreed upon
in writing by Lenders (which agreement or agreements may be entered into without
notice to or the consent or approval of Borrowers). The allocations set forth in
this Section 4.6 are solely to determine the rights and priorities of Agent and
Lenders as among themselves and may be changed by Agent and Lenders without
notice to or the consent or approval of Borrower or any other Person.

4.6.2. Erroneous Allocation. Agent shall not be liable for any allocation or
distribution of payments made by it in good faith and, if any such allocation or
distribution is subsequently determined to have been made in error, the sole
recourse of any Lender to whom payment was due but not made shall be to recover
from the other Lenders any payment in excess of the amount to which such other
Lenders are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them).

4.7. Application of Payments and Collections.

All Payment Items received by Agent by 12:00 noon on any Business Day shall be
deemed received on that Business Day. All Payment Items received by Agent after
12:00 noon on any Business Day shall be deemed received on the following
Business Day. Except to the extent that the manner of application to the
Obligations of payments or proceeds of Collateral is expressly governed by other
provisions of this Agreement, each Borrower irrevocably waives the right to
direct the application of any and all payments and Collateral proceeds at any
time or times hereafter received by Agent or any Lender from or on behalf of
such Borrower, and each Borrower does hereby irrevocably agree that Agent shall
have the continuing exclusive right to apply and reapply any and all such
payments and Collateral proceeds received at any time or times hereafter by
Agent or its agent against the Obligations, in such manner as Agent may deem
advisable, notwithstanding any entry by Agent upon any of its books and records.
If as the result of Agent's collection of proceeds of Accounts and other
Collateral as authorized by Section 7.2.6 a credit balance exists, such credit
balance shall not accrue interest in favor of Borrowers, but shall be available
to Borrowers at any time or times for so long as no Default or Event of Default
exists. Lenders may, at their option, offset such credit balance against any of
the Obligations upon and after the occurrence of an Event of Default.

4.8. Loan Accounts; the Register; Account Stated.

4.8.1. Loan Accounts. Each Lender shall maintain in accordance with its usual
and customary practices an account or accounts (a "Loan Account") evidencing the
Debt of Borrowers to such Lender resulting from each Loan owing to such Lender
from time to time, including the amount of principal and interest payable to
such Lender from time to time hereunder and under each Note payable to such
Lender. Any failure of a Lender to record in the Loan Account, or any error in
doing so, shall not limit or otherwise affect the obligation of Borrowers
hereunder (or under any Note) to pay any amount owing hereunder to such Lender.

4.8.2. The Register. Agent shall maintain a register (the "Register") which
shall include a master account and a subsidiary account for each Lender and in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of each Loan comprising such Borrowing
and any Interest Period applicable thereto, (ii) the effective date and amount
of each Assignment and Acceptance delivered to and accepted by it and the
parties thereto, (iii) the amount of any principal or interest due and payable
or to become due and payable from Borrowers to each Lender hereunder or under
the Notes, and (iv) the amount of any sum received by Agent from Borrowers or
any other Obligor and each Lender's share thereof. The Register shall be
available for inspection by Borrowers or any Lender at the offices of Agent at
any reasonable time and from time to time upon reasonable prior notice. Any
failure of Agent to record in the Register, or any error in doing so, shall not
limit or otherwise affect the obligation of Borrowers hereunder (or under any
Note) to pay any amount owing with respect to the Loans or provide the basis for
any claim against Agent.

4.8.3. Entries Binding. The entries made in the Register and each Loan Account
shall constitute rebuttably presumptive evidence of the information contained
therein; provided, however, that if a copy of information contained in the
Register or any Loan Account is provided to any Person, or any Person inspects
the Register or any Loan Account, at any time or from time to time, then the
information contained in the Register or the Loan Account, as applicable shall
be conclusive and binding on such Person for all purposes absent manifest error,
unless such Person notifies Agent in writing within 30 days after such Person's
receipt of such copy or such Person's inspection of the Register or Loan Account
of its intention to dispute the information contained therein.

4.9. Gross Up for Taxes

. If Borrowers shall be required by Applicable Law to withhold or deduct any
Taxes from or in respect of any sum payable under this Agreement or any of the
other Loan Documents, (a) the sum payable to Agent or such Lender shall be
increased as may be necessary so that, after making all required withholding or
deductions, Agent or such Lender (as the case may be) receives an amount equal
to the sum it would have received had no such withholding or deductions been
made, (b) Borrowers shall make such withholding or deductions, and (c) Borrowers
shall pay the full amount withheld or deducted to the relevant taxation
authority or other authority in accordance with Applicable Law.

4.10. Withholding Tax Exemption.

At least 5 Business Days prior to the first date on which interest or fees are
payable hereunder for the account of any Lender, each Lender that is not
incorporated under the laws of the United States or any state thereof agrees
that it will deliver to Borrowers and Agent 2 duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case
that such Lender is entitled to receive payment under this Agreement and its
Notes without deduction or withholding of any United States federal income
taxes. Each Lender which so delivers a Form W-8BEN or W-8ECI further undertakes
to deliver to Borrowers and Agent 2 additional copies of such form (or a
successor form) on or before the date that such form expires (currently, 3
successive calendar years for Form W-8BEN and one calendar year for Form W-8ECI)
or becomes obsolete or after the occurrence of any event requiring a change in
the form so delivered by it, and such amendments thereto or extensions or
renewals thereof as may be reasonably requested by Borrowers or Agent, in each
case, certifying that such Lender is entitled to receive payments under this
Agreement and its Notes without deduction or withholding of any United States
federal income taxes, unless an event (including any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required that renders all such forms inapplicable or that would
prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender advises Borrowers and Agent that it is not capable
or receiving payments without any deduction or withholding of United States
federal income taxes.

4.11. Nature and Extent of Each Borrower's Liability.

4.11.1. Joint and Several Liability. Each Borrower shall be liable for, on a
joint and several basis, and hereby guarantees the timely payment by all other
Borrowers of, all of the Loans and other Obligations, regardless of which
Borrower actually may have received the proceeds of any Loans or other
extensions of credit hereunder or the amount of such Loans received or the
manner in which Agent or any Lender accounts for such Loans or other extensions
of credit on its books and records, it being acknowledged and agreed that Loans
to any Borrower inure to the mutual benefit of all Borrowers and that Agent and
Lenders are relying on the joint and several liability of Borrowers in extending
the Loans and other financial accommodations hereunder. Each Borrower hereby
unconditionally and irrevocably agrees that upon default in the payment when due
(whether at stated maturity, by acceleration or otherwise) of any principal of,
or interest owed on, any of the Loans or other Obligations, such Borrower shall
forthwith pay the same, without notice or demand.

4.11.2. Unconditional Nature of Liability. Each Borrower's joint and several
liability hereunder with respect to, and guaranty of, the Loans and other
Obligations shall, to the fullest extent permitted by Applicable Law, be
unconditional irrespective of (i) the validity, enforceability, avoidance or
subordination of any of the Obligations or of any promissory note or other
document evidencing all or any part of the Obligations, (ii) the absence of any
attempt to collect any of the Obligations from any other Obligor or any
Collateral or other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance or granting
of any indulgence by Agent or any Lender with respect to any provision of any
instrument evidencing or securing the payment of any of the Obligations, or any
other agreement now or hereafter executed by any other Borrower and delivered to
Agent or any Lender, (iv) the failure by Agent to take any steps to perfect or
maintain the perfected status of its security interest in or Lien upon, or to
preserve its rights to, any of the Collateral or other security for the payment
or performance of any of the Obligations or Agent's release of any Collateral or
of its Liens upon any Collateral, (v) Agent's or Lenders' election, in any
proceeding instituted under the Bankruptcy Code, for the application of Section
1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a security
interest by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code, (vii) the release or compromise, in whole or in part, of the
liability of any Obligor for the payment of any of the Obligations, (viii) any
amendment or modification of any of the Loan Documents or waiver of any Default
or Event of Default thereunder, (ix) any increase in the amount of the
Obligations beyond any limits imposed herein or in the amount of any interest,
fees or other charges payable in connection therewith, or any decrease in the
same, (x) the disallowance of all or any portion of Agent's or any Lender's
claims for the repayment of any of the Obligations under Section 502 of the
Bankruptcy Code, or (xi) any other circumstance that might constitute a legal or
equitable discharge or defense of any Borrower other than irrevocable payment.
After the occurrence and during the continuance of any Event of Default, Agent
may proceed directly and at once, without notice to any Obligor, against any or
all of Obligors to collect and recover all or any part of the Obligations,
without first proceeding against any other Obligor or against any Collateral or
other security for the payment or performance of any of the Obligations, and
each Borrower waives any provision that might otherwise require Agent under
Applicable Law to pursue or exhaust its remedies against any Collateral or
Obligor before pursuing another Obligor. Each Borrower consents and agrees that
Agent shall be under no obligation to marshal any assets in favor of any Obligor
or against or in payment of any or all of the Obligations.

4.11.3. No Reduction in Liability for Obligations. No payment or payments made
by an Obligor or received or collected by Agent from a Borrower or any other
Person by virtue of any action or proceeding or any setoff or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Borrower under this Agreement, each of whom shall remain
jointly and severally liable for the payment and performance of all Loans and
other Obligations until the Obligations are paid in full and this Agreement is
terminated.

4.11.4. Contribution. Each Borrower is unconditionally obligated to repay the
Obligations as a joint and several obligor under this Agreement. If, as of any
date, the aggregate amount of payments made by a Borrower on account of the
Obligations and proceeds of such Borrower's Collateral that are applied to the
Obligations exceeds the aggregate amount of Loan proceeds actually used by such
Borrower in its business (such excess amount being referred to as an
"Accommodation Payment"), then each of the other Borrowers (each such Borrower
being referred to as a "Contributing Borrower") shall be obligated to make
contribution to such Borrower (the "Paying Borrower") in an amount equal to (A)
the product derived by multiplying the sum of each Accommodation Payment of each
Borrower by the Allocable Percentage of the Borrower from whom contribution is
sought less (B) the amount, if any, of the then outstanding Accommodation
Payment of such Contributing Borrower (such last mentioned amount which is to be
subtracted from the aforesaid product to be increased by any amounts theretofore
paid by such Contributing Borrower by way of contribution hereunder, and to be
decreased by any amounts theretofore received by such Contributing Borrower by
way of contribution hereunder); provided, however, that a Paying Borrower's
recovery of contribution hereunder from the other Borrowers shall be limited to
that amount paid by the Paying Borrower in excess of its Allocable Percentage of
all Accommodation Payments then outstanding of all Borrowers. As used herein,
the term "Allocable Percentage" shall mean, on any date of determination
thereof, a fraction the denominator of which shall be equal to the number of
Borrowers who are parties to this Agreement on such date and the numerator of
which shall be 1; provided, however, that such percentages shall be modified in
the event that contribution from a Borrower is not possible by reason of
insolvency, bankruptcy or otherwise by reducing such Borrower's Allocable
Percentage equitably and by adjusting the Allocable Percentage of the other
Borrowers proportionately so that the Allocable Percentages of all Borrowers at
all times equals 100%.

4.11.5. Subordination. Each Borrower hereby subordinates any claims, including
any right of payment, subrogation, contribution and indemnity, that it may have
from or against any other Obligor, and any successor or assign of any other
Obligor, including any trustee, receiver or debtor-in-possession, howsoever
arising, due or owing or whether heretofore, now or hereafter existing, to the
payment in full of all of the Obligations.

SECTION 5. ORIGINAL TERM AND TERMINATION OF COMMITMENTS

5.1. Original Term of Commitments.

Subject to each Lender's right to cease making Loans and other extensions of
credit to Borrowers when any Default or Event of Default exists or upon
termination of the Commitments as provided in Section 5.2 hereof, the
Commitments shall be in effect for a period of three years from the date hereof,
through the close of business on August 1, 2008 (the "Original Term").

5.2. Termination.

5.2.1. Termination by Agent. Agent may (and upon the direction of the Required
Lenders, shall) terminate the Commitments upon at least 90 days prior written
notice to any Borrower as of the last day of the Original Term and without
notice upon or after the occurrence of an Event of Default; provided, however,
that the Commitments shall automatically terminate as provided in Section 11.2
hereof.

5.2.2. Termination by Borrowers. Upon at least 60 days prior written notice to
Agent, any Borrower may, at its option, terminate the Commitments; provided,
however, no such termination by any Borrower shall be effective until Borrowers
have satisfied all of the Obligations and executed in favor of and delivered to
Agent and Lenders a general release of all Claims that Borrowers may have
against Agent or any Lender. Any notice of termination given by Borrowers shall
be irrevocable unless Agent otherwise agrees in writing. Borrowers may elect to
terminate the Commitments in their entirety only. No section of this Agreement,
Type of Loan available hereunder or Commitment may be terminated by Borrowers
singly.

5.2.3. Termination Charges. On the effective date of termination of the
Commitments pursuant to Section 5.2.2, Borrowers shall be jointly and severally
obligated to pay to Agent, for the Pro Rata benefit of Lenders (in addition to
the then outstanding principal, accrued interest, fees and other charges owing
under the terms of this Agreement and any of the other Loan Documents), as
liquidated damages for the loss of the bargain and not as a penalty, an amount
equal to 1.00% of the aggregate Commitments, if termination occurs during the
first Loan Year.

5.2.4. Effect of Termination. On the effective date of termination of the
Commitments by Agent or by Borrowers, all of the Obligations shall be
immediately due and payable and Lenders shall have no obligation to make any
Loans and Agent shall have no obligation to cause the Letter of Credit Issuer to
issue any Letters of Credit. All undertakings, agreements, covenants, warranties
and representations of each Borrower contained in the Loan Documents shall
survive any such termination and Agent shall retain its Liens in the Collateral
and all of its rights and remedies under the Loan Documents notwithstanding such
termination until Borrowers have satisfied the Obligations to Agent and Lenders,
in full. For purposes of this Agreement, the Obligations shall not be deemed to
have been satisfied until all Obligations for the payment of money have been
paid to Agent in same day funds and all Obligations that are at the time in
question contingent (including all LC Outstandings that exist by virtue of an
outstanding Letter of Credit) have been fully cash collateralized (in an amount
of 105% of LC Outstandings) in favor and to the satisfaction of Agent or Agent
has received as beneficiary a direct pay letter of credit in form and from an
issuing bank acceptable to Agent and providing for direct payment to Agent of
all such contingent Obligations at the time they become fixed (including
reimbursement of all sums paid by Agent under any Credit Support).
Notwithstanding the payment in full of the Obligations, Agent shall not be
required to terminate its security interests in any of the Collateral unless,
with respect to any loss or damage Agent may incur as a result of the dishonor
or return of any Payment Items applied to the Obligations, Agent shall have
received either (i) a written agreement, executed by Borrowers and any Person
whose loans or other advances to Borrowers are used in whole or in part to
satisfy the Obligations, indemnifying Agent and Lenders from any such loss or
damage; or (ii) such monetary reserves or other security for such period of time
as Agent, in its reasonable discretion, may deem necessary to protect Agent from
any such loss or damage. The provisions of Sections 2.4, 2.7, 2.8, 2.9, 4.5, 4.9
and this Section 5.2.4 and all obligations of Borrowers to indemnify Agent or
any Lender pursuant to this Agreement or any of the other Loan Documents shall
in all events survive any termination of the Commitments.

SECTION 6. COLLATERAL SECURITY

6.1. Grant of Security Interest.

To secure the prompt payment and performance of all of the Obligations, each
Credit Party hereby grants to Agent, for the benefit of itself as Agent and for
the Pro Rata benefit of Lenders, a continuing security interest in and Lien upon
all of the following Property and interests in Property of such Credit Party
(except to the extent such Property constitutes Excluded Collateral), whether
now owned or existing or hereafter created, acquired or arising and wheresoever
located:

(i) All Accounts;

(ii) All Inventory;

(iii) All Equipment;

(iv) All Instruments;

(v) All Chattel Paper;

(vi) All Documents;

(vii) All General Intangibles;

(viii) All Deposit Accounts;

(ix) All Investment Property (but excluding any portion thereof that constitutes
Margin Stock unless otherwise expressly provided in any Loan Documents);

(x) All monies now or at any time or times hereafter in the possession or under
the control of Agent or a Lender or a bailee or Affiliate of Agent or a Lender,
including any Cash Collateral in the Cash Collateral Account;

(xi) All accessions to, substitutions for and all replacements, products and
cash and non-cash proceeds of (i) through (x) above, including proceeds of and
unearned premiums with respect to insurance policies insuring any of the
Collateral and claims against any Person for loss of, damage to or destruction
of any of the Collateral; and

(xii) All books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs, and other computer materials and records)
of such Borrower pertaining to any of (i) through (xi) above.

6.2. Lien on Deposit Accounts.

As additional security for the payment and performance of the Obligations, each
Credit Party hereby grants to Agent, for the benefit of itself as Agent and for
the Pro Rata benefit of Lenders, a continuing security interest in and Lien
upon, and hereby collaterally assigns to Agent, all of such Credit Party's
right, title and interest in and to each Deposit Account of such Credit Party
(other than Excluded Cash Accounts) and in and to any deposits or other sums at
any time credited to each such Deposit Account, including any sums in any
blocked account or any special lockbox account and in the accounts in which sums
are deposited. In connection with the foregoing, each Credit Party hereby
authorizes and directs each such bank or other depository to pay or deliver to
Agent upon its written demand therefor made at any time upon the occurrence and
during the continuation of an Event of Default and without further notice to
such Credit Party (such notice being hereby expressly waived), all balances in
each Deposit Account maintained by Credit Party with such depository for
application to the Obligations then outstanding, and the rights given Agent in
this Section 6.4 shall be cumulative with and in addition to Agent's other
rights and remedies in regard to the foregoing Property as proceeds of
Collateral. Each Credit Party hereby irrevocably appoints Agent as such Credit
Party's attorney-in-fact to, following the occurrence and during the continuance
of an Event of Default, collect any and all such balances to the extent any such
payment is not made to Agent by such bank or other depository after demand
thereon is made by Agent pursuant hereto.

6.3. Lien on Real Estate.



The due and punctual payment and performance of the Obligations shall also be
secured by the Lien created by the Mortgage upon all Real Estate of the relevant
Borrower described therein. The Mortgage shall be executed by the relevant
Borrower in favor of Agent by the Closing Date and shall be duly recorded, at
Borrowers' expense, in each office where such recording is required to
constitute a fully perfected Lien upon the Real Estate covered thereby. Borrower
shall cause to be delivered to Agent title reports on all Real Estate within 60
days after the Closing Date, which reports are in form and substance acceptable
to Agent.



6.4. Other Collateral.

In addition to the items of Property referred to in Section 6.1 above, the
Obligations shall also be secured by the Cash Collateral to the extent provided
herein and all of the other items of Property from time to time described in any
of the Loan Documents as security for any of the Obligations.

6.5. Lien Perfection; Further Assurances.

Promptly after Agent's request therefor, Credit Parties shall execute or cause
to be executed and deliver to Agent such instruments, assignments, title
certificates or other documents as are necessary under the UCC or other
Applicable Law (including any motor vehicle certificates of title act) to
perfect (or continue the perfection of) Agent's Lien upon the Collateral, and
shall take such other action as may be requested by Agent to give effect to or
carry out the intent and purposes of this Agreement. Unless prohibited by
Applicable Law, each Credit Party hereby authorizes Agent to execute and file
any such financing statement on such Credit Party's behalf. The parties agree
that a carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement and may be filed in any appropriate office
in lieu thereof.

SECTION 7. COLLATERAL ADMINISTRATION

7.1. General Provisions.

7.1.1. Location of Collateral. All tangible items of Collateral, other than
Inventory in transit and motor vehicles, shall at all times be kept by Credit
Parties at one or more of the business locations of Credit Parties set forth in
Schedule 7.1.1 hereto and shall not be moved therefrom, without the prior
written approval of Agent, except that in the absence of an Event of Default and
acceleration of the maturity of the Obligations in consequence thereof, Credit
Parties may (i) make sales or other dispositions of any Collateral to the extent
authorized by Section 9.2.9 hereof, (ii) move Inventory or Equipment or any
record relating to any Collateral to a location in the United States other than
those shown on Schedule 7.1.1 hereto so long as Credit Parties have given Agent
at least 30 Business Days prior written notice of such new location and prior to
moving any Inventory or Equipment to such location there have been filed any
UCC-1 financing statements and any other appropriate documentation necessary to
perfect or continue the perfection of Agent's first priority Liens with respect
to such Inventory or Equipment and (iii) move Inventory and Equipment which is
not included in the Borrowing Base, having an aggregate value of less than
$40,000,000, to a location in the United States other than those shown on
Schedule 7.1.1 hereto, and without notifying Agent ("Permitted Offsite
Collateral"). Notwithstanding anything to the contrary contained in this
Agreement, Credit Parties shall not be permitted to keep, store or otherwise
maintain any Collateral at any location (including any location described in
Section 7.1.1), unless (i) a Credit Party is the owner of such location, (ii) a
Credit Party leases such location and the landlord has executed in favor of
Agent a Landlord Waiver, (iii) the Collateral consists of Inventory placed with
a warehouseman, bailee or processor, Agent has received from such warehouseman,
bailee or processor an acceptable Lien waiver agreement and an appropriate UCC-1
financing statement has been filed with the appropriate Governmental Authority
in the jurisdiction where such warehouseman, bailee or processor is located in
order to perfect, or to maintain the uninterrupted perfection of, Agent's
security interest in such Inventory, or (iv) such constitutes Permitted Offsite
Collateral.

7.1.2. Insurance of Collateral; Condemnation Proceeds.

(i) Each Credit Party shall maintain and pay for insurance upon all Collateral,
wherever located, covering casualty, hazard, public liability, theft, malicious
mischief, and such other risks in such amounts and with such insurance companies
as are reasonably satisfactory to Agent. Schedule 7.1.2 describes all insurance
of Credit Parties in effect on the date hereof. Unless otherwise agreed by
Agent, all proceeds payable under each such policy shall be payable to Agent for
application to the Obligations. Each Credit Party shall deliver the originals or
certified copies of such policies to Agent with satisfactory lender's loss
payable endorsements reasonably satisfactory to Agent, naming Agent as sole loss
payee, assignee or additional insured, as appropriate. Each policy of insurance
for which Agent is an additional insured or loss payee shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever and a
clause specifying that the interest of Agent shall not be impaired or
invalidated by any act or neglect of any Credit Party or the owner of the
Property or by the occupation of the premises for purposes more hazardous than
are permitted by said policy. If any Credit Party fails to provide and pay for
such insurance, Agent may, at its option, but shall not be required to, procure
the same and charge Borrowers therefor. Each Credit Party agrees to deliver to
Agent, promptly as rendered, true copies of all reports made in any reporting
forms to insurance companies. For so long as no Event of Default exists, each
Credit Party shall have the right to settle, adjust and compromise any claim
with respect to any insurance maintained by each Credit Party provided that all
proceeds thereof are applied in the manner specified in this Agreement, and
Agent agrees promptly to provide any necessary endorsement to any checks or
drafts issued in payment of any such claim. At any time that an Event of Default
exists, only Agent shall be authorized to settle, adjust and compromise such
claims, Agent shall have all rights and remedies with respect to such policies
of insurance as are provided for in this Agreement and the other Loan Documents.

(ii) Any proceeds of insurance referred to in this Section 7.1.2 and any
condemnation awards that are paid to Agent in connection with a condemnation of
any of the Collateral shall be paid to Agent and applied to the Obligations in
the manner determined by Agent.

7.1.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes imposed under any Applicable Law on any of the Collateral or in respect of
the sale thereof, and all other payments required to be made by Agent to any
Person to realize upon any Collateral shall be borne and paid by Credit Parties.
Agent shall not be liable or responsible in any way for the safekeeping of any
of the Collateral or for any loss or damage thereto (except for reasonable care
in the custody thereof while any Collateral is in Agent's actual possession) or
for any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency, or other Person whomsoever, but the
same shall be at Credit Parties' sole risk.

7.1.4. Defense of Title to Collateral. Each Credit Party shall at all times
defend its title to the Collateral and Agent's Liens therein against all Persons
and all claims and demands whatsoever other than Permitted Liens.

7.2. Administration of Accounts.

7.2.1. Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts and all payments and collections thereon and
shall submit to Agent on such periodic basis as Agent shall request a sales and
collections report for the preceding period, in form satisfactory to Agent.
Borrowers shall also provide to Agent on or before the 20th day of each month
(i) a list and other detailed information, in form satisfactory to Agent, of all
Bonded Contracts and Bonded Accounts which shall specify the issuer of the
Surety Bond issued in connection therewith, (ii) a "WIP Report" substantially in
the form of Schedule 7.2.1 attached hereto, and (iii) upon Agent's request, a
detailed aged trial balance of all Accounts existing as of the last day of the
preceding month, specifying the names, addresses, face value, dates of invoices
and due dates for each Account Debtor obligated on an Account so listed
("Schedule of Accounts") (provided, however, that at Agent's discretion, Agent
may require that Borrowers report this information on a twice monthly basis),
and, upon Agent's request therefor, copies of proof of delivery and a copy of
all documents, including repayment histories and present status reports relating
to the Accounts so scheduled and such other matters and information relating to
the status of then existing Accounts as Agent shall reasonably request. In
addition, if Accounts in an aggregate face amount in excess of $1,000,000 cease
to be Eligible Accounts (other than by virture of aging) in whole or in part,
Borrowers shall notify Agent of such occurrence promptly (and in any event
within 2 Business Days) after any Borrower's having obtained knowledge of such
occurrence and the Borrowing Base shall thereupon be adjusted to reflect such
occurrence. Upon Agent's request, each Borrower shall deliver to Agent copies of
invoices or invoice registers related to all of its Accounts.

7.2.2. Discounts, Disputes and Returns. If any Borrower grants any discounts,
allowances or credits that are not shown on the face of the invoice for the
Account involved, Borrowers shall report such discounts, allowances or credits,
as the case may be, to Agent as part of the next required Schedule of Accounts.
If any amounts due and owing on Eligible Accounts in excess of $1,000,000 are in
dispute between any Borrower and any Account Debtor, or if any returns are made
in excess of $500,000 with respect to any Eligible Accounts owing from an
Account Debtor, Borrowers shall provide Agent with written notice thereof at the
time of submission of the next Schedule of Accounts, and upon Agent's request,
explaining in reasonable detail the reason for the dispute or return, all claims
related thereto and the amount in controversy. Upon and after the occurrence of
an Event of Default, Agent shall have the right to settle or adjust all disputes
and claims directly with the Account Debtor and to compromise the amount or
extend the time for payment of any Accounts comprising a part of the Collateral
upon such terms and conditions as Agent may deem advisable, and to charge the
deficiencies, costs and expenses thereof, including attorneys' fees, to
Borrowers.

7.2.3. Taxes. If an Account of any Borrower includes a charge for any Taxes
payable to any governmental taxing authority, Agent is authorized, in its sole
discretion, to pay the amount thereof to the proper taxing authority for the
account of such Borrower and to charge Borrowers therefor; provided, however,
that neither Agent nor Lenders shall be liable for any Taxes that may be due by
any or all Borrowers.

7.2.4. Account Verification. Whether or not a Default or an Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Credit Party to verify the validity, amount or any
other matter relating to any Accounts of any Credit Party by mail, telephone,
telegraph or otherwise. Credit Parties shall cooperate fully with Agent in an
effort to facilitate and promptly conclude any such verification process.

7.2.5. Maintenance of Dominion Account. Borrowers shall maintain a Dominion
Account pursuant to a lockbox or other arrangement acceptable to Agent and, in
the case of such Dominion Account and lockbox arrangement, with such bank as may
be selected by Borrowers and be acceptable to Agent. Borrowers shall issue to
each such lockbox bank an irrevocable letter of instruction directing such bank
to deposit all payments or other remittances received in the lockbox to the
Dominion Account. Borrowers shall enter into agreements, in form satisfactory to
Agent, with each bank at which a Dominion Account is maintained by which such
bank shall immediately transfer to the Payment Account all monies deposited to
the Dominion Account. All funds deposited in each Dominion Account shall be
subject to Agent's Lien. Borrowers shall obtain the agreement (in favor of and
in form and content satisfactory to Agent) by each bank at which a Dominion
Account is maintained to waive any offset rights against the funds deposited to
such Dominion Account, except offset rights in respect of charges incurred in
the administration of such Dominion Account. Neither Agent nor Lenders assume
any responsibility to any or all Borrowers for such lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to deposits accepted by any bank thereunder.

7.2.6. Collection of Accounts and Proceeds of Collateral. To expedite
collection, Borrowers shall endeavor in the first instance to make collection of
Borrowers' Accounts for Agent and Lenders. All Payment Items received by any
Borrower in respect of its Accounts, together with the proceeds of any other
Collateral, shall be held by such Borrower as trustee of an express trust for
Agent's benefit and shall immediately deposit same in kind in the Dominion
Account. Agent retains the right at all times after the occurrence of an Event
of Default to notify Account Debtors of each Borrower that Accounts have been
assigned to Agent and to collect Accounts directly in its own name and to charge
to Borrowers the collection costs and expenses, incurred by Agent or Lenders,
including reasonable attorneys' fees.

7.3. Administration of Inventory.

7.3.1. Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory and shall furnish Agent and Lenders inventory
reports respecting such Inventory in form and detail satisfactory to Agent and
Lenders at such times as Agent and Lenders may request, provided that until
notified differently by Agent, such reports shall be due monthly by the 20th day
of each month. Each Borrower shall, at Borrowers' expense, conduct a physical
inventory no less frequently than annually and periodic cycle counts consistent
with such Borrower's historical practices and shall provide to Agent and Lenders
a report based on each such physical inventory and cycle count promptly
thereafter, together with such supporting information as Agent shall request.
Agent may participate in and observe each physical count or inventory. Agent may
at any time in its sole discretion require an appraisal of the Inventory of
Borrowers, each such appraisal to be performed at Borrowers' expense and by an
appraiser satisfactory to Agents; provided, however, as long as no Default or
Event of Default exists, Borrower shall not be required to pay for such
appraisal more frequently than once every twelve calendar months.

7.3.2. Returns of Inventory. No Borrower shall return any of its Inventory to a
supplier or vendor thereof, or any other Person, whether for cash, credit
against future purchases or then existing payables, or otherwise, unless (i)
such return is in the Ordinary Course of Business of such Borrower and
such Person; (ii) no Default or Event of Default exists or would result
therefrom; (iii) the return of such Inventory will not result in an
Out-of-Formula Condition; (iv) such Borrower promptly notifies Agent thereof if
the aggregate Value of all Eligible Inventory returned in any month exceeds
$50,000; and (v) any payments received by any Borrower in connection with any
such return are promptly turned over to Agent for application to the
Obligations.

7.4. Administration of Equipment.

7.4.1. Records and Schedules of Equipment. Each Borrower shall keep accurate
records itemizing and describing the kind, type, quality, quantity and cost of
its Equipment and all dispositions made in accordance with Section 7.4.2 hereof,
and shall furnish Agent and Lenders with a current schedule containing the
foregoing information on at least a monthly basis and more often if requested by
Agent. Promptly after request therefor by Agent, Borrowers shall deliver to
Agent and Lenders any and all evidence of ownership, if any, of any of the
Equipment.

7.4.2. Dispositions of Equipment. No Borrower will sell, lease or otherwise
dispose of or transfer any of the Equipment or any part thereof without the
prior written consent of Agent; provided, however, that the foregoing
restriction shall not apply, for so long as no Default or Event of Default
exists, to (i) dispositions of Equipment after the Closing Date which, in the
aggregate during any consecutive 12-month period, has a fair market value or
book value, whichever is more, of $1,500,000 or less, provided that all Net
Proceeds thereof are remitted to Agent for application to the Obligations, or
(ii) replacements of Equipment that is substantially worn, damaged or obsolete
with Equipment of like kind, function and value, provided that the replacement
Equipment shall be acquired prior to or within 60 days after any disposition of
the Equipment that is to be replaced, the replacement Equipment shall be free
and clear of Liens other than Permitted Liens that are not Purchase Money Liens.

7.4.3. Condition of Equipment. The Equipment is, in all material respects, in
good operating condition and repair, and all necessary replacements of and
repairs thereto shall be made so that the value and operating efficiency of the
Equipment shall be maintained and preserved, reasonable wear and tear excepted.
No Borrower will permit material portion any of the Equipment to become affixed
to any real Property leased to such Borrower so that an interest arises therein
under the real estate laws of the applicable jurisdiction unless the landlord of
such real Property has executed a landlord waiver or leasehold mortgage in favor
of and in form acceptable to Agent, and no Borrower will permit any material
portion of the Equipment to become an accession to any personal Property that is
subject to a Lien unless the Lien is a Permitted Lien.

7.4.4. Appraisals. Agent may in its sole discretion at any time require an
appraisal of the Equipment of the Borrowers, each such appraisal to be performed
at Borrowers' expense and by an appraiser satisfactory to Agent; provided,
however, as long as no Default or Event of Default exists, Borrower shall not be
required to pay for such appraisal more frequently than once every twelve
calendar months.

7.5. Borrowing Base Certificates.

On the Closing Date, Borrowers shall deliver to Agent a Borrowing Base
Certificate prepared as of the close of business on June 30, 2005 and thereafter
Borrowers shall deliver to Agent on or before the 23rd day of each month a
Borrowing Base Certificate prepared as of the close of business of the previous
month, and Borrowers shall deliver a Borrowing Base Certificate at such other
times as Agent may request; provided, that at any time that Availability is less
than $15,000,000, a Borrowing Base Certificate must be delivered weekly on the
3rd Business Day of each week prepared as of the close of business the previous
week. All calculations of Availability in connection with any Borrowing Base
Certificate shall originally be made by Borrowers and certified by a Senior
Officer of Parent to Agent, provided that Agent shall have the right to review
and adjust, in the exercise of its reasonable credit judgment, any such
calculation (i) to reflect its reasonable estimate of declines in value of any
of the Collateral described therein and (ii) to the extent that such calculation
is not in accordance with this Agreement or does not accurately reflect the
amount of the Availability Reserve.

SECTION 8. REPRESENTATIONS AND WARRANTIES

8.1. General Representations and Warranties.

To induce Agent and Lenders to enter into this Agreement and to make available
the Commitments, each Credit Party warrants and represents to Agent and Lenders
that:

8.1.1. Organization and Qualification. Each Credit Party and each of its
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization. Each Credit Party and
each of its Subsidiaries is duly qualified and is authorized to do business and
is in good standing as a foreign corporation in each state or jurisdiction
listed on Schedule 8.1.1 hereto and in all other states and jurisdictions in
which the failure of any such Credit Party or any of such Subsidiaries to be so
qualified would have a Material Adverse Effect.

8.1.2. Power and Authority. Each Credit Party and each of its Subsidiaries is
duly authorized and empowered to enter into, execute, deliver and perform this
Agreement and each of the other Loan Documents to which it is a party. The
execution, delivery and performance of this Agreement and each of the other Loan
Documents have been duly authorized by all necessary action and do not and will
not (i) require any consent or approval of any of the holders of the Equity
Interests of any Credit Party or any of its Subsidiaries; (ii) contravene the
Organization Documents of any Credit Party or any of its Subsidiaries;
(iii) violate, or cause any Credit Party or any of its Subsidiaries to be in
default under, any provision of any Applicable Law, order, writ, judgment,
injunction, decree, determination or award in effect having applicability to
such Credit Party or any such Subsidiary; (iv) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other material agreement, lease or instrument to which any Credit Party or any
of its Subsidiaries is a party or by which it or its Properties may be bound or
affected; or (v) result in, or require, the creation or imposition of any Lien
(other than Permitted Liens) upon or with respect to any of the Properties now
owned or hereafter acquired by any Credit Party or any of its Subsidiaries.

8.1.3. Legally Enforceable Agreement. This Agreement is, and each of the other
Loan Documents when delivered under this Agreement will be, a legal, valid and
binding obligation of each Credit Party and each of its Subsidiaries signatories
thereto enforceable against them in accordance with the respective terms of such
Loan Documents, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors' rights.

8.1.4. Capital Structure. As of the date hereof, Schedule 8.1.4 hereto states
(i) the correct name of each Subsidiary, its jurisdiction of incorporation and
the percentage of its Equity Interests having voting powers owned by each
Person, (ii) the name of each corporate Affiliate of each Credit Party and the
nature of the affiliation and (iii) the number of authorized and issued Equity
Interests (and treasury shares) of each Credit Party and each of its
Subsidiaries. Each Credit Party has good title to all of the shares it purports
to own of the Equity Interests of each of its Subsidiaries, free and clear in
each case of any Lien other than Permitted Liens. All such Equity Interests have
been duly issued and are fully paid and non-assessable. Since the date of the
financial statements of Parent and its Subsidiaries referred to in Section 8.1.9
hereof, no Credit Party has made, or obligated itself to make, any Distribution.
There are no outstanding options to purchase, or any rights or warrants to
subscribe for, or any commitments or agreements to issue or sell, or any Equity
Interests or obligations convertible into, or any powers of attorney relating
to, shares of the capital stock of any Credit Party (other than Parent) or any
Subsidiary. Except as set forth on Schedule 8.1.4 hereto, there are no
outstanding agreements or instruments binding upon the holders of any Credit
Party's Equity Interests relating to the ownership of its Equity Interests.

8.1.5. Organizational Names. During the 5-year period preceding the date of this
Agreement, no Credit Party nor any of its Subsidiaries has been known as or used
any corporate, organizational, fictitious or trade names except those listed on
Schedule 8.1.5 hereto. Except as set forth on Schedule 8.1.5, no Credit Party
nor any of its Subsidiaries has been the surviving corporation or other entity
of a merger or consolidation or acquired all or substantially all of the assets
of any Person.

8.1.6. Business Locations; Agent for Process. As of the date hereof, the chief
executive office and other places of business of each Credit Party and each of
its Subsidiaries are as listed on Schedule 7.1.1 hereto. During the 5-year
period preceding the date of this Agreement, no Credit Party nor any of its
Subsidiaries has had an office, place of business or agent for service of
process other than as listed on Schedule 7.1.1. Except as shown on Schedule
7.1.1 on the date hereof, no Inventory of any Credit Party or any Subsidiary is
stored with a bailee, warehouseman or similar Person, nor is any Inventory
consigned to any Person.

8.1.7. Title to Properties; Priority of Liens. Each Credit Party and each of its
Subsidiaries has good and indefeasible title to and fee simple ownership of, or
valid and subsisting leasehold interests in, all of its real Property, and good
title to all of its personal Property, including all Property reflected in the
financial statements referred to in Section 8.1.9 or delivered pursuant to
Section 9.1.3, in each case free and clear of all Liens except Permitted Liens.
Each Credit Party has paid or discharged, and has caused each of its
Subsidiaries to pay and discharge, all lawful claims (in excess of $50,000 in
the aggregate for each Credit Party) which, if unpaid, might become a Lien
against any Properties of such Credit Party or such Subsidiary that is not a
Permitted Lien. The Liens granted to Agent pursuant to this Agreement and the
other Loan Documents are first priority Liens, subject only to those Permitted
Liens which are expressly permitted by the terms of this Agreement to have
priority over the Liens of Agent.

8.1.8. Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by a Borrower with respect
to any Account. Unless otherwise indicated in writing to Agent, with respect to
each Account, Borrowers warrant that:

(i) It is genuine and in all respects what it purports to be, and it is not
evidenced by a judgment;

(ii) It arises out of a completed, bona fide sale and delivery of goods
or rendition of services by a Borrower in the Ordinary Course of its Business
and substantially in accordance with the terms and conditions of all purchase
orders, contracts or other documents relating thereto and forming a part of the
contract between a Borrower and the Account Debtor;

(iii) It is for a sum certain maturing as stated in the duplicate invoice
covering such sale or rendition of services, a copy of which has been furnished
or is available to Agent on request;

(iv) Such Account, and Agent's security interest therein, is not, and will not
(by voluntary act or omission of a Borrower) be in the future, subject to any
offset, Lien, deduction, defense, dispute, counterclaim or any other adverse
condition except for disputes resulting in returned goods where the amount in
controversy is deemed by Agent to be immaterial, and each such Account is
absolutely owing to a Borrower and is not contingent in any respect or for any
reason;

(v) The contract under which such Account arose does not condition or restrict a
Borrower's right to assign to Agent the right to payment thereunder unless (i)
such Borrower has obtained the Account Debtor's consent to such collateral
assignment or complied with any conditions to such assignment or (ii) under the
UCC or other Applicable Law any such restrictions are ineffective to prevent the
grant of a Lien upon such Account in favor of Agent;

(vi) Such Borrower has not made any agreement with any Account Debtor thereunder
for any extension, compromise, settlement or modification of any such Account or
any deduction therefrom, except discounts or allowances which are granted by a
Borrower in the ordinary course of its business for prompt payment and which are
reflected in the calculation of the net amount of each respective invoice
related thereto and are reflected in the Schedules of Accounts submitted to
Agent pursuant to Section 7.2.1 hereof;

(vii) To the best of such Borrower's knowledge, there are no facts, events or
occurrences which are reasonably likely to impair in any material respect the
validity or enforceability of any of its Accounts or reduce the amount payable
thereunder from the face amount of the invoice and statements delivered to Agent
with respect thereto;

(viii) To the best of such Borrower's knowledge, (1) the Account Debtor
thereunder had the capacity to contract at the time any contract or other
document giving rise to the Account was executed and (2) such Account Debtor is
Solvent; and

(ix) To the best of such Borrower's knowledge, there are no proceedings or
actions which are pending against any Account Debtor thereunder and which are
reasonably likely to result in any material adverse change in such Account
Debtor's financial condition or the collectibility of such Account.

8.1.9. Financial Statements. The Consolidated and consolidating balance sheets
of Parent and such other Persons described therein (including the accounts of
all Subsidiaries of Credit Parent for the respective periods during which a
Subsidiary relationship existed) as of June 30, 2005, and the related statements
of operations, stockholders' equity, and cash flows for the periods ended on
such dates, have been prepared in accordance with GAAP, and present fairly the
financial positions of Borrowers and such Persons at such dates and the results
of Borrowers' operations for such periods; provided that the statements of
stockholders' equity and cash flows are not prepared on a consolidating basis.
Since September 30, 2004, except as disclosed in SEC filings through June 30,
2005, there has been no material change in the condition, financial or
otherwise, of the Credit Parties, taken as a whole, as shown on the Consolidated
balance sheet as of such date and no material change in the aggregate value of
Equipment and real Property owned by any Borrower or such other Persons Borrower
has disclosed to Agent all material matters in all SEC filings through
June 30, 2005.

8.1.10. Full Disclosure. The financial statements referred to in Section 8.1.9
hereof do not contain any untrue statement of a material fact and neither this
Agreement nor any other written statement contains or omits any material fact
necessary to make the statements contained herein or therein not materially
misleading. There is no fact or circumstances in existence on the date hereof
which any Credit Party has failed to disclose to Agent in writing that may
reasonably be expected to have a Material Adverse Effect.

8.1.11. Solvent Financial Condition. Each Credit Party (other than the
Restricted Subsidiaries) is now Solvent and, after giving effect to the Loans to
be made hereunder, the Letters of Credit to be issued in connection herewith and
the consummation of the other transactions described in the Loan Documents, will
be Solvent.

8.1.12. Surety Obligations. Except as set forth on Schedule 8.1.12 hereto on the
date hereof, no Credit Party nor any of its Subsidiaries is obligated as surety
or indemnitor under any surety or similar bond or other contract issued or
entered into any agreement to assure payment, performance or completion of
performance of any undertaking or obligation of any Person.

8.1.13. Taxes. The FEIN of each Credit Party and each of its Subsidiaries is as
shown on Schedule 8.1.13 hereto. Each Credit Party and each of its Subsidiaries
has filed all federal, state and local tax returns and other reports it is
required by law to file and has paid, or made provision for the payment of,
all Taxes upon it, its income and Properties as and when such Taxes are due and
payable, except to the extent being Properly Contested, or which in the
aggregate do not exceed $100,000 for all Credit Parties. The provision for Taxes
on the books of each Credit Party and each of its Subsidiaries are adequate for
all years not closed by applicable statutes, and for its current Fiscal Year.

8.1.14. Brokers. There are no claims against any Credit Party for brokerage
commissions, finder's fees or investment banking fees in connection with the
transactions contemplated by this Agreement or any of the other Loan Documents.

8.1.15. Intellectual Property. Except as would not reasonably be expected to
result in a Material Adverse Effect, each Credit Party and each of its
Subsidiaries each owns or has the lawful right to use all Intellectual Property
necessary for the present and planned future conduct of its business without any
conflict with the rights of others; there is no objection to, or pending (or, to
any Credit Party's knowledge, threatened) Intellectual Property Claim with
respect to any Credit Party's or any Subsidiary's right to use any such
Intellectual Property and no Credit Party is aware of any grounds for challenge
or objection thereto; and, except as may be disclosed on Schedule 8.1.15,
neither any Credit Party nor any Subsidiary pays any royalty or other
compensation to any Person for the right to use any Intellectual Property other
than shrink-wrapped software applications. All such patents, trademarks, service
marks, trade names, copyrights, licenses and other similar rights are listed on
Schedule 8.1.15 hereto, to the extent they are registered under any Applicable
Law or are otherwise material to any Credit Party's or any Subsidiary's
business.

8.1.16. Governmental Approvals. Each Credit Party and each of its Subsidiaries
has, and is in good standing with respect to, all material Governmental
Approvals necessary to continue to conduct its business as heretofore or
proposed to be conducted by it and to own or lease and operate its Properties as
now owned or leased by it.

8.1.17. Compliance with Laws. Each Credit Party and each of its Subsidiaries has
duly complied with, and its Properties, business operations and leaseholds are
in compliance in all material respects with, the provisions of all Applicable
Law (except to the extent that any such noncompliance with Applicable Law could
not reasonably be expected to have a Material Adverse Effect) and there have
been no citations, notices or orders of noncompliance issued to any Credit Party
or any of the Subsidiaries under any such law, rule or regulation except to the
extent not reasonably expected to have a Material Adverse Effect. No Inventory
has been produced in violation of the FLSA.

8.1.18. Burdensome Contracts. No Credit Party nor any of the Subsidiaries is a
party or subject to any contract, agreement, or charter or other corporate
restriction, which has or could be reasonably expected to have a Material
Adverse Effect. No Credit Party nor any of the Subsidiaries is a party or
subject to any Restrictive Agreement, except as set forth on Schedule 8.1.18
hereto, none of which prohibit the execution or delivery of any of the Loan
Documents by any Obligor or the performance by any Obligor of its obligations
under any of the Loan Documents to which is a party, in accordance with the
terms of such Loan Documents.

8.1.19. Litigation. Except as set forth on Schedule 8.1.19 hereto, there are no
actions, suits, proceedings or investigations pending or, to the knowledge of
any Credit Party, threatened on the date hereof, against or affecting any Credit
Party or any of the Subsidiaries, or the business, operations, Properties,
prospects, profits or condition of any Credit Party or any of the Subsidiaries,
(i) which relates to any of the Loan Documents or any of the transactions
contemplated thereby or (ii) which, if determined adversely to any Credit Party
or any of the Subsidiaries, could reasonably be expected to have a Material
Adverse Effect. To the knowledge of any Credit Party, no Credit Party nor any of
the Subsidiaries is in default on the date hereof with respect to any order,
writ, injunction, judgment, decree or rule of any court, Governmental Authority
or arbitration board or tribunal.

8.1.20. No Defaults. No event has occurred and no condition exists which would
reasonably be expected to, upon or after the execution and delivery of this
Agreement or any Credit Party's performance hereunder, constitute a Default or
an Event of Default. No Credit Party nor any of its Subsidiaries is in default,
and no event has occurred and no condition exists which constitutes or which
with the passage of time or the giving of notice or both would constitute a
default, under any Material Contract or in the payment of any Debt of any Credit
Party or a Subsidiary to any Person for Money Borrowed.

8.1.21. Leases. Schedule 8.1.21 hereto is a complete listing of each capitalized
and operating lease of each Credit Party and each of its Subsidiaries on the
date hereof that constitutes a Material Contract. Except to the extent not
reasonably expected to have a Material Adverse Effect, each Credit Party and
each of its Subsidiaries is in substantial compliance with all of the terms of
each of its respective capitalized and operating leases and there is no basis
upon which the lessors under any such leases could terminate same or declare
such Credit Party or any of its Subsidiaries in default thereunder.

8.1.22. Pension Plans. Except as disclosed on Schedule 8.1.22 hereto, no Credit
Party nor any of its Subsidiaries has any Plan on the date hereof. Each Credit
Party and each of its Subsidiaries is in full compliance in all material
respects with the requirements of ERISA and the regulations promulgated
thereunder with respect to each Plan. No fact or situation that is reasonably
likely to result in a material adverse change in the financial condition of any
Credit Party or any of its Subsidiaries exists in connection with any Plan. No
Credit Party nor any of its Subsidiaries has any withdrawal liability in
connection with a Multi-employer Plan.

8.1.23. Trade Relations. There exists no actual or threatened termination,
cancellation or limitation of, or any materially adverse modification or change
in, the business relationship between any Credit Party and any customer or any
group of customers whose purchases individually or in the aggregate are material
to the business of such Credit Party, or with any material supplier or group of
suppliers, and there exists no condition or state of facts or circumstances
which is reasonably likely to have a Material Adverse Effect or prevent any
Credit Party from conducting such business after the consummation of the
transactions contemplated by this Agreement in substantially the same manner in
which it has heretofore been conducted.

8.1.24. Labor Relations. Except as described on Schedule 8.1.24 hereto, no
Credit Party nor any of the Subsidiaries is a party to any collective bargaining
agreement on the date hereof. Except as described on Schedule 8.1.24 hereto, on
the date hereof, there are no material grievances, disputes or controversies
with any union or any other organization of any Credit Party's or any
Subsidiary's employees, or, to any Credit Party's knowledge, any threats of
strikes, work stoppages or any asserted pending demands for collective
bargaining by any union or organization.

8.1.25. Not a Regulated Entity. No Credit Party is (i) an "investment company"
or a "person directly or indirectly controlled by or acting on behalf of an
investment company" within the meaning of the Investment Company Act of 1940;
(ii) a "holding company," or a "subsidiary company" of a "holding company," or
an "affiliate" of a "holding company" or of a "subsidiary company" of a "holding
company," within the meaning of the Public Utility Holding Company Act of 1935;
or (iii) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.

8.1.26. Margin Stock. No Credit Party nor any of its Subsidiaries is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

8.1.27. Bonded Contracts. No Credit Party nor any of its Subsidiaries has any
agreement (including any intercreditor agreements) with any issuer of a Surety
Bond (including but not limited to Chubb) except as disclosed on
Schedule 8.1.27.

8.1.28. Surety Bonds Cash and LCs. No Credit Party nor any of its Subsidiaries
has provided any cash collateral or letters of credit to issuers of Surety Bonds
except as disclosed on Schedule 8.1.28.

8.1.29. Restricted Subsidiaries. No Restricted Subsidiary has any operations or
owns any material assets.

8.2. Reaffirmation of Representations and Warranties.

Each representation and warranty contained in this Agreement and the other Loan
Documents shall be deemed to be reaffirmed by each Credit Party on each day that
any Credit Parties request or are deemed to have requested an extension of
credit or Letter of Credit hereunder, except for changes in the nature of a
Credit Party's or, if applicable, any of its Subsidiaries' business or
operations that may occur after the date hereof in the Ordinary Course of
Business so long as Agent has consented to such changes or such changes are not
violative of any provision of this Agreement. Notwithstanding the foregoing,
representations and warranties which by their terms are applicable only to a
specific date shall be deemed made only at and as of such date.

8.3. Survival of Representations and Warranties.

All representations and warranties of Credit Parties contained in this Agreement
or any of the other Loan Documents shall survive the execution, delivery and
acceptance thereof by Agent, Lenders and the parties thereto and the closing of
the transactions described therein or related thereto.

SECTION 9. COVENANTS AND CONTINUING AGREEMENTS

9.1. Affirmative Covenants.

For so long as there are any Commitments outstanding and thereafter until
payment in full of the Obligations, each Credit Party covenants that, unless the
Required Lenders have otherwise consented in writing, it shall and shall cause
each Subsidiary to:

9.1.1. Visits and Inspections. Permit representatives of Agent, from time to
time, as often as may be reasonably requested, but only during normal business
hours and (except when a Default or Event of Default exists) upon reasonable
prior notice to a Credit Party, to visit and inspect the Properties of such
Credit Party and each of its Subsidiaries, inspect, audit and make extracts from
each Credit Party's and each Subsidiary's books and records, and discuss with
its officers, its employees and its independent accountants, such Credit Party's
and each Subsidiary's business, financial condition, business prospects and
results of operations. Representatives of each Lender shall be authorized to
accompany Agent on each such visit and inspection and to participate with Agent
therein, but at their own expense, unless a Default or Event of Default exists.
Neither Agent nor any Lender shall have any duty to make any such inspection and
shall not incur any liability by reason of its failure to conduct or delay in
conducting any such inspection.

9.1.2. Notices. Notify Agent and Lenders in writing, promptly after such Credit
Party's obtaining knowledge thereof, (i) of the commencement of any litigation
affecting any Credit Party or any of its Properties, whether or not the claims
asserted in such litigation are considered by Borrowers to be covered by
insurance, and of the institution of any administrative proceeding, to the
extent that such litigation or proceeding, if determined adversely to such
Credit Party, would reasonably be expected to have a Material Adverse Effect;
(ii) of any material labor dispute to which any Credit Party may become a party,
any strikes or walkouts relating to any of its plants or other facilities, and
the expiration of any labor contract to which it is a party or by which it is
bound; (iii) of any material default by any Credit Party under or termination of
any Material Contract or any note, indenture, loan agreement, mortgage, lease,
deed, guaranty or other similar agreement relating to any Debt of such Credit
Party exceeding $250,000; (iv) of the existence of any Default or Event of
Default; (v) of any default by any Person under any note or other evidence of
Debt payable to a Credit Party in an amount exceeding $100,000; (vi) of any
judgment against any Obligor in an amount exceeding $250,000; (vii) of the
assertion by any Person of any Intellectual Property Claim, the adverse
resolution of which could reasonably be expected to have a Material Adverse
Effect; (viii) of any violation or asserted violation by any Credit Party of any
Applicable Law (including ERISA, OSHA, FLSA or any Environmental Laws), the
adverse resolution of which could reasonably be expected to have a Material
Adverse Effect; (ix) of any Environmental Release by an Credit Party or on any
Property owned or occupied by a Credit Party that is required to be reported to
any Governmental Authority; (x) of any claim made on Chubb related to a Bonded
Contract; (xi) of any addition of a Bonded Contract after the Closing Date if an
Account arising under such contract was previously reported on a Borrowing Base
Certificate as unbonded and (xii) of the discharge of Parent's independent
accountants or any withdrawal of resignation by such independent accountants
from their acting in such capacity. In addition, Borrowers shall give Agent at
least 30 Business Days prior written notice of any Credit Party's opening of any
new office or place of business.

9.1.3. Financial and Other Reporting. Keep adequate records and books of account
with respect to its business activities in which proper entries are made in
accordance with GAAP reflecting all its financial transactions; and cause to be
prepared and to be furnished to Agent and Lenders the following (all to  be
prepared in accordance with GAAP applied on a consistent basis, unless Parent's
certified public accountants concur in any change therein, such change is
disclosed to Agent and is consistent with GAAP and, if required by the Required
Lenders, the financial covenants set forth in Section 9.3 are amended in a
manner requested by the Required Lenders to take into account the effects of
such change):

(i) as soon as available, and in any event within 75 days after the close of
each Fiscal Year, unqualified audited balance sheets of Parent and its
Subsidiaries as of the end of such Fiscal Year and the related statements of
operations, stockholders' equity and cash flow, on a Consolidated and
consolidating basis (provided that statements of shareholders' equity and cash
flows are not reported on a consolidating basis), certified without material
qualification by a firm of independent certified public accountants of
recognized national standing selected by Parent but reasonably acceptable to
Agent (except for a qualification for a change in accounting principles with
which the accountant concurs), and setting forth in each case in comparative
form the corresponding Consolidated and consolidating figures for the preceding
Fiscal Year;

(ii) as soon as available, and in any event within 30 days after the end of each
month hereafter (but within 60 days after the last month in a Fiscal Year),
including the last month of Parent's Fiscal Year, unaudited balance sheets of
Parent and its Subsidiaries as of the end of such month and the related
unaudited Consolidated Statements of income and cash flow for such month and for
the portion of Parent's Fiscal Year then elapsed, on a Consolidated and
consolidating basis (provided that statements of stockholders' equity and cash
flow are not reported on a consolidating basis), setting forth in each case in
comparative form, the corresponding figures for the preceding Fiscal Year and
certified by the principal financial officer of Parent as prepared in accordance
with GAAP and fairly presenting the Consolidated financial position and results
of operations of Parent and its Subsidiaries for such month and period subject
only to changes from audit and year-end adjustments and except that such
statements need not contain notes;

(iii) as soon as available, and in any event within 40 days after the end of
each Fiscal Quarter of Parent hereafter (but within 60 days after the last
Fiscal Quarter in a Fiscal Year), including the last Fiscal Quarter of Parent's
Fiscal Year, unaudited balance sheets of Parent and its Subsidiaries as of the
end of such Fiscal Quarter and the related unaudited Consolidated Statements of
income and cash flows for such Fiscal Quarter and for the portion of Parent's
Fiscal Year then elapsed, on a Consolidated and consolidating basis (provided
that statements of stockholders' equity and cash flow are not reported on a
consolidating basis), setting forth in each case in comparative form, the
corresponding figures for the preceding Fiscal Year and certified by the
principal financial officer of Parent as prepared in accordance with GAAP and
fairly presenting the Consolidated financial position and results of operations
of Parent and its Subsidiaries for such Fiscal Quarter and period subject only
to changes from audit and year-end adjustments and except that such statements
need not contain notes;

(iv) as requested by Agent, a listing of all of each Borrower's trade payables
and any royalty payments due as of the last Business Day of such month,
specifying the name of and balance due each trade creditor (or payee for royalty
payments), and, at Agent's request, monthly detailed trade payable agings in
form acceptable to Agent; and

(v) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports which Parent has made
generally available to its shareholders and copies of any regular, periodic and
special reports or registration statements which Parent files with the SEC or
any Governmental Authority which may be substituted therefor, or any national
securities exchange; and

(vi) no later than 5 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Senior Convertible Note Indenture or any
Senior Subordinated Note Indenture.

Concurrently with the delivery of the financial statements described in clause
(i) of this Section 9.1.3, Borrowers shall deliver to Agent and Lenders a copy
of the accountants' letter to Parent's management that is prepared in connection
with such financial statements and also shall cause to be prepared and shall
deliver to Agent and Lenders a certificate of the aforesaid certified public
accountants stating to Agent and Lenders that, based upon such accountants'
audit of the Consolidated financial statements of Parent and its Subsidiaries
performed in connection with their examination of said financial statements,
nothing came to their attention that caused them to believe that Borrowers were
not in compliance with Sections 9.2.2, 9.2.3, 9.2.5, 9.2.8, 9.2.9, 9.2.15,
9.2.16 or 9.3 hereof, or, if they are aware of such noncompliance, specifying
the nature thereof, and acknowledging, in a manner satisfactory to Agent, that
they are aware that Agent and Lenders are relying on such financial statements
in making their decisions with respect to the Loans. Concurrently with the
delivery of the financial statements described in clauses (i) and (ii) of this
Section 9.1.3, or more frequently if requested by Agent or any Lender during any
period that a Default or Event of Default exists, Borrowers shall cause to be
prepared and furnished to Agent and Lenders a Compliance Certificate executed by
the chief financial officer of Parent.

Promptly after the sending or filing thereof, Borrowers shall also provide to
Agent copies of any annual report to be filed in accordance with ERISA in
connection with each Plan and such other data and information (financial and
otherwise) as Agent, from time to time, may reasonably request bearing upon or
related to the Collateral or any Credit Party's and each of its Subsidiaries'
financial condition or results of operations.

9.1.4. Landlord and Storage Agreements. Provide Agent with copies of all
existing agreements, and promptly after execution thereof provide Agent with
copies of all future agreements, between any Credit Party and any landlord,
warehouseman or bailee which owns any premises at which any Eligible Accounts,
Eligible Equipment, Eligible Inventory, books and records or any other material
Collateral) is, from time to time, kept.

9.1.5. Projections. No later than 15 days prior to the end of each Fiscal Year
of Parent, deliver to Agent and Lenders the Projections of Parent and its
Subsidiaries for the forthcoming 3 Fiscal Years, year by year, and for the
forthcoming Fiscal Year, month by month.

9.1.6. Taxes. Pay and discharge all Taxes prior to the date on which such Taxes
become delinquent or penalties attach thereto, except and to the extent only
that such Taxes are being Properly Contested.

9.1.7. Compliance with Laws. Comply with all Applicable Law, including ERISA,
all Environmental Laws, FLSA, OSHA, and all laws, statutes, regulations and
ordinances regarding the collection, payment and deposit of Taxes, and obtain
and keep in force any and all Governmental Approvals necessary to the ownership
of its Properties or to the conduct of its business, to the extent that any such
failure to comply, obtain or keep in force could be reasonably expected to have
a Material Adverse Effect. Without limiting the generality of the foregoing, if
any Environmental Release required to be reported to any Governmental Authority
shall occur at or on any of the Properties of any Credit Party or any of its
Subsidiaries, Borrowers shall, or shall cause the applicable Subsidiary to, act
promptly and diligently to investigate and report to Agent and if required by
Applicable Law all appropriate Governmental Authorities the extent of, and to
make appropriate remedial action as required by Applicable Law to eliminate,
such Environmental Release, whether or not ordered or otherwise directed to do
so by any Governmental Authority.

9.1.8. Insurance. In addition to the insurance required herein with respect to
the Collateral, maintain, with financially sound and reputable insurers, (i)
insurance with respect to its Properties and business against such casualties
and contingencies of such type (including product liability, workers'
compensation, or larceny, embezzlement or other criminal misappropriation
insurance) and in such amounts as is customary in the business of such Borrower
or such Subsidiary.

9.1.9. Intellectual Property. Promptly after applying for or otherwise acquiring
any registered Intellectual Property, deliver to Agent in form and substance
acceptable to Agent and in recordable form, all documents necessary for Agent to
perfect its Lien on such Intellectual Property.

9.1.10. [Intentionally Omitted]

9.1.11. Pledged Shares. Pledge to Agent, for the benefit itself and Lenders, all
of the Equity Interests of each of their respective Subsidiaries from time to
time pursuant to a Pledge Agreement.

9.1.12. Motor Vehicle Titles. Promptly deliver to Agent the originals of
substantially all certificates of title (now existing or herafter arising)
issued to any Credit Party, on motor vehicles not subject to a Purchase Money
Lien, and as to any such motor vehicle certificates of title in existence on the
Closing Date, deliver the originals of substantially all of such motor vehicle
certificates of title to Agent by the 60th day after the Closing Date, and
execute such documentation and take such actions as shall be required by Agent
in order for Agent, on behalf of itself and Lenders, to obtain a perfected Lien
subject to no Liens other than Permitted Liens in such motor vehicles as
collateral for the Obligations.

9.1.13. Mortgages. By the Closing Date, duly executed Mortgages covering all of
the Real Estate, and such other executed documentation and other materials as
shall be deemed necessary by Agent in order for Agent, on behalf of itself and
Lenders to obtain a first priority Lien in the Real Estate subject only to
Permitted Liens.

9.1.14. Lockbox, Dominion Accounts. By the 90th day after the Closing Date,
deliver to Agent such duly executed agreements establishing the Lockbox and each
Dominion Account as shall be required by Agent, in each case with a financial
institution reasonably acceptable to Agent, for the collection or servicing of
the Accounts, in each case in form and substance reasonably satisfactory to
Agent.

9.1.15. Banking Relationship. In order to facilitate the administration of the
credit facility established pursuant to this Agreement and Agent's security
interest in the Collateral, each Credit Party shall promptly establish and as
long as this Agreement is in effect thereafter shall maintain Bank as such
Credit Party's principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity and other
deposit accounts for the conduct of such Credit Party's business; provided that
Credit Parties shall not be required to maintain the Excluded Cash Account
balances at Bank, or any other deposit accounts reasonably approved by Agent for
locations where Bank does not maintain a branch, as long as such other deposit
accounts (other than payroll accounts containing only amounts used to pay
current payroll related obligations) are governed by a control agreement in
favor of Agent to be effective no later than 90 days after the Closing Date.

9.1.16. Enertech Pledge. By the 90th day after the Closing Date, deliver to
Agent a consent to the pledge by Borrower of its ownership in Enertech to Agent,
and execute a Pledge Agreement or an amendment to an existing Pledge Agreement
(as applicable) to pledge such ownership interest.

9.1.17. Post Closing Obligations. By the date specified below, deliver each item
listed below in form and substance satisfactory to Agent in its sole discretion.

Requirement

Date

1. A duly executed Landlord Waiver for each location of Key Electrical Supply,
Inc. where Inventory is located; provided, however, failure to make such
delivery within such time shall not constitute an Event of Default and Agent
shall reserve from the Borrowing Base an amount equal to three months rent as to
any such location until such time as such Landlord Waiver is delivered to Agent.

Within 10 days of the Closing Date.

2. Original stock certificates for each of IES Contractors, Inc., IES Properties
Holdings, Inc., IES Reinsurance, Inc.and Pollock Summit Holdings, Inc.



Within 30 days of the Closing Date.

3. Certificates good standing for each of the following entities issued by such
entity's state of organization:

 * Bryant Electric Company, Inc.-No. Carolina
 * Charles P. Bagby Co., Inc.-Alabama
 * Cross State Electric, Inc.-California
 * Davis Electrical Constructors, Inc.-So. Carolina
 * General Partner, Inc.-Alabama
 * H.R. Allen, Inc.-So. Carolina
 * Haymaker Electric, Ltd.-Alabama
 * IES Albuquerque, Inc.-New Mexico
 * Kayton Electric, Inc.-Nebraska
 * Pan American Electric Company, Inc.-New Mexico
 * Rodgers Electric Company, Inc.-Washington

Thomas Popp & Company-Ohio



Within 21 days of the Closing Date.

4. Such duly executed opinions of local counsel (including in-house counsel) as
Agent shall reasonably request with respect to (i) Collateral that is real
property or (ii) any Borrower with material assets that is not organized in
Texas or Delaware.



Within 60 days of the Closing Date.

9.2. Negative Covenants.

For so long as there are any Commitments outstanding and thereafter until
payment in full of the Obligations, each Credit Party covenants that, unless the
Required Lenders have otherwise consented in writing, it shall not and shall not
permit any of its Subsidiaries to:

9.2.1. Fundamental Changes. Merge, reorganize, consolidate or amalgamate with
any Person, or liquidate, wind up its affairs or dissolve itself, except for
mergers or consolidations of any Subsidiary with another Subsidiary or Parent;
change its name or conduct business under any new fictitious name unless Agent
is notified not less than thirty days in advance of such name change; or change
its FEIN.

9.2.2. Loans. Make any loans or other advances of money to any Person other than
to (i) a Subsidiary or (ii) an officer or employee of Borrower or a Subsidiary
for salary, travel advances, advances against commissions and other similar
advances in the Ordinary Course of Business.

9.2.3. Permitted Debt. Create, incur, assume, guarantee or suffer to exist any
Debt, except:

(i) the Obligations;

(ii) Debt in the form of Senior Subordinated Notes and Senior Convertible Notes;

(iii) accounts payable, current accrued operating expenses (other than for
borrowed money) and other non-cash accruals by such Credit Party or any of its
Subsidiaries that are not aged more than 90 days from billing date or more than
30 days from the due date, in each case incurred in the Ordinary Course of
Business and paid within such time period of being due (or billing date, as
applicable), unless the same are being Properly Contested;

(iv) obligations to pay Rentals permitted by Section 9.2.14;

(v) Permitted Purchase Money Debt;

(vi) Debt for accrued payroll, Taxes, and other operating expenses (other than
for Money Borrowed) incurred in the Ordinary Course of Business of such Credit
Party or such Subsidiary, including cash management obligations, in each case,
so long as payment thereof is not past due and payable unless, in the case of
Taxes only, such Taxes are being Properly Contested;

(vii) Debt for Money Borrowed by such Credit Party (other than the Obligations),
but only to the extent that such Debt is outstanding on the date of this
Agreement and is not to be satisfied on or about the Closing Date from the
proceeds of the initial Loans;

(viii) Permitted Contingent Obligations;

(ix) Debt in the form of reimbursement obligations for Surety Bonds procured in
Ordinary Course of Business;

(x) Permitted Capitalized Lease Obligations;

(xi) Subordinated Debt, including but not limited to the Senior Convertible
Notes and the Senior Subordinated Notes, each in the amount existing on the date
hereof;

(xii) reimbursement obligations related to the letters of credit identified on
Schedule 9.2.3 hereof, provided that such letters of credit may not be renewed
or extended beyond their existing term and shall not be outstanding 60 days
after the Closing Date;

(xiii) Debt among Credit Parties;

(xiv) Debt consisting of "Billings in Excess of Costs and Estimated Earnings On
Uncompleted Contracts", and "Other Non Current Liabilities" each as listed on
Parent's reported financial statements (which reporting is consistent with prior
periods); provided that such categories of Debt shall not include Debt for Money
Borrowed;

(xv) Debt that is not included in any of the preceding paragraphs of this
Section 9.2.3, is not secured by a Lien (unless such Lien is a Permitted Lien)
and does not exceed at any time, in the aggregate, the sum of $500,000 as to all
Borrowers and all of their Subsidiaries; and

(xvi) Refinancing Debt so long as the Refinancing Conditions are met.

9.2.4. Affiliate Transactions. Enter into, or be a party to any transaction with
any Affiliate or stockholder, except: (i) the transactions contemplated by the
Loan Documents; (ii) payment of reasonable compensation to officers and
employees for services actually rendered to Credit Parties or to their
respective Subsidiaries; (iii) payment of customary directors' fees and
indemnities; (iv) transactions with Affiliates that were consummated prior to
the date hereof and have been disclosed to Agent prior to the Closing Date; (v)
transactions with Affiliates (including among Credit Parties) in the Ordinary
Course of Business and pursuant to the reasonable requirements of such Credit
Party's or such Subsidiary's business and upon fair and reasonable terms that
are no less favorable to such Credit Party or such Subsidiary than such Credit
Party or such Subsidiary would obtain in a comparable arm's length transaction
with a Person not an Affiliate or stockholder of such Credit Party or such
Subsidiary; and (vi) transactions solely among Credit Parties; provided, that no
Credit Party may make any loan, advance or contribution to any Restricted
Subsidiary if such loan, advance or contribution would cause all loans, advances
and contributions to Restricted Subsidiaries after the Closing Date to exceed
$100,000 in the aggregate.

9.2.5. Limitation on Liens. Create or suffer to exist any Lien upon any of its
Property, income or profits, whether now owned or hereafter acquired, except the
following (collectively, "Permitted Liens"):

(i) Liens at any time granted in favor of Agent;

(ii) Liens for Taxes (excluding any Lien imposed pursuant to any of the
provisions of ERISA) not yet due or being Properly Contested;

(iii) statutory Liens (excluding any Lien imposed pursuant to any of the
provisions of ERISA) arising in the Ordinary Course of Business of such Credit
Party or a Subsidiary, but only if and for long as (x) payment in respect of any
such Lien is not at the time required or the Debt secured by any such Lien is
being Properly Contested and (y) such Liens do not materially detract from the
value of the Property of such Credit Party or such Subsidiary and do not
materially impair the use thereof in the operation of such Credit Party's or
such Subsidiary's business;

(iv) Purchase Money Liens securing Permitted Purchase Money Debt;

(v) Liens securing Debt of a Subsidiary of any Borrower to a Borrower or to
another Subsidiary;

(vi) Liens arising by virtue of the rendition, entry or issuance against such
Credit Party or any of its Subsidiaries, or any Property of such Credit Party or
any of its Subsidiaries, of any judgment, writ, order, or decree for so long as
any such Lien (a) is in existence for less than 30 consecutive days after it
first arises or is being Properly Contested and (b) is at all times junior in
priority to any Liens in favor of Agent;

(vii) Liens incurred or deposits made in the Ordinary Course of Business to
secure the performance of tenders, bids, leases, contracts (other than for the
repayment of Money Borrowed), statutory obligations and other similar
obligations or arising as a result of progress payments under government
contracts, provided that, to the extent any such Liens attach to any of the
Collateral, such Liens are at all times subordinate and junior to the Liens upon
the Collateral in favor of Agent;

(viii) easements, rights-of-way, restrictions, covenants or other agreements of
record and other similar charges or encumbrances on real Property of such Credit
Party or any of its Subsidiaries listed in the Mortgages on the Closing Date as
exceptions to title or that do not materially interfere with the ordinary
conduct of the business of such Credit Party or such Subsidiary;

(ix) normal and customary rights of setoff upon deposits of cash in favor of
banks and other depository institutions and Liens of a collection bank arising
under the UCC on Payment Items in the course of collection;

(x) Liens in existence immediately prior to the Closing Date that are satisfied
in full and released on the Closing Date as a result of the application of such
Credit Party's cash on hand at the Closing Date or the proceeds of Loans to be
made on the Closing Date;

(xi) such other Liens as appear on Schedule 9.2.5 hereto, to the extent provided
therein; and

(xii) Liens in the Surety Collateral securing reimbursement obligations for
Surety Bonds procured by a Borrower in the Ordinary Course of Business (provided
that the aggregate amount of cash collateral and aggregate outstanding face
amount of Letters of Credit provided to issuers of such Surety Bonds may not
exceed the amount existing on the Closing Date or such larger amount specified
from time to time by Agent to Parent); and

(xiii) such other Liens as Agent and the Required Lenders in their sole
discretion may hereafter approve in writing.

The foregoing negative pledge shall not apply to any Margin Stock to the extent
that the application of such negative pledge to such Margin Stock would require
filings or other actions by any Lender under such regulations or otherwise
result in a violation of such regulations.

9.2.6. Subcontractor Payments. Make any payment to a subcontractor or vendor on
any payable or other obligation due to such subcontractor or vendor in
connection with a Project Contract unless such Credit Party has received payment
on the Account related to the work performed or material delivered by such
subcontractor or vendor and deposited such payment in any lockbox required by
this Agreement and maintained for the benefit of Agent; provided that a Credit
Party may make (i) such a payment to a subcontractor or vendor not more than 5
Business Days in advance of such Credit Party's receipt of payment on the
related Account, if such is necessary to obtain any required Lien release in
connection therewith and (ii) such other payments which in the aggregate in each
year do not exceed $1,000,000.

9.2.7. Distributions. Declare or make any Distributions, except for Upstream
Payments.

9.2.8. Upstream Payments. Create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for encumbrances or restrictions (i) pursuant to the Loan Documents, (ii)
existing under Applicable Law and (iii) identified and fully disclosed in
Schedule 9.2.8.

9.2.9. Capital Expenditures. Make Capital Expenditures (including, expenditures
by way of capitalized leases) which in the aggregate, as to Parent and its
Subsidiaries, exceed (i) $6,000,000 during the Fiscal Year ending September 30,
2005, or (ii) $3,000,000 in any calendar quarter.

9.2.10. Disposition of Assets. Sell, assign, lease, consign or otherwise dispose
of any of its Properties or any interest therein, including any disposition of
Property as part of a sale and leaseback transaction, to or in favor of any
Person, except (i) sales of Inventory in the Ordinary Course of Business for so
long as no Event of Default exists hereunder, (ii) dispositions of Equipment to
the extent authorized by Section 7.4.2 hereof, (iii) a transfer of Property to a
Borrower by a Subsidiary, and (iv) other dispositions expressly authorized by
other provisions of the Loan Documents.

9.2.11. Subsidiaries. Form or acquire any Subsidiary after the Closing Date or
permit any existing Subsidiary to issue any additional Equity Interests to any
Person other than Parent except director's qualifying shares.

9.2.12. Bill-and-Hold Sales and Consignments. Make a sale to any customer on a
bill-and-hold, guaranteed sale, sale and return, sale on approval or consignment
basis, or any sale on a repurchase or return basis.

9.2.13. Restricted Investments. Except as disclosed on Schedule 9.2.13, make or
have any Restricted Investment. No Credit Party shall make any loan, advance or
capital contribution to any Restricted Subsidiary.

9.2.14. Leases. Become a lessee under any operating lease (other than a lease
under which a Credit Party or any of the Subsidiaries is lessor) of Property if
the aggregate Rentals payable during any current or future period of 12
consecutive months under the lease in question and all other leases under which
Parent or any of the Subsidiaries of Parent is then lessee would exceed
$25,000,000. The term "Rentals" means, as of the date of determination, all
payments which the lessee is required to make by the terms of any lease.

9.2.15. Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Parent and its Subsidiaries.

9.2.16. Accounting Changes. Make any significant change in accounting treatment
or reporting practices, except as may be required by GAAP or establish a fiscal
year different from the Fiscal Year.

9.2.17. Organization Documents. Amend, modify or otherwise change any of the
terms or provisions in any of its Organization Documents as in effect on the
date hereof, except for changes that do not affect in any way such Credit
Party's or any of its Subsidiaries' rights and obligations to enter into and
perform the Loan Documents to which it is a party and to pay all of the
Obligations and that do not otherwise have a Material Adverse Effect.

9.2.18. Restrictive Agreements. Enter into or become party to any Restrictive
Agreement other than those disclosed in Schedule 8.1.18 hereto, provided that
none of such disclosed agreements shall be amended without prior notice to and
the consent of Agent.

9.2.19. Conduct of Business. Engage in any business other than the business
engaged in by it on the Closing Date and any business or activities which are
substantially similar, related or incidental thereto.

9.2.20. Payments on Senior Subordinated Notes and Senior Convertible Notes. No
Credit Party shall make any payment of principal, interest or premiums (i) on
the Senior Subordinated Notes or the Senior Convertible Notes unless (a) no
Default or Event of Default has then occurred and is continuing or would result
therefrom and (b) such Credit Party has given notice to Agent of such payment at
least five (5) Business Days prior to the payment thereof, which notice
correctly reflects that Borrowers and such Credit Party will be in compliance
with this Agreement (including all financial covenants) after giving effect to
such payment or (ii) on any other Subordinated Debt unless such payment is
specifically permitted by the provisions of the relevant subordination
agreement.

9.2.21. Excluded Cash Accounts. No Credit Party may use the funds in the
Excluded Cash Accounts for any purpose other than as listed in the definition
thereof.

9.3. Financial Covenants.

For so long as there are any Commitments outstanding and thereafter until
payment in full of the Obligations, Credit Parties covenant that, unless
otherwise consented to by the Required Lenders in writing, it shall:

9.3.1. Fixed Charge Coverage Ratio. The Borrower will maintain a Fixed Charge
Coverage Ratio for each period of twelve consecutive months ended on the last
day of each month set forth below (or with respect to the months ending on or
before June 30, 2006, the period commencing on July 1, 2005 and ending on the
last day of such month) of not less than the ratio set forth below opposite each
such fiscal quarter:

Period Ending

Fixed Charge
Coverage Ratio

July 2005

0.59

August 2005

0.61

September 2005

0.59

October 2005

0.60

November 2005

0.58

December 2005

0.55

January 2006

0.54

February 2006

0.54

March 2006

0.55

April 2006

0.58

May 2006

0.62

June 2006

0.65

July 2006

0.68

August 2006

0.71

September 2006

0.74

October 2006

0.78

November 2006

0.82

December 2006

0.87

January 2007

0.91

February 2007

0.95

March 2007

0.98

April 2007

0.99

May 2007 and each month thereafter

1.00

SECTION 10. CONDITIONS PRECEDENT

10.1. Conditions Precedent to Initial Credit Extensions.

Initial Lenders shall not be required to fund any Loan requested by Borrowers or
otherwise extend credit to Borrowers and Agent shall not be obligated to cause
the Letter of Credit Issuer to issue any Letter of Credit on the Closing Date,
unless each of the following conditions has been satisfied:

10.1.1. Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered to Agent by each of the signatories thereto (and, with the
exception of the Notes, in sufficient counterparts for each Lender) and accepted
by Agent and Initial Lenders and each Credit Party shall be in compliance with
all of the terms thereof.

10.1.2. Availability. After giving effect to the cash to be released on the
Closing Date by the Existing Lender, Borrowers shall have brought their accounts
payable current to the extent required by Agent and Agent shall have determined,
and Initial Lenders shall be satisfied that, immediately after Initial Lenders
have made the initial Revolver Loans to be made on the Closing Date and Letter
of Credit Issuer has issued the Letters of Credit to be issued on the Closing
Date, and Borrowers have paid (or made provision for payment of) all closing
costs incurred in connection with the Commitments, (i) Availability is not less
than $25,000,000, and (ii) Borrowers shall have on hand unrestricted cash and
Cash Equivalents of at least $15,000,000.

10.1.3. Organization Documents. Agent shall have received copies of the
Organization Documents of each Credit Party, and all amendments thereto,
certified by the Secretary of State or other appropriate official of the
jurisdiction of each Credit Party's organization, or an officer of Parent or
such Credit Party.

10.1.4. Good Standing Certificates. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Credit Party's jurisdiction of organization and
each jurisdiction where such Credit Party's principal place of business is
located.

10.1.5. Opinion Letters. Agent shall have received a favorable, written opinion
of Andrews Kurth LLP, counsel to Credit Parties, and the respective local
counsel to Credit Parties and Agent, covering, to Agent's satisfaction, the
matters set forth on Exhibit F attached hereto.

10.1.6. Insurance. Agent shall have received copies of the property and casualty
insurance policies of Credit Parties with respect to the Collateral, or
certificates of insurance with respect to such policies in form acceptable to
Agent, and loss payable endorsements on Agent's standard form of loss payee
endorsement naming Agent as loss payee with respect to each such policy
identified by Agent and copies of Credit Parties' liability insurance policies,
including product liability policies, together with endorsements naming Agent as
an additional insured on each policy identified by Agent, all as required by the
Loan Documents.

10.1.7. Solvency Certificates. Agent and Initial Lenders shall have received
certificates satisfactory to them from one or more knowledgeable Senior Officers
of Parent that, after giving effect to the financing under this Agreement and
the issuance of the Letters of Credit, each Credit Party (other than the
Restricted Subsidiaries) is Solvent.

10.1.8. No Labor Disputes. Agent shall have received assurances satisfactory to
it that there are no threats of strikes or work stoppages by any employees, or
organization of employees, of any Obligor which Agent reasonably determines may
have a Material Adverse Effect.

10.1.9. Compliance with Laws and Other Agreements. Agent shall have determined
or received assurances satisfactory to it that none of the Loan Documents or any
of the transactions contemplated thereby violate any Applicable Law, court order
or agreement binding upon any Obligor.

10.1.10. No Material Adverse Change. No material adverse change in the financial
condition of any Credit Party or in the quality, quantity or value of any
Collateral shall have occurred since September 30, 2004, except as disclosed in
SEC filings through June 30, 2005.

10.1.11. Syndication Market. There shall not have occurred any disruption or
change that is materially adverse in the market for syndicated bank credit
facilities, or a material disruption of or material adverse change in financial,
banking or capital market conditions, in each case as determined by Agent in its
sole discretion.

10.1.12. Accounts Payable. Agent shall have reviewed and found acceptable
Borrowers' accounts payable and vendor arrangements.

10.1.13. Payment of Fees. Borrowers shall have paid, or made provision for
the payment on the Closing Date of, all fees and expenses to be paid hereunder
and under the Fee Letter to Agent and Lenders on the Closing Date.

10.1.14. LC Conditions. With respect to the issuance of any Letter of Credit on
the Closing Date, each of the conditions listed at Section 1.2.3 is satisfied.

10.1.15. Lockbox Dominion Accounts. To the extent required by Agent, Agent shall
have received the duly executed agreements establishing the Lockbox and each
Dominion Account, in each case with a financial institution acceptable to Agent
for the collection or servicing of the Accounts.

10.1.16. Landlord Waivers. To the extent required by Agent, Agent shall have
received Landlord Waivers with respect to such of the premises at which any
Collateral is located.

10.1.17. Financial Statements. Agent shall have received and reviewed to its
satisfaction the management letter delivered in connection with the Credit
Parties' most recent audited financial statements, and all documents referenced
therein or related thereto, including but not limited to the "material
weaknesses letters" issued by Borrower's external auditors.

10.1.18. Chubb Agreement. A letter from Chubb in form and substance acceptable
to Agent.

10.2. Conditions Precedent to All Credit Extensions.

Lenders shall not be required to fund any Loans, or otherwise extend credit to
or for the benefit of Borrowers, and Agent shall not have the obligation to
cause the Letter of Credit Issuer to issue any Letter of Credit, unless and
until each of the following conditions has been and continues to be satisfied:

10.2.1. No Defaults. No Default or Event of Default exists at the time, or would
result from the funding, of any Loan or other extension of credit.

10.2.2. Satisfaction of Conditions in Other Loan Documents. Each of the
conditions precedent set forth in any other Loan Document shall have been and
shall remain satisfied.

10.2.3. No Litigation. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of,
this Agreement or any of the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby.

10.2.4. No Material Adverse Effect. No event shall have occurred and no
condition shall exist which has or could be reasonably expected to have a
Material Adverse Effect.

10.2.5. Borrowing Base Certificate. Agent shall have received each Borrowing
Base Certificate required by the terms of this Agreement or otherwise requested
by Agent.

10.2.6. LC Conditions. With respect to the procurement of any Letter of Credit
after the Closing Date, each of the conditions to Section 1.2.3 is satisfied.

10.3. Inapplicability of Conditions.

None of the conditions precedent set forth in Sections 10.1 or 10.2 shall be
conditions to the obligation of (i) each Participating Lender to make payments
to Agent pursuant to participations purchased in any Credit Support or issued
Letters of Credit, (ii) each Lender to deposit with Agent such Lender's Pro Rata
share of a Borrowing in accordance with Section 3.1.2, (iii) each Lender to fund
its Pro Rata share of a Revolver Loan to repay outstanding Settlement Loans to
Agent as provided in Section 3.1.3(ii), (iv) each Lender to pay any amount
payable to Agent or any other Lender pursuant to this Agreement or (v) Agent to
pay any amount payable to any Lender pursuant to this Agreement.

10.4. Limited Waiver of Conditions Precedent.

If Lenders shall make any Loans or Letter of Credit Issuer shall issue any
Letter of Credit or otherwise extend any credit to Borrowers under this
Agreement at a time when any of the foregoing conditions precedent are not
satisfied (regardless of whether the failure of satisfaction of any such
conditions precedent was known or unknown to Agent or Lenders), the funding of
such Loan or issuance of such Letter of Credit shall not operate as a waiver of
the right of Agent and Lenders to insist upon the satisfaction of all conditions
precedent with respect to each subsequent Borrowing requested by Borrowers or a
waiver of any Default or Event of Default as a consequence of the failure of any
such conditions to be satisfied, unless Agent, with the prior written consent of
the Required Lenders, in writing waives the satisfaction of any condition
precedent, in which event such waiver shall only be applicable for the specific
instance given and only to the extent and for the period of time expressly
stated in such written waiver.

SECTION 11. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

11.1. Events of Default.

The occurrence or existence of any one or more of the following events or
conditions shall constitute an "Event of Default" (each of which Events of
Default shall be deemed to exist unless and until waived by Agent and Lenders in
accordance with the provisions of Section 12.9 hereof):

11.1.1. Payment of Obligations. Borrowers shall fail to pay any of the
Obligations on the due date thereof (whether due at stated maturity, on demand,
upon acceleration or otherwise).

11.1.2. Misrepresentations. Any representation, warranty or other written
statement to Agent or any Lender by or on behalf of any Credit Party or any
other Obligor, whether made in or furnished in compliance with or in reference
to any of the Loan Documents, proves to have been false or misleading in any
material respect when made or furnished or when reaffirmed pursuant to Section
8.2 hereof.

11.1.3. Breach of Specific Covenants. Any Credit Party or any other Obligor
shall fail or neglect to perform, keep or observe any covenant contained in
Sections 6.5, 7.1.1, 7.2.4, 7.2.5, 7.2.6, 7.5, 9.1.1, 9.1.3, 9.1.10, 9.2 or 9.3
hereof on the date that such Credit Party or any other Obligor is required to
perform, keep or observe such covenant.

11.1.4. Breach of Other Covenants. Any Credit Party or any other Obligor shall
fail or neglect to perform, keep or observe any covenant contained in this
Agreement (other than a covenant which is dealt with specifically elsewhere in
Section 11.1 hereof) and the breach of such other covenant is not cured to
Agent's and the Required Lender's satisfaction within 30 days after the sooner
to occur of any Senior Officer's receipt of notice of such breach from Agent or
the date on which such failure or neglect first becomes known to any Senior
Officer; provided, however, that such notice and opportunity to cure shall not
apply in the case of any failure to perform, keep or observe any covenant which
is not capable of being cured at all or within such 30-day period or which is a
willful and knowing breach by any Credit Party.

11.1.5. Default Under Security Documents/Other Agreements. Any Credit Party or
any other Obligor shall default in the due and punctual observance or
performance of any liability or obligation to be observed or performed by it
under any of the Other Agreements or Security Documents.

11.1.6. Other Defaults. There shall occur any default or event of default on the
part of any Credit Party or any Subsidiary under any agreement, document or
instrument (excluding immaterial customer contracts) to which such Credit Party
or such Subsidiary is a party or by which such Credit Party or such Subsidiary
or any of their respective Properties is bound, creating or relating to any Debt
of Borrower (other than the Obligations) in excess of $500,000 and any grace
period applicable to such default or event of default shall have expired if the
payment or maturity of such Debt may be accelerated in consequence of such event
of default or demand for payment of such Debt may be made.

11.1.7. Uninsured Losses. Any loss, theft, damage or destruction of any of the
Collateral not fully covered (subject to such deductibles as Agent shall have
permitted) by insurance if the amount not covered by insurance exceeds $50,000.

11.1.8. Material Adverse Effect. There shall occur any event or condition that
has a Material Adverse Effect.

11.1.9. Solvency. Any Credit Party (other than the Restricted Subsidiaries)
shall cease to be Solvent; provided that the occurrence of such an event with
respect to a Credit Party whose assets have been sold pursuant to a transaction
approved by Agent in writing shall not be an Event of Default if such Credit
Party is added to the list of Restricted Subsidiaries at the time of such
transaction with the consent of Agent.

11.1.10. Insolvency Proceedings. Any Insolvency Proceeding shall be commenced by
any Obligor; an Insolvency Proceeding is commenced against any Obligor and any
of the following events occur: such Obligor consents to the institution of the
Insolvency Proceeding against it, the petition commencing the Insolvency
Proceeding is not timely controverted by such Obligor, the petition commencing
the Insolvency Proceeding is not dismissed within 60 days after the date of the
filing thereof (provided that, in any event, during the pendency of any such
period, Lenders shall be relieved from their obligation to make Loans or
otherwise extend credit to or for the benefit of Borrowers hereunder),
an interim trustee is appointed to take possession of all or a substantial
portion of the Properties of such Obligor or to operate all or any substantial
portion of the business of such Obligor, or an order for relief shall have been
issued or entered in connection with such Insolvency Proceeding; or any Obligor
shall make an offer of settlement, extension or composition to its unsecured
creditors generally.

11.1.11. Business Disruption; Condemnation. There shall occur a cessation of a
substantial part of the business of any Borrower for a period which may be
reasonably expected to have a Material Adverse Effect; or any Obligor shall
suffer the loss or revocation of any license or permit now held or hereafter
acquired by such Obligor which is necessary to the continued or lawful operation
of any material portion of its business; or any Obligor shall be enjoined,
restrained or in any way prevented by court, governmental or administrative
order from conducting all or any material part of its business affairs; or any
material lease or agreement pursuant to which any Obligor leases or occupies any
premises on which any Collateral is located shall be canceled or terminated
prior to the expiration of its stated term and such cancellation or termination
has a Material Adverse Effect or results in an Out-of-Formula Condition; or any
material part of the Collateral shall be taken through condemnation or the value
of such Property shall be materially impaired through condemnation.

11.1.12. Change of Control. There shall occur a Change of Control.

11.1.13. ERISA. A Reportable Event shall occur which Agent, in its reasonable
discretion, shall determine constitutes grounds for the termination by the
Pension Benefit Guaranty Corporation of any Plan or for the appointment by the
appropriate United States district court of a trustee for any Plan, or if any
Plan shall be terminated or any such trustee shall be requested or appointed, or
if any Credit Party, any Subsidiary or any Obligor is in "default" (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan
resulting from such Borrower's, such Subsidiary's or such Obligor's complete or
partial withdrawal from such Plan, each of which could reasonably be expected to
result in a Material Adverse Effect.

11.1.14. Challenge to Loan Documents. Any Obligor or any of its Affiliates shall
challenge or contest in any action, suit or proceeding the validity or
enforceability of any of the Loan Documents, the legality or enforceability of
any of the Obligations or the perfection or priority of any Lien granted to
Agent, or any of the Loan Documents ceases to be in full force or effect for any
reason other than a full or partial waiver or release by Agent and Lenders in
accordance with the terms thereof.

11.1.15. Judgment. One or more judgments or orders for the payment of money in
an amount that exceeds, individually or in the aggregate, $500,000 shall be
entered against any Credit Party or any other Obligor and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

11.1.16. Repudiation of or Default Under Guaranty. Any Guarantor shall revoke or
attempt to revoke the Guaranty signed by such Guarantor, shall repudiate such
Guarantor's liability thereunder, or shall be in default under the terms
thereof, or shall fail to confirm in writing, promptly, after receipt of Agent's
written request therefor, such Guarantor's ongoing liability under the Guaranty
in accordance with the terms thereof.

11.1.17. Criminal Forfeiture. Any Obligor shall be convicted under any criminal
law that could lead to a forfeiture of any Property of such Obligor.

11.1.18. Default Under Senior Subordinated Notes or Senior Convertible Notes.
(i) There shall occur any default or event of default (and such event or
condition is not cured within the applicable grace period, if any), however
denominated, under the Senior Subordinated Notes or either Senior Subordinated
Note Indenture or under the Senior Convertible Notes or Senior Convertible Note
Indenture or under any other Subordinated Debt; (ii) any modification shall be
made to the subordination provisions or economic terms of the Senior
Subordinated Notes or either Senior Subordinated Note Indenture or any other
Subordinated Debt without the prior written consent of the Required Lenders; or
(iii) any modification shall be made to the economic terms of the Senior
Convertible Note or Senior Convertible Note Indenture.

11.1.19. Default under Chubb Agreements. There shall occur any default or event
of default under any of the Chubb Agreements and, as a result thereof, Chubb has
ceased issuing Surety Bonds on behalf of any Credit Party, has made demand on
any Credit Party for performance thereunder or has otherwise commenced
exercising any remedies thereunder, or any claim is made on Chubb related to any
Bonded Contract against the issuer of any Surety Bond.

11.2. Acceleration of the Obligations; Termination of Commitments.

Without in any way limiting the right of Agent to demand payment of any portion
of the Obligations payable on demand in accordance with this Agreement:

11.2.1. Upon or at any time after the occurrence of an Event of Default (other
than pursuant to Section 11.1.10 hereof) and for so long as such Event of
Default shall exist, Agent may in its discretion (and, upon receipt of written
instructions to do so from the Required Lenders, shall) (a) declare the
principal of and any accrued interest on the Loans and all other Obligations
owing under any of the Loan Documents to be, whereupon the same shall become
without further notice or demand (all of which notice and demand each Credit
Party expressly waives), forthwith due and payable and Credit Parties shall
forthwith pay to Agent the entire principal of and accrued and unpaid interest
on the Loans and other Obligations plus reasonable attorneys' fees and expenses
if such principal and interest are collected by or through an attorney-at-law
and (b) terminate the Commitments.

11.2.2. Upon the occurrence of an Event of Default specified in Section 11.1.10
hereof, all of the Obligations shall become automatically due and payable
without declaration, notice or demand by Agent to or upon any Credit Party and
the Commitments shall automatically terminate as if terminated by Agent pursuant
to Section 5.2.1 hereof and with the effects specified in Section 5.2.4 hereof
provided, however, that, if Agent or Lenders shall continue to make Loans or
otherwise extend credit to Borrowers pursuant to this Agreement after an
automatic termination of the Commitments by reason of the commencement of
an Insolvency Proceeding by or against Borrowers, such Loans and other credit
shall nevertheless be governed by this Agreement and enforceable against and
recoverable from each Obligor as if such Insolvency Proceeding had never been
instituted.

11.3. Other Remedies.

Upon and after the occurrence of an Event of Default and for so long as such
Event of Default shall exist, Agent may in its discretion (and, upon receipt of
written direction of the Required Lenders, shall) exercise from time to time the
following rights and remedies (without prejudice to the rights of Agent or any
Lender to enforce its claim against any or all Obligors):

11.3.1. All of the rights and remedies of a secured party under the UCC or under
other Applicable Law, and all other legal and equitable rights to which Agent
may be entitled under any of the Loan Documents, all of which rights and
remedies shall be cumulative and shall be in addition to any other rights or
remedies contained in this Agreement or any of the other Loan Documents, and
none of which shall be exclusive.

11.3.2. The right to collect all amounts at any time payable to a Credit Party
from any Account Debtor or other Person at any time indebted to such Credit
Party.

11.3.3. The right to take immediate possession of any of the Collateral, and to
(i) require Credit Parties to assemble the Collateral, at Borrowers' expense,
and make it available to Agent at a place designated by Agent which is
reasonably convenient to both parties, and (ii) enter any premises where any of
the Collateral shall be located and to keep and store the Collateral on said
premises until sold (and if said premises be the Property of a Credit Party,
then such Credit Party agrees not to charge Agent for storage thereof).

11.3.4. The right to sell or otherwise dispose of all or any Collateral in its
then condition, or after any further manufacturing or processing thereof, at
public or private sale or sales, with such notice as may be required by
Applicable Law, in lots or in bulk, for cash or on credit, all as Agent, in its
sole discretion, may deem advisable. Each Credit Party agrees that any
requirement of notice to Credit Parties or any other Obligor of any proposed
public or private sale or other disposition of Collateral by Agent shall be
deemed reasonable notice thereof if given at least 10 days prior thereto, and
such sale may be at such locations as Agent may designate in said notice. Agent
shall have the right to conduct such sales on any Credit Party's or any other
Obligor's premises, without charge therefor, and such sales may be adjourned
from time to time in accordance with Applicable Law. Agent shall have the right
to sell, lease or otherwise dispose of the Collateral, or any part thereof, for
cash, credit or any combination thereof, and Agent may purchase all or any part
of the Collateral at public or, if permitted by law, private sale and, in lieu
of actual payment of such purchase price, may set off the amount of such price
against the Obligations. The proceeds realized from the sale or other
disposition of any Collateral may be applied, after allowing 2 Business Days for
collection, first to any Extraordinary Expenses incurred by Agent, second to
interest accrued with respect to any of the Obligations; and third, to the
principal balance of the Obligations. If any deficiency shall arise, Obligors
shall remain jointly and severally liable to Agent and Lenders therefor.

11.3.5. The right to the appointment of a receiver, without notice of any kind
whatsoever, to take possession of all or any portion of the Collateral and to
exercise such rights and powers as the court appointing such receiver shall
confer upon such receiver.

11.3.6. The right to exercise all of Agent's rights and remedies under the
Mortgage with respect to any Real Estate.

11.3.7. The right to require Borrowers to deposit with Agent funds equal to the
LC Outstandings and, if Borrowers fail promptly to make such deposit, Agent may
(and shall upon the direction of the Required Lenders) advance such amount as a
Revolver Loan (whether or not an Out-of-Formula Condition exists or is created
thereby). Any such deposit or advance shall be held by Agent as a reserve to
fund future payments on any Credit Support and the Letters of Credits. At such
time as the Credit Support has been paid or terminated and all Letters of Credit
have been drawn upon or expired, any amounts remaining in such reserve shall be
applied against any outstanding Obligations, or, if all Obligations have been
indefeasibly paid in full, returned to Borrowers.

Agent is hereby irrevocably granted a license or other right to use, without
charge, any and all of each Credit Party's Intellectual Property and all of each
Credit Party's computer hardware and software, trade secrets, brochures,
customer lists, promotional and advertising materials, labels, and packaging
materials, and any Property of a similar nature, in advertising for sale,
marketing, selling and collecting and in completing the manufacturing of any
Collateral, and each Credit Party's rights under all licenses and all franchise
agreements shall inure to Agent's benefit.

11.4. Setoff.

In addition to any Liens granted under any of the Loan Documents and any rights
now or hereafter available under Applicable Law, Agent and each Lender (and each
of their respective Affiliates) is hereby authorized by Credit Parties at any
time, without notice to Credit Parties or any other Person (any such notice
being hereby expressly waived) to set off and to appropriate and to apply any
and all deposits, general or special (including Debt evidenced by certificates
of deposit whether matured or unmatured) and any other Debt at any time held or
owing by Agent, such Lender or any of their Affiliates to or for the credit or
the account of any Credit Party against and on account of the Obligations of
Credit Parties arising under the Loan Documents to Agent, such Lender or any of
their Affiliates, including all Loans and LC Outstandings and all claims of any
nature or description arising out of or in connection with this Agreement,
irrespective of whether or not (i) Agent or such Lender shall have made any
demand hereunder, (ii) Agent, at the request or with the consent of the Required
Lenders shall have declared the principal of and interest on the Loans and other
amounts due hereunder to be due and payable as permitted by this Agreement and
even though such Obligations may be contingent or unmatured or (iii) the
Collateral for the Obligations is adequate. If any party (or its Affiliate)
exercises the right of setoff provided for hereunder, such party shall be
obligated to share any such setoff in the manner and to the extent required by
Section 12.5.

11.5. Remedies Cumulative; No Waiver.

11.5.1. All covenants, conditions, provisions, warranties, guaranties,
indemnities, and other undertakings of Credit Parties contained in this
Agreement and the other Loan Documents, or in any document referred to herein or
contained in any agreement supplementary hereto or in any schedule or in any
Guaranty given to Agent or any Lender or contained in any other agreement
between Agent or any Lender and any or all Credit Parties, heretofore,
concurrently, or hereafter entered into, shall be deemed cumulative to and not
in derogation or substitution of any of the terms, covenants, conditions, or
agreements of Credit Parties herein contained. The rights and remedies of Agent
and Lenders under this Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies that Agent or any Lender
would otherwise have.

11.5.2. The failure or delay of Agent or any Lender to require strict
performance by Credit Parties of any provision of any of the Loan Documents or
to exercise or enforce any rights, Liens, powers, or remedies under any of the
Loan Documents or with respect to any Collateral shall not operate as a waiver
of such performance, Liens, rights, powers and remedies, but all such
requirements, Liens, rights, powers, and remedies shall continue in full force
and effect until all Loans and all other Obligations owing or to become owing
from Credit Parties to Agent and Lenders shall have been fully satisfied. None
of the undertakings, agreements, warranties, covenants and representations of
Credit Parties contained in this Agreement or any of the other Loan Documents
and no Event of Default by any Credit Party under this Agreement or any other
Loan Documents shall be deemed to have been suspended or waived by Agent or any
Lender, unless such suspension or waiver is by an instrument in writing
specifying such suspension or waiver and is signed by a duly authorized
representative of Agent or such Lender and directed to Credit Parties.

11.5.3. If Agent or any Lender shall accept performance by a Borrower, in whole
or in part, of any obligation that a Credit Party is required by any of the Loan
Documents to perform only when a Default or Event of Default exists, or if Agent
or any Lender shall exercise any right or remedy under any of the Loan Documents
that may not be exercised other than when a Default or Event of Default exists,
Agent's or Lender's acceptance of such performance by a Credit Party or Agent's
or Lender's exercise of any such right or remedy shall not operate to waive any
such Event of Default or to preclude the exercise by Agent or any Lender of any
other right or remedy, unless otherwise expressly agreed in writing by Agent or
such Lender, as the case may be.

SECTION 12. AGENT

12.1. Appointment, Authority and Duties of Agent.

12.1.1. Each Lender hereby irrevocably appoints and designates Agent as Agent to
act as herein specified. Agent may, and each Lender by its acceptance of a Note
shall be deemed irrevocably to have authorized Agent to, enter into all Loan
Documents to which Agent is or is intended to be a party and all amendments
hereto and all Security Documents at any time executed by any Borrower, for its
benefit and the Pro Rata benefit of Lenders and, except as otherwise provided in
this Section 12, to exercise such rights and powers under this Agreement and the
other Loan Documents as are specifically delegated to Agent by the terms hereof
and thereof, together with such other rights and powers as are reasonably
incidental thereto. Each Lender agrees that any action taken by Agent or the
Required Lenders in accordance with the provisions of this Agreement or the
other Loan Documents, and the exercise by Agent or the Required Lenders of any
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all
Lenders. Without limiting the generality of the foregoing, Agent shall have the
sole and exclusive right and authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with this Agreement and the other Loan Documents; (b)
execute and deliver as Agent each Loan Document and accept delivery of each such
agreement delivered by any or all Borrowers or any other Obligor; (c) act as
collateral agent for Lenders for purposes of the perfection of all security
interests and Liens created by this Agreement or the Security Documents with
respect to all material items of the Collateral and, subject to the direction of
the Required Lenders, for all other purposes stated therein, provided that Agent
hereby appoints, authorizes and directs each Lender to act as a collateral
sub-agent for Agent and the other Lenders for purposes of the perfection of all
security interests and Liens with respect to a Credit Party's Deposit Accounts
maintained with, and all cash and Cash Equivalents held by, such Lender; (d)
subject to the direction of the Required Lenders, manage, supervise or otherwise
deal with the Collateral; and (e) except as may be otherwise specifically
restricted by the terms of this Agreement and subject to the direction of the
Required Lenders, exercise all remedies given to Agent with respect to any of
the Collateral under the Loan Documents relating thereto, Applicable Law or
otherwise. The duties of Agent shall be ministerial and administrative in
nature, and Agent shall not have by reason of this Agreement or any other Loan
Document a fiduciary relationship with any Lender (or any Lender's
participants). Unless and until its authority to do so is revoked in writing by
Required Lenders, Agent alone shall be authorized to determine whether any
Accounts or Inventory constitute Eligible Accounts or Eligible Inventory (basing
such determination in each case upon the meanings given to such terms in
Appendix A), or whether to impose or release any reserve, and to exercise its
own credit judgment in connection therewith, which determinations and judgments,
if exercised in good faith, shall exonerate Agent from any liability to Lenders
or any other Person for any errors in judgment.

12.1.2. Agent (which term, as used in this sentence, shall include reference to
Agent's officers, directors, employees, attorneys, agents and Affiliates and to
the officers, directors, employees, attorneys and agents of Agent's Affiliates)
shall not: (a) have any duties or responsibilities except those expressly set
forth in this Agreement and the other Loan Documents or (b) be required to take,
initiate or conduct any litigation, foreclosure or collection proceedings
hereunder or under any of the other Loan Documents except to the extent directed
to do so by the Required Lenders during the continuance of any Event of Default.
The conferral upon Agent of any right hereunder shall not imply a duty on
Agent's part to exercise any such right unless instructed to do so by the
Required Lenders in accordance with this Agreement.

12.1.3. Agent may perform any of its duties by or through its agents and
employees and may employ agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Credit Parties shall
promptly (and in any event, on demand) reimburse Agent for all reasonable
expenses (including all Extraordinary Expenses) incurred by Agent pursuant to
any of the provisions hereof or of any of the other Loan Documents or in the
execution of any of Agent's duties hereby or thereby created or in the exercise
of any right or power herein or therein imposed or conferred upon it or Lenders
(excluding, however, general overhead expenses), and each Lender agrees promptly
to pay to Agent, on demand, such Lender's Pro Rata share of any such
reimbursement for expenses (including Extraordinary Expenses) that is not timely
made by Credit Parties to Agent.

12.1.4. The rights, remedies, powers and privileges conferred upon Agent
hereunder and under the other Loan Documents may be exercised by Agent without
the necessity of the joinder of any other parties unless otherwise required by
Applicable Law. If Agent shall request instructions from the Required Lenders
with respect to any act or action (including the failure to act) in connection
with this Agreement or any of the other Loan Documents, Agent shall be entitled
to refrain from such act or taking such action unless and until Agent shall have
received instructions from the Required Lenders; and Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting hereunder or under any of the
Loan Documents pursuant to or in accordance with the instructions of the
Required Lenders except for Agent's own gross negligence or willful misconduct
in connection with any action taken by it. Notwithstanding anything to the
contrary contained in this Agreement, Agent shall not be required to take any
action that is in its opinion contrary to Applicable Law or the terms of any of
the Loan Documents or that would in its opinion subject it or any of
its officers, employees or directors to personal liability; provided, however,
that if Agent shall fail or refuse to take action that is not contrary to
Applicable Law or to any of the terms of any of the Loan Documents even if such
action in Agent's opinion would subject it to potential liability, the
Required Lenders may remove Agent and appoint a successor Agent in the same
manner and with the same effect as is provided in this Agreement with respect to
Agent's resignation.

12.1.5. Agent shall promptly, upon receipt thereof, forward to each Lender (i)
copies of any significant written notices, reports, certificates and other
information received by Agent from any Obligor (but only if and to the extent
such Obligor is not required by the terms of the Loan Documents to supply such
information directly to Lenders) and (ii) copies of the results of any field
audits by Agent with respect to Borrowers. Agent shall have no liability to any
Lender for any errors in or omissions from any field audit or other examination
of any Credit Party or the Collateral, unless such error or omission was the
direct result of Agent's willful misconduct.

12.2. Agreements Regarding Collateral.

Lenders hereby irrevocably authorize Agent, at its option and in its discretion,
to release any Lien upon any Collateral (i) upon the termination of the
Commitments and payment or satisfaction of all of the Obligations or (ii)
constituting Equipment sold or disposed of in accordance with the terms of this
Agreement if Borrowers certify to Agent that the disposition is made in
compliance with the terms of this Agreement (and Agent may rely conclusively on
any such certificate, without further inquiry) or (iii) if approved or ratified
by the Required Lenders. Agent shall have no obligation whatsoever to any of the
Lenders to assure that any of the Collateral exists or is owned by a Credit
Party or is cared for, protected or insured or has been encumbered, or that
Agent's Liens have been properly or sufficiently or lawfully created, perfected,
protected or enforced or entitled to any particular priority or to exercise any
duty of care with respect to any of the Collateral.

12.3. Reliance By Agent.

Agent shall be entitled to rely, and shall be fully protected in so relying,
upon any certification, notice or other communication (including any thereof by
telephone, telex, telegram, telecopier message or cable) believed by it to be
genuine and correct and to have been signed, sent or made by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Agent. As to any matters
not expressly provided for by this Agreement or any of the other Loan Documents,
Agent shall in all cases be fully protected in acting or refraining from acting
hereunder and thereunder in accordance with the instructions of the Required
Lenders, and such instructions of the Required Lenders and any action taken or
failure to act pursuant thereto shall be binding upon Lenders.

12.4. Action Upon Default.

Agent shall not be deemed to have knowledge of the occurrence of a Default or an
Event of Default unless it has received written notice from a Lender or any or
all Borrowers specifying the occurrence and nature of such Default or Event of
Default. If Agent shall receive such a notice of a Default or an Event of
Default or shall otherwise acquire actual knowledge of any Default or Event of
Default, Agent shall promptly notify Lenders in writing and Agent shall take
such action and assert such rights under this Agreement and the other Loan
Documents, or shall refrain from taking such action and asserting such rights,
as the Required Lenders shall direct from time to time. If any Lender shall
receive a notice of a Default or an Event of Default or shall otherwise acquire
actual knowledge of any Default or Event of Default, such Lender shall promptly
notify Agent and the other Lenders in writing. As provided in Section 12.3
hereof, Agent shall not be subject to any liability by reason of acting or
refraining to act pursuant to any request of the Required Lenders except for its
own willful misconduct or gross negligence in connection with any action taken
by it. Before directing Agent to take or refrain from taking any action or
asserting any rights or remedies under this Agreement and the other Loan
Documents on account of any Event of Default, the Required Lenders shall consult
with and seek the advice of (but without having to obtain the consent of) each
other Lender, and promptly after directing Agent to take or refrain from taking
any such action or asserting any such rights, the Required Lenders will so
advise each other Lender of the action taken or refrained from being taken and,
upon request of any Lender, will supply information concerning actions taken or
not taken. In no event shall the Required Lenders, without the prior written
consent of each Lender, direct Agent to accelerate and demand payment of the
Loans held by one Lender without accelerating and demanding payment of all other
Loans or to terminate the Commitments of one or more Lenders without terminating
the Commitments of all Lenders. Each Lender agrees that, except as otherwise
provided in any of the Loan Documents and without the prior written consent of
the Required Lenders, it will not take any legal action or institute any action
or proceeding against any Obligor with respect to any of the Obligations or
Collateral, or accelerate or otherwise enforce its portion of the Obligations.
Without limiting the generality of the foregoing, none of Lenders may exercise
any right that it might otherwise have under Applicable Law to credit bid at
foreclosure sales, UCC sales or other similar sales or dispositions of any of
the Collateral except as authorized by the Required Lenders. Notwithstanding
anything to the contrary set forth in this Section 12.4 or elsewhere in this
Agreement, each Lender shall be authorized to take such action to preserve or
enforce its rights against any Obligor where a deadline or limitation period is
otherwise applicable and would, absent the taking of specified action, bar the
enforcement of Obligations held by such Lender against such Obligor, including
the filing of proofs of claim in any Insolvency Proceeding.

12.5. Ratable Sharing.

If any Lender shall obtain any payment or reduction (including any amounts
received as adequate protection of a bank account deposit treated as cash
collateral under the Bankruptcy Code) of any Obligation of Credit Parties
hereunder (whether voluntary, involuntary, through the exercise of any right of
set-off or otherwise) in excess of its Pro Rata share of payments or reductions
on account of such Obligations obtained by all of the Lenders, such Lender shall
forthwith (i) notify the other Lenders and Agent of such receipt and (ii)
purchase from the other Lenders such participations in the affected Obligations
as shall be necessary to cause such purchasing Lender to share the excess
payment or reduction, net of costs incurred in connection therewith, on a Pro
Rata basis, provided that if all or any portion of such excess payment or
reduction is thereafter recovered from such purchasing Lender or additional
costs are incurred, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery or such additional costs, but without
interest. Each Credit Party agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 12.5 may, to the fullest extent
permitted by Applicable Law, exercise all of its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of Credit Parties in the amount of
such participation.

12.6. Indemnification of Agent.

12.6.1. Each Lender agrees to indemnify and defend the Agent Indemnitees (to the
extent not reimbursed by Credit Parties under this Agreement, but without
limiting the indemnification obligation of Credit Parties under this Agreement),
on a Pro Rata basis, and to hold each of the Agent Indemnitees harmless from and
against, any and all Claims which may be imposed on, incurred by or asserted
against any of the Agent Indemnitees in any way related to or arising out of
this Agreement or any of the other Loan Documents or any other document
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses which Credit
Parties are obligated to pay under Section 14.2 hereof or amounts Agent may be
called upon to pay in connection with any lockbox or Dominion Account
arrangement contemplated hereby) or the enforcement of any of the terms hereof
or thereof or of any such other documents, provided that no Lender shall be
liable to any Agent Indemnitee for any of the foregoing to the extent that they
result solely from the willful misconduct or gross negligence of such Agent
Indemnitee.

12.6.2. Without limiting the generality of the foregoing provisions of this
Section 12.6, if Agent should be sued by any receiver, trustee in bankruptcy,
debtor-in-possession or other Person on account of any alleged preference or
fraudulent transfer received or alleged to have been received from any Credit
Party or any other Obligor as the result of any transaction under the Loan
Documents, then in such event any monies paid by Agent in settlement or
satisfaction of such suit, together with all Extraordinary Expenses incurred by
Agent in the defense of same, shall be promptly reimbursed to Agent by Lenders
to the extent of each Lender's Pro Rata share.

12.6.3. Without limiting the generality of the foregoing provisions of this
Section 12.6, if at any time (whether prior to or after the Commitment
Termination Date) any action or proceeding shall be brought against any of the
Agent Indemnitees by an Obligor or by any other Person claiming by, through or
under an Obligor, to recover damages for any act taken or omitted by Agent under
any of the Loan Documents or in the performance of any rights, powers or
remedies of Agent against any Obligor, any Account Debtor, the Collateral or
with respect to any Loans, or to obtain any other relief of any kind on account
of any transaction involving any Agent Indemnitees under or in relation to any
of the Loan Documents, each Lender agrees to indemnify, defend and hold the
Agent Indemnitees harmless with respect thereto and to pay to the Agent
Indemnitees such Lender's Pro Rata share of such amount as any of the Agent
Indemnitees shall be required to pay by reason of a judgment, decree, or other
order entered in such action or proceeding or by reason of any compromise or
settlement agreed to by the Agent Indemnitees, including all interest and costs
assessed against any of the Agent Indemnitees in defending or compromising such
action, together with attorneys' fees and other legal expenses paid or incurred
by the Agent Indemnitees in connection therewith; provided, however, that no
Lender shall be liable to any Agent Indemnitee for any of the foregoing to the
extent that they arise solely from the willful misconduct or gross negligence of
such Agent Indemnitee. In Agent's discretion, Agent may also reserve for or
satisfy any such judgment, decree or order from proceeds of Collateral prior to
any distributions therefrom to or for the account of Lenders.

12.7. Limitation on Responsibilities of Agent.

Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall have received further assurances to its satisfaction
from Lenders of their indemnification obligations under Section 12.6 hereof
against any and all Claims which may be incurred by Agent by reason of taking or
continuing to take any such action. Agent shall not be liable to Lenders (or any
Lender's participants) for any action taken or omitted to be taken under or in
connection with this Agreement or the other Loan Documents except as a result of
actual gross negligence or willful misconduct on the part of Agent. Agent does
not assume any responsibility for any failure or delay in performance or breach
by any Obligor or any Lender of its obligations under this Agreement or any of
the other Loan Documents. Agent does not make to Lenders, and no Lender makes to
Agent or the other Lenders, any express or implied warranty, representation or
guarantee with respect to the Loans, the Collateral, the Loan Documents or any
Obligor. Neither Agent nor any of its officers, directors, agents, attorneys or
employees shall be responsible to Lenders, and no Lender nor any of its
officers, directors, employees, attorneys or agents shall be responsible to
Agent or the other Lenders, for: (i) any recitals, statements, information,
representations or warranties contained in any of the Loan Documents or in any
certificate or other document furnished pursuant to the terms hereof; (ii) the
execution, validity, genuineness, effectiveness or enforceability of, any of the
Loan Documents; (iii) the validity, genuineness, enforceability, collectibility,
value, sufficiency or existence of any Collateral, or the perfection or priority
of any Lien therein; or (iv) the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any Obligor
or any Account Debtor. Neither Agent nor any of its officers, directors,
employees, attorneys or agents shall have any obligation to any Lender to
ascertain or inquire into the existence of any Default or Event of Default, the
observance or performance by any Obligor of any of the duties or agreements of
such Obligor under any of the Loan Documents or the satisfaction of any
conditions precedent contained in any of the Loan Documents. Agent may consult
with and employ legal counsel, accountants and other experts and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by such experts.

12.8. Successor Agent and Co-Agents.

12.8.1. Subject to the appointment and acceptance of a successor Agent as
provided below, Agent may resign at any time by giving at least 30 days written
notice thereof to each Lender and Borrowers. Upon receipt of any notice of such
resignation, the Required Lenders, after prior consultation with (but without
having to obtain consent of) each Lender, shall have the right to appoint a
successor Agent which shall be (i) a Lender, (ii) a United States based
affiliate of a Lender or (iii) a commercial bank that is organized under the
laws of the United States or of any State thereof and has a combined capital
surplus of at least $100,000,000 and, provided no Default or Event of Default
then exists, is reasonably acceptable to Borrowers (and for purposes hereof, any
successor to Agent shall be deemed acceptable to Borrowers). Upon the acceptance
by a successor Agent of an appointment to serve as an Agent hereunder, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent without further act,
deed or conveyance, and the retiring Agent shall be discharged from its duties
and obligations hereunder. After any retiring Agent's resignation hereunder as
Agent, the provisions of this Section 12 (including the provisions of Section
12.6 hereof) shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Agent. Notwithstanding
anything to the contrary contained in this Agreement, any successor by merger or
acquisition of the stock or assets of Agent shall continue to be Agent hereunder
unless such successor shall resign in accordance with the provisions hereof.

12.8.2. It is the purpose of this Agreement that there shall be no violation of
any Applicable Law denying or restricting the right of financial institutions to
transact business as agent or otherwise in any jurisdiction. It is recognized
that, in case of litigation under any of the Loan Documents, or in case Agent
deems that by reason of present or future laws of any jurisdiction Agent might
be prohibited from exercising any of the powers, rights or remedies granted to
Agent or Lenders hereunder or under any of the Loan Documents or from holding
title to or a Lien upon any Collateral or from taking any other action which may
be necessary hereunder or under any of the Loan Documents, Agent may appoint an
additional Person as a separate collateral agent or co-collateral agent which is
not so prohibited from taking any of such actions or exercising any of such
powers, rights or remedies. If Agent shall appoint an additional Person as a
separate collateral agent or co-collateral agent as provided above, each and
every remedy, power, right, claim, demand or cause of action intended by any of
the Loan Documents to be exercised by or vested in or conveyed to Agent with
respect thereto shall be exercisable by and vested in such separate collateral
agent or co-collateral agent, but only to the extent necessary to enable such
separate collateral agent or co-collateral agent to exercise such powers, rights
and remedies, and every covenant and obligation necessary to the exercise
thereof by such separate collateral agent or co-collateral agent shall run to
and be enforceable by either of them. Should any instrument from Lenders be
required by the separate collateral agent or co-collateral agent so appointed by
Agent in order more fully and certainly to vest in and confirm to him or it such
rights, powers, duties and obligations, any and all of such instruments shall,
on request, be executed, acknowledged and delivered by Lenders whether or not a
Default or Event of Default then exists. In case any separate collateral agent
or co-collateral agent, or a successor to either, shall die, become incapable of
acting, resign or be removed, all the estates, properties, rights, powers,
duties and obligations of such separate collateral agent or co-collateral agent,
so far as permitted by Applicable Law, shall vest in and be exercised by the
Agent until the appointment of a new collateral agent or successor to such
separate collateral agent or co-collateral agent.

12.9. Consents, Amendments and Waivers ; Out-of-Formula Loans.

12.9.1. No amendment or modification of any provision of this Agreement shall be
effective without the prior written agreement of the Required Lenders and
Borrowers, and no waiver of any Default or Event of Default shall be effective
without the prior written consent of the Required Lenders; provided, however,
that, (i) without the prior written consent of Agent no amendment or waiver
shall be effective with respect to any provision of any of the Loan Documents
(including this Section 12) to the extent such provision relates to the rights,
remedies, duties or immunities of Agent; (ii) without the prior written consent
of Agent, no amendment to the provisions of Sections 1.2 or 3.1.3 shall be
effective; (iii) without the prior written consent of all Lenders, no waiver of
any Default or Event of Default shall be effective if the Default or Event of
Default relates to Borrowers' failure to observe or perform any covenant that
may not be amended without the unanimous written consent of Lenders (and, where
so provided hereinafter, the written consent of Agent) as hereinafter set forth
in this Section 12.9.1; and (iv) the written agreement of all Lenders (except a
defaulting Lender as provided in Section 3.2 of this Agreement) shall be
required to effectuate any amendment, modification or waiver that would (a)
alter the provisions of Sections 2.2, 2.4, 2.6, 2.7, 2.8, 2.9, 4.6, 4.7, 4.9,
4.10, 5.1, 12, 13, 14.2, 14.3 or 14.14,(b) amend the definitions of "Pro Rata,"
"Required Lenders," "Availability Reserve," "Borrowing Base" (and the other
defined terms used in such definitions) or if the effect would be to increase
the amount of Availability, any provision of this Agreement obligating Agent to
take certain actions at the direction of the Required Lenders, or any provision
of any of the Loan Documents regarding the Pro Rata treatment or obligations of
Lenders, (c) increase or otherwise modify any of the Commitments (other than to
reduce proportionately each Lender's Commitment in connection with any overall
reduction in the amount of the Commitments), (d) alter or amend (other than to
increase) the rate of interest payable in respect of the Loans (except as may be
expressly authorized by the Loan Documents or as may be necessary, in Agent's
judgment, to comply with Applicable Law), (e) waive or agree to defer collection
of any fee, termination charge or other charge provided for under any of the
Loan Documents (except to the extent that the Required Lenders agree after and
during the continuance of any Event of Default to a waiver or deferral of any
termination charge provided for in Section 5.2.3 hereof) or the unused line fee
in Section 2.2.3 hereof, (f) subordinate the payment of any of the Obligations
to any other Debt or the priority of any Liens granted to Agent under any of the
Loan Documents to Liens granted to any other Person, except as currently
provided in or contemplated by the Loan Documents in connection with Credit
Parties' incurrence of Permitted Purchase Money Debt, and except for Liens
granted by an Obligor to financial institutions with respect to amounts on
deposit with such financial institutions to cover returned items, processing and
analysis charges and other charges in the Ordinary Course of Business that
relate to deposit accounts with such financial institutions, (g) alter the time
or amount of repayment of any of the Loans or waive any Event of Default
resulting from nonpayment of the Loans on the due date thereof (or within any
applicable period of grace), (h) forgive any of the Obligations, except any
portion of the Obligations held by a Lender who consents in writing to such
forgiveness, or (i) release any Obligor from liability for any of the
Obligations. No Lender shall be authorized to amend or modify any Note held by
it, unless such amendment or modification is consented to in writing by all
Lenders; provided, however, that the foregoing shall not be construed to
prohibit an amendment or modification to any provision of this Agreement that
may be effected pursuant to this Section 12.9.1 by agreement of Borrowers and
the Required Lenders even though such an amendment or modification results in an
amendment or modification of the Notes by virtue of the incorporation by
reference in each of the Notes of this Agreement. The making of any Loans
hereunder by any Lender during the existence of a Default or Event of Default
shall not be deemed to constitute a waiver of such Default or Event of Default.
Any waiver or consent granted by Lenders hereunder shall be effective only if in
writing and then only in the specific instance and for the specific purpose for
which it was given.

12.9.2. In connection with any proposed amendment to any of the Loan Documents
or waiver of any of the terms thereof or any Default or Event of Default
thereunder, no Borrower shall solicit, request or negotiate for or with respect
to any such proposed amendment or waiver of any of the provisions of this
Agreement or any of the other Loan Documents unless each Lender shall be
informed thereof by Borrowers or Agent (to the extent known by Agent) and shall
be afforded an opportunity of considering the same and supplied by Borrowers
with sufficient information to enable it to make an informed decision with
respect thereto. No Borrower will, directly or indirectly, pay or cause to be
paid any remuneration or other thing of value, whether by way of supplemental or
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for or as an inducement to the consent to or
agreement by such Lender with any waiver or amendment of any of the terms and
provisions of this Agreement or any of the other Loan Documents unless such
remuneration or thing of value is concurrently paid, on the same terms, on a Pro
Rata basis to all Lenders.

12.9.3. Unless otherwise directed in writing by the Required Lenders, Agent may
require Lenders to honor requests by Borrowers for Out-of-Formula Loans (in
which event, and notwithstanding anything to the contrary set forth in Section
1.1.1 or elsewhere in this Agreement, Lenders shall continue to make Revolver
Loans up to their Pro Rata share of the Commitments) and to forbear from
requiring Borrowers to cure an Out-of-Formula Condition, (1) when no Event of
Default exists (or if an Event of Default exists, when the existence of such
Event of Default is not known by Agent), if and for so long as (i) such
Out-of-Formula Condition does not continue for a period of more than 15
consecutive days, following which no Out-of-Formula Condition exists for at
least 15 consecutive days before another Out-of-Formula Condition exists, (ii)
the amount of the Revolver Loans outstanding at any time does not exceed the
aggregate of the Commitments at such time, and (iii) the Out-of-Formula
Condition is not known by Agent at the time in question to exceed $2,000,000;
and (2) regardless of whether or not an Event of Default exists, if Agent
discovers the existence of an Out-of-Formula Condition not previously known by
it to exist, but Lenders shall be obligated to continue making such Revolver
Loans as directed by Agent only (A) if the amount of the Out-of-Formula
Condition is not increased by more than $1,000,000 above the amount determined
by Agent to exist on the date of discovery thereof and (B) for a period not to
exceed 5 Business Days. In no event shall Borrowers or any other Obligor be
deemed to be a beneficiary of this Section 12.9.3 or authorized to enforce any
of the provisions of this Section 12.9.3.

12.10. Due Diligence and Non-Reliance.

Each Lender hereby acknowledges and represents that it has, independently and
without reliance upon Agent or the other Lenders, and based upon such documents,
information and analyses as it has deemed appropriate, made its own credit
analysis of each Obligor and its own decision to enter into this Agreement and
to fund the Loans to be made by it hereunder and to purchase participations in
the LC Outstandings [pursuant to Section 1.3.2 hereof], and each Lender has made
such inquiries concerning the Loan Documents, the Collateral and each Obligor as
such Lender feels necessary and appropriate, and has taken such care on its own
behalf as would have been the case had it entered into the other Loan Documents
without the intervention or participation of the other Lenders or Agent. Each
Lender hereby further acknowledges and represents that the other Lenders and
Agent have not made any representations or warranties to it concerning any
Obligor, any of the Collateral or the legality, validity, sufficiency or
enforceability of any of the Loan Documents. Each Lender also hereby
acknowledges that it will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and in taking or refraining to take any
other action under this Agreement or any of the other Loan Documents. Except for
notices, reports and other information expressly required to be furnished to
Lenders by Agent hereunder, Agent shall not have any duty or responsibility to
provide any Lender with any notices, reports or certificates furnished to Agent
by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Agent or any of Agent's
Affiliates.

12.11. Representations and Warranties of Lenders.

By its execution of this Agreement, each Lender hereby represents and warrants
to each Credit Party and the other Lenders that it has the power to enter into
and perform its obligations under this Agreement and the other Loan Documents,
and that it has taken all necessary and appropriate action to authorize its
execution and performance of this Agreement and the other Loan Documents to
which it is a party, each of which will be binding upon it and the obligations
imposed upon it herein or therein will be enforceable against it in accordance
with the respective terms of such documents.

12.12. The Required Lenders.

As to any provisions of this Agreement or the other Loan Documents under which
action may or is required to be taken upon direction or approval of the Required
Lenders, the direction or approval of the Required Lenders shall be binding upon
each Lender to the same extent and with the same effect as if each Lender had
joined therein. Notwithstanding anything to the contrary contained in this
Agreement, Credit Parties shall not be deemed to be a beneficiary of, or be
entitled to enforce, sue upon or assert as a defense to any of the Obligations,
any provisions of this Agreement that requires Agent or any Lender to act, or
conditions their authority to act, upon the direction or consent of the Required
Lenders; and any action taken by Agent or any Lender that requires the consent
or direction of the Required Lenders as a condition to taking such action shall,
insofar as Credit Parties are concerned, be presumed to have been taken with the
requisite consent or direction of the Required Lenders.

12.13. Several Obligations.

The obligations and commitments of each Lender under this Agreement and the
other Loan Documents are several and neither Agent nor any Lender shall be
responsible for the performance by the other Lenders of its obligations or
commitments hereunder or thereunder. Notwithstanding any liability of Lenders
stated to be joint and several to third Persons under any of the Loan Documents,
such liability shall be shared, as among Lenders, Pro Rata according to the
respective Commitments of Lenders.

12.14. Agent in its Individual Capacity.

With respect to its obligation to lend under this Agreement, the Loans made by
it and each Note issued to it, Agent shall have the same rights and powers
hereunder and under the other Loan Documents as any other Lender or holder of a
Note and may exercise the same as though it were not performing the duties
specified herein; and the terms "Lenders," "Required Lenders," or any similar
term shall, unless the context clearly otherwise indicates, include Agent in its
capacity as a Lender. Agent and its Affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with any Credit Party or any other Obligor, or any
affiliate of a Credit Party or any other Obligor, as if it were any other bank
and without any duty to account therefor (or for any fees or other consideration
received in connection therewith) to the other Lenders.

12.15. Third Party Beneficiaries.

This Section 12 is not intended to confer any rights or benefits upon any Credit
Party or any other Person except Lenders and Agent, and no Person (including any
or all Credit Parties) other than Lenders and Agent shall have any right to
enforce any of the provisions of this Section 12 except as expressly provided in
Section 12.17 hereof. As between Credit Parties and Agent, any action that Agent
may take or purport to take on behalf of Lenders under any of the Loan Documents
shall be conclusively presumed to have been authorized and approved by Lenders
as herein provided.

12.16. Notice of Transfer.

Agent may deem and treat a Lender party to this Agreement as the owner of such
Lender's portion of the Revolver Loans for all purposes, unless and until a
written notice of the assignment or transfer thereof executed by such Lender has
been received by Agent.

12.17. Replacement of Certain Lenders.

If a Lender ("Affected Lender") shall have (i) failed to fund its Pro Rata share
of any Revolver Loan requested (or deemed requested) by Borrowers which such
Lender is obligated to fund under the terms of this Agreement and which such
failure has not been cured, (ii) requested compensation from Borrowers under
Section 2.7 to recover increased costs incurred by such Lender (or its parent or
holding company) which are not being incurred generally by the other Lenders (or
their respective parents or holding companies), or (iii) delivered a notice
pursuant to Section 2.6 hereof claiming that such Lender is unable to extend
LIBOR Loans to Borrowers for reasons not generally applicable to the other
Lenders, then, in any such case and in addition to any other rights and remedies
that Agent, any other Lender or any Borrower may have against such Affected
Lender, any Borrower or Agent may make written demand on such Affected Lender
(with a copy to Agent in the case of a demand by a Borrower and a copy to
Borrowers in the case of a demand by Agent) for the Affected Lender to assign,
and such Affected Lender shall assign pursuant to one or more duly executed
Assignment and Acceptances within 5 Business Days after the date of such demand,
to one or more Lenders willing to accept such assignment or assignments, or to
one or more Eligible Assignees designated by Agent, all of such Affected
Lender's rights and obligations under this Agreement (including its Commitments
and all Loans owing to it) in accordance with Section 13 hereof. Agent is hereby
irrevocably authorized to execute one or more Assignment and Acceptances as
attorney-in-fact for any Affected Lender which fails or refuses to execute and
deliver the same within 5 Business Days after the date of such demand. The
Affected Lender shall be entitled to receive, in cash and concurrently with
execution and delivery of each such Assignment and Acceptance, all amounts owed
to the Affected Lender hereunder or under any other Loan Document, including the
aggregate outstanding principal amount of the Revolver Loans owed to such
Lender, together with accrued interest thereon through the date of such
assignment. Upon the replacement of any Affected Lender pursuant to this Section
12.17, such Affected Lender shall cease to have any participation in,
entitlement to, or other right to share in the Liens of Agent in any Collateral
and such Affected Lender shall have no further liability to Agent, any Lender or
any other Person under any of the Loan Documents (except as provided in Section
12.6 hereof as to events or transactions which occur prior to the replacement of
such Affected Lender), including any commitment to make Loans or purchase
participations in LC Outstandings.

12.18. Remittance of Payments and Collections.

12.18.1. All payments by any Lender to Agent shall be made not later than the
time set forth elsewhere in this Agreement on the Business Day such payment is
due; provided, however, that if such payment is due on demand by Agent and such
demand is made on the paying Lender after 12:00 noon on such Business Day, then
payment shall be made by 12:00 noon on the next Business Day. Payment by Agent
to any Lender shall be made by wire transfer, promptly following Agent's receipt
of funds for the account of such Lender and in the type of funds received by
Agent; provided, however, that if Agent receives such funds at or prior to 1:00
p.m., Agent shall pay such funds to such Lender by 2:00 p.m. on such Business
Day, but if Agent receives such funds after 1:00 p.m., Agent shall pay such
funds to such Lender by 2:00 p.m. on the next Business Day.

12.18.2. With respect to the payment of any funds from Agent to a Lender or from
a Lender to Agent, the party failing to make full payment when due pursuant to
the terms hereof shall, on demand by the other party, pay such amount together
with interest thereon at the Federal Funds Rate. In no event shall Borrowers be
entitled to receive any credit for any interest paid by Agent to any Lender, or
by any Lender to Agent, at the Federal Funds Rate as provided herein.

12.18.3. If Agent pays any amount to a Lender in the belief or expectation that
a related payment has been or will be received by Agent from an Obligor and such
related payment is not received by Agent, then Agent shall be entitled to
recover such amount from each Lender that receives such amount. If Agent
determines at any time that any amount received by it under this Agreement or
any of the other Loan Documents must be returned to an Obligor or paid to any
other Person pursuant to any Applicable Law, court order or otherwise, then,
notwithstanding any other term or condition of this Agreement or any of the
other Loan Documents, Agent shall not be required to distribute such amount to
any Lender.

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1. Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of Credit Parties,
Agent and Lenders and their respective successors and assigns (which, in the
case of Agent, shall include any successor Agent appointed pursuant to Section
12.8 hereof), except that (i) no Credit Party shall have the right to assign its
rights or delegate performance of any of its obligations under any of the Loan
Documents and (ii) any assignment by any Lender must be made in compliance with
Section 13.3 hereof. Agent may treat the payee of any Note as the owner thereof
for all purposes hereof unless and until such payee complies with Section 13.3
in the case of an assignment thereof or, in the case of any other transfer, a
written notice of the transfer is filed with Agent. Any assignee or transferee
of a Note agrees by acceptance thereof to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the holder of a Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

13.2. Participations.

13.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to one
or more banks or other financial institutions (each a "Participant")
participating interest in any of the Obligations owing to such Lender,
any Commitment of such Lender or any other interest of such Lender under any of
the Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender's obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the holder of any Note for all purposes under the Loan Documents, all amounts
payable by Credit Parties under this Agreement and any of the Notes shall be
determined as if such Lender had not sold such participating interests, and
Credit Parties and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under the Loan
Documents. If a Lender sells a participation to a Person other than an Affiliate
of such Lender, then such Lender shall give prompt written notice thereof to
Borrowers and the other Lenders.

13.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than an amendment, modification or
waiver with respect to any Loans or Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the stated
interest rate or the stated rates at which fees are payable with respect to any
such Loan or Commitment, postpones the Commitment Termination Date, or any date
fixed for any regularly scheduled payment of interest or fees on such Revolver
Loan or Commitment, or releases from liability any Credit Party or releases any
substantial portion of any of the Collateral.

13.2.3. Benefit of Set-Off. Each Borrower agrees that each Participant shall be
deemed to have the right of set-off provided in Section 11.4 hereof in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent and subject to the same requirements under this Agreement (including
Section 12.5) as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of set-off provided in Section 11.4 hereof with respect to the
amount of participating interests sold to each Participant. Lenders agree to
share with each Participant, and each Participant by exercising the right of
set-off provided in Section 11.4 agrees to share with each Lender, any amount
received pursuant to the exercise of its right of set-off, such amounts to be
shared in accordance with Section 12.5 hereof as if each Participant were a
Lender.

13.2.4. Notices. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent that
any such notice may be required, and neither Agent nor any other Lender shall
have any obligation, duty or liability to any Participant of any other Lender.
Without limiting the generality of the foregoing, neither Agent nor any Lender
shall have any obligation to give notices or to provide documents or information
to a Participant of another Lender.

13.3. Assignments.

13.3.1. Permitted Assignments. Subject to its giving at least 2 Business Days
notice to Agent and Borrowers, any Lender may, in accordance with Applicable
Law, at any time assign to any Eligible Assignee all or any part of its rights
and obligations under the Loan Documents, so long as (i) each assignment is of a
constant, and not a varying, ratable percentage of all of the transferor
Lender's rights and obligations under the Loan Documents with respect to the
Loans and the LC Outstandings and, in the case of a partial assignment, is in a
minimum principal amount of $5,000,000 (unless otherwise agreed by Agent in its
sole discretion) and integral multiples of $1,000,000 in excess of that amount;
(ii) except in the case of an assignment in whole of a Lender's rights and
obligations under the Loan Documents or an assignment by one original signatory
to this Agreement to another such signatory, immediately after giving effect to
any assignment, the aggregate amount of the Commitments retained by the
transferor Lender shall in no event be less than $5,000,000 (unless otherwise
agreed by Agent in its sole discretion); and (iii) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. The consent of Agent shall be required prior to an
assignment becoming effective with respect to an Eligible Assignee that is not a
Lender or an Affiliate of a Lender. Nothing contained herein shall limit in any
way the right of Lenders to assign (i) to any Eligible Assignee all of their
rights and obligations under the Loan Documents or (ii) all or any portion of
the Loans owing to it to any Federal Reserve Bank or the United States Treasury
as collateral security pursuant to Regulation A of the Board of Governors and
any Operating Circular issued by such Federal Reserve Bank, provided that in the
case of this clause (ii) any payment in respect of such assigned Loans made by
Borrowers to the assigning Lender in accordance with the terms of this Agreement
shall satisfy Borrowers' obligations hereunder in respect of such assigned Loans
to the extent of such payment, but no such assignment shall release the
assigning Lender from its obligations hereunder.

13.3.2. Effect; Effective Date. Upon (i) delivery to Agent of a notice of
assignment substantially in the form attached as Exhibit H hereto, together with
any consents required by Section 13.3.1, and (ii) payment of a $5,000 fee to the
Agent for processing any assignment to an Eligible Assignee that is not an
Affiliate of the transferor Lender, such assignment shall become effective on
the effective date specified in such notice of assignment. On and after the
effective date of such assignment, such Eligible Assignee shall for all purposes
be a Lender party to the Agreement and any other Loan Document executed by the
Lenders and shall have all the rights and obligations of the Lender under the
Loan Documents to the same extent as if it were an original party thereto, and
no further consent or action by Credit Parties, Lenders or Agent shall be
required to release the transferor Lender with respect to the Commitment
(or portion thereof) of such Lender and Obligations assigned to such Eligible
Assignee. Upon the consummation of any assignment to an Eligible Assignee
pursuant to this Section 13.3.2, the transferor Lender, Agent and Borrowers
shall make appropriate arrangements so that replacement Notes are issued to such
transferor Lender and new Notes or, as appropriate, replacement Notes, are
issued to such Eligible Assignee, in each case in principal amounts reflecting
their respective Commitments, as adjusted pursuant to such assignment. If the
transferor Lender shall have assigned all of its interests, rights and
obligations under this Agreement pursuant to Section 13.3.1 hereof,
such transferor Lender shall no longer have any obligation to indemnify Agent
with respect to any transactions, events or occurrences that transpire after the
effective date of such assignment, and each Eligible Assignee to which such
transferor shall make an assignment shall be responsible to Agent to indemnify
Agent in accordance with this Agreement with respect to transactions, events and
occurrences transpiring on and after the effective date of such assignment to
it.

13.3.3. Dissemination of Information. Each Credit Party authorizes each Lender
and Agent to disclose to any Participant, any Eligible Assignee or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
"Transferee"), and any prospective Transferee, any and all information in
Agent's or such Lender's possession concerning each Credit Party, the
Subsidiaries of each Credit Party or the Collateral, subject to appropriate
confidentiality undertakings on the part of such Transferee.

SECTION 14. MISCELLANEOUS

14.1. Power of Attorney.

Each Credit Party hereby irrevocably designates, makes, constitutes and appoints
Agent (and all Persons designated by Agent) as such Credit Party's true and
lawful attorney (and agent-in-fact) and Agent, or Agent's designee, may, without
notice to such Credit Party and in either such Credit Party's or Agent's name,
but at the cost and expense of Borrowers:

14.1.1. At such time or times as Agent or said designee, in its sole discretion,
may determine, endorse such Credit Party's name on any Payment Item or proceeds
of the Collateral which come into the possession of Agent or under Agent's
control.

14.1.2. At any time that an Event of Default exists: (i) demand payment of the
Accounts from the Account Debtors, enforce payment of the Accounts by legal
proceedings or otherwise, and generally exercise all of such Credit Party's
rights and remedies with respect to the collection of the Accounts; (ii) settle,
adjust, compromise, discharge or release any of the Accounts or other Collateral
or any legal proceedings brought to collect any of the Accounts or other
Collateral; (iii) sell or assign any of the Accounts and other Collateral upon
such terms, for such amounts and at such time or times as Agent deems advisable;
(iv) take control, in any manner, of any item of payment or proceeds relating to
any Collateral; (v) prepare, file and sign such Credit Party's name to a proof
of claim in bankruptcy or similar document against any Account Debtor or to any
notice of Lien, assignment or satisfaction of Lien or similar document in
connection with any of the Collateral; (vi) receive, open and dispose of all
mail addressed to such Credit Party and to notify postal authorities to change
the address for delivery thereof to such address as Agent may designate; (vii)
endorse the name of such Credit Party upon any of the items of payment or
proceeds relating to any Collateral and deposit the same to the account of Agent
on account of the Obligations; (viii) endorse the name of such Credit Party upon
any chattel paper, document, instrument, invoice, freight bill, bill of lading
or similar document or agreement relating to any Accounts or Inventory of any
Obligor and any other Collateral; (ix) use such Credit Party's stationery and
sign the name of such Credit Party to verifications of the Accounts and notices
thereof to Account Debtors; (x) use the information recorded on or contained in
any data processing equipment and computer hardware and software relating to the
Accounts, Inventory, Equipment or any other Collateral; (xi) make and adjust
claims under policies of insurance; (xii) sign the name of such Credit Party on
any proof of claim in bankruptcy against Account Debtors and on notices of
Liens, claims of mechanic's Liens or assignments or releases of mechanic's Liens
securing any Accounts; (xiii) take all action as may be necessary to obtain the
payment of any letter of credit or banker's acceptance of which such Credit
Party is a beneficiary; and (xiv) do all other acts and things necessary, in
Agent's determination, to fulfill such Credit Party's obligations under this
Agreement.

14.2. General Indemnity.

Each Credit Party hereby agrees to indemnify and defend the Indemnitees and to
hold the Indemnitees harmless from and against any Claim ever suffered or
incurred by any of the Indemnitees arising out of or related to this Agreement
or any of the other Loan Documents, the performance by Agent or Lenders of their
duties or the exercise of any of their rights or remedies under this Agreement
or any of the other Loan Documents, or as a result of any Credit Party's failure
to observe, perform or discharge any of its duties hereunder. Each Credit Party
shall also indemnify and defend the Indemnitees against and save the Indemnitees
harmless from all Claims of any Person arising out of, related to or with
respect to any transactions entered into pursuant to this Agreement or Agent's
Lien upon the Collateral. Without limiting the generality of the foregoing, this
indemnity shall extend to any Claims asserted against or incurred by any of the
Indemnitees by any Person under any Environmental Laws or similar laws by reason
of any Credit Party's or any other Person's failure to comply with laws
applicable to solid or hazardous waste materials or other toxic substances.
Additionally, if any Taxes (excluding Taxes imposed upon or measured solely by
the net income of Agent and Lenders, but including, any intangibles tax, stamp
tax, recording tax or franchise tax) shall be payable by Agent or any Obligor on
account of the execution or delivery of this Agreement, or the execution,
delivery, issuance or recording of any of the other Loan Documents, or the
creation or repayment of any of the Obligations hereunder, by reason of any
Applicable Law now or hereafter in effect, Credit Parties will pay (or will
promptly reimburse Agent and Lenders for the payment of) all such Taxes,
including any interest and penalties thereon, and will indemnify and hold
Indemnitees harmless from and against all liability in connection therewith. The
foregoing indemnities shall not apply to Claims incurred by any of the
Indemnitees as a direct and proximate result of their own gross negligence or
willful misconduct or that arise out of any disputes arising solely between or
among Agent and any Lender.

14.3. Survival of All Indemnities.

Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, the obligation of each Credit Party and each Lender with respect
to each indemnity given by it in this Agreement, whether given by such Credit
Party to Agent Indemnitees, Lender Indemnitees or Agent Indemnitees or by any
Lender to any Agent Indemnitees or Agent Indemnitees, shall survive the payment
in full of the Obligations and the termination of any of the Commitments.

14.4. Modification of Agreement.

This Agreement may not be modified, altered or amended, except by an agreement
in writing signed by Borrowers and Agent and Lenders (or, where otherwise
expressly allowed by Section 12 hereof, the Required Lenders in lieu of Agent
and Lenders); provided, however, that no consent, written or otherwise, of any
Borrower shall be necessary or required in connection with any amendment of any
of the provisions of Sections 1.2.8, 3.1.3, 4.6, or 12 (other than Section
12.17) or any other provision of this Agreement that affects only the rights,
duties and responsibilities of Lenders and Agent as among themselves so long as
no such amendment imposes any additional obligations on Credit Parties.

14.5. Severability.

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under Applicable Law, but if any provision
of this Agreement shall be prohibited by or invalid under Applicable Law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

14.6. Cumulative Effect; Conflict of Terms.

The provisions of the Other Agreements and the Security Documents are hereby
made cumulative with the provisions of this Agreement. Without limiting the
generality of the foregoing, the parties acknowledge that this Agreement and the
other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters and that such limitations,
tests and measures are cumulative and each must be performed, except as may be
expressly stated to the contrary in this Agreement. Except as otherwise provided
in the Syndication Letter, or any of the other Loan Documents by specific
reference to the applicable provision of this Agreement, if any provision
contained in this Agreement is in direct conflict with, or inconsistent with,
any provision in any of the other Loan Documents, the provision contained in
this Agreement shall govern and control.

14.7. Execution in Counterparts.

This Agreement and any amendments hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts taken together shall constitute but one and the same
instrument.

14.8. Consent.

Whenever Agent's, Lenders' or Required Lenders' consent is required to be
obtained under this Agreement or any of the other Loan Documents as a condition
to any action, inaction, condition or event, Agent and each Lender shall be
authorized to give or withhold its consent in its sole and absolute discretion
and to condition its consent upon the giving of additional collateral security
for the Obligations, the payment of money or any other matter.

14.9. Notices.

All notices, requests and demands to or upon a party hereto shall be in writing
and shall be sent by certified or registered mail, return receipt requested,
personal delivery against receipt or by telecopier or other facsimile
transmission and shall be deemed to have been validly served, given or delivered
when delivered against receipt or, in the case of facsimile transmission, when
received (if on a Business Day and, if not received on a Business Day, then on
the next Business Day after receipt) at the office where the noticed party's
telecopier is located, in each case addressed to the noticed party at the
address shown for such party on the signature page hereof or, in the case of a
Person who becomes a Lender after the date hereof, at the address shown on the
Assignment and Acceptance by which such Person became a Lender. Notwithstanding
the foregoing, no notice to or upon Agent pursuant to Sections 1.2, 2.1.2, 3.1
or 5.2.2 shall be effective until after actually received by the individual to
whose attention at Agent such notice is required to be sent. Any written notice,
request or demand that is not sent in conformity with the provisions hereof
shall nevertheless be effective on the date that such notice, request or demand
is actually received by the individual to whose attention at the noticed party
such notice, request or demand is required to be sent.

14.10. Performance of Credit Parties' Obligations.

If any Borrower shall fail to discharge any covenant, duty or obligation
hereunder or under any of the other Loan Documents, Agent may, in its sole
discretion at any time or from time to time, for Credit Parties' account and at
Borrowers' expense, pay any amount or do any act required of Credit Parties
hereunder or under any of the other Loan Documents or otherwise lawfully
requested by Agent to enforce any of the Loan Documents or Obligations,
preserve, protect, insure or maintain any of the Collateral, or preserve,
defend, protect or maintain the validity or priority of Agent's Liens in any of
the Collateral, including the payment of any judgment against any Credit Party,
any insurance premium, any warehouse charge, any finishing or processing charge,
any landlord claim, or any other Lien upon or with respect to any of the
Collateral. All payments that Agent may make under this Section and all
out-of-pocket costs and expenses (including Extraordinary Expenses) that Agent
pays or incurs in connection with any action taken by it hereunder shall be
reimbursed to Agent by Borrowers on demand with interest from the date such
payment is made or such costs or expenses are incurred to the date of payment
thereof at the Default Rate applicable for Revolver Loans that are Base Rate
Loans. Any payment made or other action taken by Agent under this Section shall
be without prejudice to any right to assert, and without waiver of, an Event of
Default hereunder and to proceed thereafter as provided herein or in any of the
other Loan Documents.

14.11. Credit Inquiries.

Each Credit Party hereby authorizes and permits Agent and Lenders (but Agent and
Lenders shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning such Credit Party or any Subsidiaries.

14.12. Time of Essence.

Time is of the essence of this Agreement, the Other Agreements and the Security
Documents.

14.13. Indulgences Not Waivers.

Agent's or any Lender's failure at any time or times hereafter, to require
strict performance by Credit Parties of any provision of this Agreement shall
not waive, affect or diminish any right of Agent or any Lender thereafter to
demand strict compliance and performance therewith.

14.14. Entire Agreement; Appendix A, Exhibits and Schedules.

This Agreement and the other Loan Documents, together with all other
instruments, agreements and certificates executed by the parties in connection
therewith or with reference thereto, embody the entire understanding and
agreement between the parties hereto and thereto with respect to the subject
matter hereof and thereof and supersede all prior agreements, understandings and
inducements, whether express or implied, oral or written. Appendix A, each of
the Exhibits and each of the Schedules attached hereto are incorporated into
this Agreement and by this reference made a part hereof.

14.15. Interpretation.

No provision of this Agreement or any of the other Loan Documents shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party
having, or being deemed to have, structured, drafted or dictated such provision.

14.16. Obligations of Lenders Several.

The obligations of each Lender hereunder are several, and no Lender shall be
responsible for the obligations or Commitment of any other Lender. Nothing
contained in this Agreement and no action taken by Lenders pursuant hereto shall
be deemed to constitute the Lenders to be a partnership, association, joint
venture or any other kind of entity. The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and each Lender shall
be entitled, to the extent not otherwise restricted hereunder, to protect and
enforce its rights arising out of this Agreement and any of the other Loan
Documents and it shall not be necessary for Agent or any other Lender to be
joined as an additional party in any proceeding for such purpose.

14.17. Confidentiality.

Agent and Lenders each agrees to exercise reasonable efforts (and, in any event,
with at least the same degree of care as it ordinarily exercises with respect to
confidential information of its other customers) to keep any confidential
information that is delivered or made available by Borrowers to it and that is
marked confidential, including information made available to Agent or any Lender
in connection with a visit or investigation by any Person contemplated in
Section 9.1.1 hereof, confidential from any Person other than their respective
Affiliates and individuals employed or retained by Agent or such Lender who are
or are expected to become engaged in evaluating, approving, structuring,
administering or otherwise giving professional advice with respect to any of the
Loans or Collateral (including any of their respective legal counsel, auditors
or other professional advisors); provided, however, that nothing herein shall
prevent Agent or any Lender from disclosing such confidential information (i) to
any party to this Agreement from time to time or any Participant, (ii) pursuant
the order of any court or administrative agency, (iii) upon the request or
demand of any regulatory agency or authority having jurisdiction over Agent or
such Lender, (iv) which has been publicly disclosed other than by an act or
omission of Agent or any Lender except as permitted herein, (v) to the extent
reasonably required in connection with any litigation (with respect to any of
the Loan Documents or any of the transactions contemplated thereby) to which
Agent, any Lender or their respective Affiliates may be a party, (vi) to the
extent reasonably required in connection with the exercise of any remedies
hereunder, (vii) to any actual or proposed Participant, Assignee or other
Transferee of all or part of a Lender's rights hereunder so long as such
Transferee has agreed in writing to be bound by the provisions of this Section,
and (viii) to the National Association of Insurance Commissioners or any similar
organization or to any nationally recognized rating agency that requires access
to information about a Lender's portfolio in connection with ratings issued with
respect to such Lender.

14.18. Senior Indebtedness.

Each Credit Party acknowledges and agrees that the Obligations constitute
"Senior Indebtedness" (or any other defined term having a similar purpose) under
and as defined in Senior Subordinated Note Indentures relating to Senior
Subordinated Notes.

14.19. Governing Law; Consent to Forum.

This Agreement has been negotiated, executed and delivered at and shall be
deemed to have been made in Dallas, Texas. This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas; provided,
however, that if any of the Collateral shall be located in any jurisdiction
other than Texas, the laws of such jurisdiction shall govern the method, manner
and procedure for foreclosure of Agent's Lien upon such Collateral and the
enforcement of Agent's other remedies in respect of such Collateral to the
extent that the laws of such jurisdiction are different from or inconsistent
with the laws of the State of Texas. As part of the consideration for new value
received, and regardless of any present or future domicile or principal place of
business of any Borrower, any Lender or Agent, each Credit Party hereby consents
and agrees that any U.S. Federal or Texas State Court sitting in Dallas, Texas
shall have jurisdiction to hear and determine any claims or disputes among any
or all of the Credit Parties, Agent and Lenders pertaining to this Agreement or
to any matter arising out of or related to this Agreement. Each Credit Party
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such Court, and each Credit Party hereby waives any
objection which such Credit Party may have based upon lack of personal
jurisdiction, improper venue or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
Court. Each Credit Party hereby waives personal service of the summons,
complaint and other process issued in any such action or suit and agrees that
service of such summons, complaint and other process may be made by certified
mail addressed to such Credit Party at the address set forth in this Agreement
and that service so made shall be deemed completed upon the earlier of such
Credit Party's actual receipt thereof or 3 days after deposit in the U.S. mails,
proper postage prepaid. Nothing in this Agreement shall be deemed or operate to
affect the right of Agent to serve legal process in any other manner permitted
by law, or to preclude the enforcement by Agent of any judgment or order
obtained in such forum or the taking of any action under this Agreement to
enforce same in any other appropriate forum or jurisdiction.

14.20.

Waivers by Credit Parties.



To the fullest extent permitted by Applicable Law, each Credit Party waives (i)
the right to trial by jury (which Agent and each Lender hereby also waives) in
any action, suit, proceeding or counterclaim of any kind arising out of or
related to any of the Loan Documents, the Obligations or the Collateral; (ii)
presentment, demand and protest and notice of presentment, protest, default, non
payment, maturity, release, compromise, settlement, extension or renewal of any
or all commercial paper, accounts, contract rights, documents, instruments,
chattel paper and guaranties at any time held by Agent on which such Credit
Party may in any way be liable and hereby ratifies and confirms whatever Agent
may do in this regard; (iii) notice prior to taking possession or control of the
Collateral or any bond or security which might be required by any court prior to
allowing Agent to exercise any of Agent's remedies; (iv) the benefit of all
valuation, appraisement and exemption laws; and (v) notice of acceptance hereof.
Each Credit Party acknowledges that the foregoing waivers are a material
inducement to Agent's and Lender's entering into this Agreement and that Agent
and Lenders are relying upon the foregoing waivers in its future dealings with
Borrowers. Each Credit Party warrants and represents that it has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial rights following consultation with legal counsel. In the
event of litigation, this Agreement may be filed as a written consent to a trial
by the Court.

14.21.

No Further Agreements.



THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPERANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN AGREEMENTS AMONG THE PARTIES.

SECTION 15. Guaranty

15.1. Guaranty.

Each Guarantor (other than those that have delivered a separate Guaranty; each
to be referred to in this Article XV as a Guarantor and collectively as the
Guarantors) hereby agrees that it is jointly and severally liable for, and, as
primary obligor and not merely as surety, absolutely and unconditionally
guarantees to the Lenders the prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Obligations and all costs and expenses including, without limitation, all court
costs and attorneys' and paralegals' fees (including allocated costs of in-house
counsel and paralegals) and expenses paid or incurred by the Agent, the Letter
of Credit Issuer and the Lenders in endeavoring to collect all or any part of
the Obligations from, or in prosecuting any action against, any Borrower, any
Guarantor or any other guarantor of all or any part of the Obligations (such
costs and expenses, together with the Obligations, collectively the "Guaranteed
Obligations"). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed in whole or in part without notice to or further assent
from it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal.

15.2. Guaranty of Payment.

This Guaranty is a guaranty of payment and not of collection. Each Guarantor
waives any right to require the Agent, the LC Issuer or any Lender to sue any
Borrower, any Guarantor, any other guarantor, or any other person obligated for
all or any part of the Guaranteed Obligations, or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.

15.3. No Discharge or Diminishment of Guaranty.

(i) Except as otherwise provided for herein and to the extent provided for
herein, the obligations of each Guarantor hereunder are unconditional and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason (other than the indefeasible payment in full in cash of the
Guaranteed Obligations), including:

(a) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise;

(b) any change in the corporate existence, structure or ownership of any
Borrower or any other guarantor of or other person liable for any of the
Guaranteed Obligations;

(c) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Borrower, any Guarantor, or any other guarantor of or other person
liable for any of the Guaranteed Obligations, or their assets or any resulting
release or discharge of any obligation of any Borrower, any Guarantor, or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
or

(d) the existence of any claim, setoff or other rights which any Guarantor may
have at any time against any Borrower, any Guarantor, any other guarantor of the
Guaranteed Obligations, the Agent, the Letter of Credit Issuer, any Lender, or
any other person, whether in connection herewith or in any unrelated
transactions.

(ii) The obligations of each Guarantor hereunder are not subject to any defense
or setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Borrower, any Guarantor or any other guarantor of or
other person liable for any of the Guaranteed Obligations, of the Guaranteed
Obligations or any part thereof.

(iii) Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by:

(a) the failure of the Agent, the Letter of Credit Issuer or any Lender to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Guaranteed Obligations;

(b) any waiver or modification of or supplement to any provision of any
agreement relating to the Guaranteed Obligations;

(c) any release, non-perfection, or invalidity of any indirect or direct
security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations;

(iv) any action or failure to act by the Agent, the Letter of Credit Issuer or
any Lender with respect to any collateral securing any part of the Guaranteed
Obligations; and

(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Guaranteed Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Guarantor or that would otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of the Guaranteed Obligations).

15.4. Defenses Waived.

To the fullest extent permitted by applicable law, each Guarantor hereby waives
any defense based on or arising out of any defense of any Borrower or any
Guarantor or the unenforceability of all or any part of the Guaranteed
Obligations from any cause, or the cessation from any cause of the liability of
any Borrower or any Guarantor, other than the indefeasible payment in full in
cash of the Guaranteed Obligations. Without limiting the generality of the
foregoing, each Guarantor irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any person against any Borrower, any Guarantor, any other guarantor of
any of the Guaranteed Obligations, or any other person. The Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Borrower, any Guarantor, any other guarantor or any other person liable on any
part of the Guaranteed Obligations or exercise any other right or remedy
available to it against any Borrower, any Guarantor, any other guarantor or any
other person liable on any of the Guaranteed Obligations, without affecting or
impairing in any way the liability of such Guarantor under this Guaranty except
to the extent the Guaranteed Obligations have been fully and indefeasibly paid
in cash. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any Borrower, any other guarantor or any other person liable on any of the
Guaranteed Obligations, as the case may be, or any security.

15.5. Rights of Subrogation.

No Guarantor will assert any right, claim or cause of action, including, without
limitation, a claim of subrogation, contribution or indemnification that it has
against any Borrower, any Guarantor, any person liable on the Guaranteed
Obligations, or any collateral, until the Credit Parties have fully performed
all their obligations to the Agent, the Letter of Credit Issuer and the Lenders.

15.6. Reinstatement; Stay of Acceleration.

If at any time any payment of any portion of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, or reorganization of any Borrower or otherwise, each Guarantor's
obligations under this Guaranty with respect to that payment shall be reinstated
at such time as though the payment had not been made and whether or not the
Agent, the LC Issuer and the Lenders are in possession of this Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the
Guarantors forthwith on demand by the Agent.

15.7. Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrowers' financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
under this Guaranty, and agrees that neither the Agent, the Letter of Credit
Issuer nor any Lender shall have any duty to advise any Guarantor of information
known to it regarding those circumstances or risks.

15.8. Termination.

The Lenders may continue to make loans or extend credit to any Borrower based on
this Guaranty until thirty days after the Agent receives written notice of
termination from any Guarantor. Notwithstanding receipt of any such notice, each
Guarantor will continue to be liable to the Lender for any Guaranteed
Obligations created, assumed or committed to prior to the thirtieth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of that
Guaranteed Obligations.

15.9. Taxes.

All payments of the Guaranteed Obligations will be made by each Guarantor free
and clear of and without deduction for or on account of any and all present or
future Taxes. If any Guarantor is required by law to deduct any Taxes from or in
respect of any sum payable to the Lenders under this Guaranty, (a) the sum
payable must be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this provision) the Lenders receive an amount equal to the sum it would have
received had no such deductions been made, (b) the Guarantors must then make
such deductions, and must pay the full amount deducted to the relevant authority
in accordance with applicable law, and (c) the Guarantors must furnish to the
Lender within forty-five days after their due date certified copies of all
official receipts evidencing payment thereof.

15.10. Severability.

The provisions of this Guaranty are severable, and in any action or proceeding
involving any state corporate law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under this Guaranty would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of such Guarantor's liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of such liability shall, without any further action by the Guarantors or the
Lenders, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding (such highest
amount determined hereunder being the relevant Guarantor's "Maximum Liability".
This Section with respect to the Maximum Liability of each Guarantor is intended
solely to preserve the rights of the Lenders to the maximum extent not subject
to avoidance under applicable law, and no Guarantor nor any other person or
entity shall have any right or claim under this Section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law. Each
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the Maximum Liability of each Guarantor without impairing this
Guaranty or affecting the rights and remedies of the Lenders hereunder, provided
that, nothing in this sentence shall be construed to increase any Guarantor's
obligations hereunder beyond its Maximum Liability.

15.11. Contribution.

In the event any Guarantor (a "Paying Guarantor") shall make any payment or
payments under this Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Guaranty, each other Guarantor (each a "Non-Paying Guarantor") shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor's "Pro Rata Share" of such payment or payments made, or losses
suffered, by such Paying Guarantor. For purposes of this Article XV, each
Non-Paying Guarantor's "Pro Rata Share" with respect to any such payment or loss
by a Paying Guarantor shall be determined as of the date on which such payment
or loss was made by reference to the ratio of (i) such Non-Paying Guarantor's
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor's Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor's several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor's Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guaranteed Obligations. This provision is for the benefit of both the Agent,
the LC Issuer, the Lenders and the Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.

15.12. Liability Cumulative.

The liability of each Credit Party as a Guarantor under this Article XV is in
addition to and shall be cumulative with all liabilities of each Credit Party to
the Agent, the Letter of Credit Issuer and the Lenders under this Agreement and
the other Loan Documents to which such Credit Party is a party or in respect of
any obligations of liabilities of the other Credit Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

15.13. Bermuda Insurance Act. Anything herein to the contrary notwithstanding,
the obligations under this Agreement of IES Reinsurance, Ltd., a Bermuda limited
partnership ("IES Reinsurance"), shall be subject to IES Reinsurance meeting its
solvency margins and liquidity ratios pursuant to the Bermuda Insurance Act of
1978 and related regulations.

[Signature Pages Follow]

IN WITNESS WHEREOF, this Agreement has been duly executed in Dallas, Texas, on
the day and year specified at the beginning of this Agreement.

BORROWERS

:



ATTEST: ______________________

_________________________ By:

Secretary Title:

[

CORPORATE SEAL]



Address:





Attention:

Telecopier No.: (___) ________

ATTEST: ______________________

_________________________ By:

Secretary Title:

[

CORPORATE SEAL]



Address:





Attention:

Telecopier No.: (___) ________

ATTEST: ______________________

_________________________ By:

Secretary Title:

[

CORPORATE SEAL]



Address:





Attention:

Telecopier No.: (___) ________

GUARANTORS

:



ATTEST: ______________________

_________________________ By:

Secretary Title:

[

CORPORATE SEAL]



Address:





Attention:

Telecopier No.: (___) ________

ATTEST: ______________________

_________________________ By:

Secretary Title:

[

CORPORATE SEAL]



Address:





Attention:

Telecopier No.: (___) ________

LENDERS

:



BANK OF AMERICA, N.A., as Sole Lender

Commitment: $80,000,000.00 By:

Title:

LIBOR Lending Office:







Attention:

Telecopier No.: (___) ________

AGENT

:



BANK OF AMERICA, N.A.

,



as Agent

By:

Title:

Address:

22nd Floor

Mail Code TX1-492-22-13

Dallas, Texas 75202

Attention: Loan Administration Manager

Telecopier No.

: (214) 209-4766



APPENDIX A

GENERAL DEFINITIONS

When used in the Loan and Security Agreement, dated August 1, 2005 (as at any
time amended, the "Agreement"), by and among Integrated Electrical Services,
Inc., a Delaware corporation, and the other Borrowers a party thereto, the
Guarantors party thereto, each financial institution listed on the signature
pages attached thereto and its successors and assigns which become "Lenders" as
provided therein (such financial institutions and their respective successors
and assigns referred to collectively herein as "Lenders" and individually as a
"Lender"), and Bank of America, N.A., a national banking association ("Agent"),
in its capacity as collateral and administrative agent for itself and the
Lenders, the following terms shall have the following meanings (terms defined in
the singular to have the same meaning when used in the plural and vice versa):

Accounts

- all of a Credit Party's now owned or hereafter acquired accounts and all other
rights to payment for goods sold or leased or for services rendered which are
not evidenced by an Instrument or Chattel Paper, whether or not they have been
earned by performance.



Account Debtor

- any Person who is or may become obligated under or on account of an Account.



ACH Transactions

-- any cash management or related services including the automatic clearing
house transfer of funds by Bank for the account of a Borrower pursuant to
agreement or overdrafts.



Accounts Formula Amount

- on any date of determination thereof, an amount equal to the lesser of (i) 85%
of the net amount of Eligible Accounts on such date or (ii) 80% of the net
amount of cash collections of the Borrowers from operations for the immediately
preceding thirty (30) calendar days. As used herein, the phrase "net amount of
Eligible Accounts" shall mean the face amount of such Accounts on any date less
any and all returns, rebates, discounts (which may, at Lender's option, be
calculated on shortest terms), credits, allowances or Taxes (including sales,
excise or other taxes) at any time issued, owing, claimed by Account Debtors,
granted, outstanding or payable in connection with, or any interest accrued on
the amount of, such Accounts at such date. As used herein, the phrase "net
amount of cash collections" shall mean Borrower's collection of Accounts created
in the ordinary course of business.



Adjusted LIBOR Rate

- with respect to each Interest Period for a LIBOR Loan, an interest rate per
annum (rounded upwards, to the next 1/16th of 1%) equal to the quotient of (a)
the LIBOR Rate in effect for such Interest Period divided by (b) a percentage
(expressed as a decimal) equal to 100% minus Statutory Reserves.



Adjusted Net Earnings from Operations

- with respect to any period of the Borrower, the Borrower's net income on a
consolidated basis after provision for income taxes for such period, as
determined in accordance with GAAP and reported on the Financial Statements for
such period, excluding any and all of the following to the extent included in
such net income: (a) gain or loss arising from the sale of any capital assets;
(b) gain arising from any write-up in the book value of any asset; (c) earnings
of any Person, substantially all the assets of which have been acquired by any
Borrower in any manner, to the extent realized by such other Person prior to the
date of acquisition; (d) earnings of any Person (other than a Credit Party) in
which any Borrower has an ownership interest unless (and only to the extent)
such earnings shall actually have been received by such Borrower in the form of
cash distributions; (e) earnings of any Person to which assets of any Borrower
shall have been sold, transferred or disposed of, or into which the Borrower
shall have been merged, or which has been a party with any Borrower to any
consolidation or other form of reorganization, prior to the date of such
transaction; (f) gain arising from the acquisition of debt or equity securities
of the Borrower or from cancellation or forgiveness of Debt; and (g) gain
arising from extraordinary items, as determined in accordance with GAAP, or from
any other non-recurring transaction.



Affiliate

- a Person (other than a Subsidiary): (i) which directly or indirectly through
one or more intermediaries controls, or is controlled by, or is under common
control with, another Person; (ii) which beneficially owns or holds 10% or more
of any class of the Equity Interests of a Person; or (iii) 10% or more of the
Equity Interests with power to vote of which is beneficially owned or held by
another Person or a Subsidiary of another Person. For purposes hereof, "control"
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of any Equity Interest, by contract or otherwise.



Agent Indemnitees

- Agent in its capacity as collateral and administrative agent for the Lenders
under the Loan Documents and all of Agent's present and future officers,
directors, employees, agents and attorneys.



Agreement

- the Loan and Security Agreement referred to in the first sentence of this
Appendix A, all Exhibits and Schedules thereto and this Appendix A.



Applicable Law

- all laws, rules and regulations applicable to the Person, conduct,
transaction, covenant, Loan Document or Material Contract in question, including
all applicable common law and equitable principles; all provisions of all
applicable state, federal and foreign constitutions, statutes, rules,
regulations and orders of governmental bodies; and orders, judgments and decrees
of all courts and arbitrators.



Applicable Margin

- a percentage equal to 0.75% with respect to Revolver Loans that are Base Rate
Loans, 2.75% with respect to Revolver Loans that are LIBOR Loans, and 2.75% with
respect to fees payable to Lenders pursuant to Section 2.2.3(i), provided that,
commencing on the earlier of (i) December 31, 2005 or (ii) a Participant or
other Lender (other than Bank) becomes a party to this Agreement, the Applicable
Margin shall be increased or (if no Default or Event of Default exists)
decreased, based upon the Fixed Charge Coverage Ratio, as follows:



Fixed Charge Coverage Ratio

Revolver Loans

Standby LCs

 

Base Rate

LIBOR

Fee Percentage

<

0.60

1.50%

3.50%

3.50%

> 0.60 and < 0.75

1.25%

3.25%

3.25%

> 0.75 and < 1.0

1.00%

3.00%

3.00%

> 1.0 and < 1.15

0.75%

2.75%

2.75%

> 1.15

0.50%

2.50%

2.50%

The Applicable Margin shall be subject to reduction or increase, as applicable
and as set forth in the table above, on a quarterly basis according to the
performance of Borrowers as measured by the Fixed Charge Coverage Ratio for each
period of twelve consecutive months ended on the last day of each quarter (or
with respect to the quarters ending on or before March 31, 2006, the period
commencing on July 1, 2005 and ending on the last day of such quarter). Except
as set forth in the last sentence hereof, any such increase or reduction in the
Applicable Margin provided for herein shall be effective 3 Business Days after
receipt by Agent of the applicable quarterly financial statements and
corresponding Compliance Certificate; provided, however, that any reduction in
the Applicable Margin shall not apply to any LIBOR Loans outstanding on the
effective date of such reduction that have an Interest Period commencing prior
to the effective date of such reduction. If the financial statements and the
Compliance Certificate of Borrowers setting forth the Fixed Charge Coverage
Ratio are not received by Agent by the date required pursuant to Section 9.1.3
of the Agreement, the Applicable Margin shall be determined as if the Fixed
Charge Coverage Ratio was less than or equal to 0.60 until such time as such
financial statements and Compliance Certificate are received and any Event of
Default resulting from a failure timely to deliver such financial statements or
Compliance Certificate is waived in writing by Agent and Lenders; provided,
however, that nothing herein shall be deemed to prevent Agent and Lenders from
charging interest at the Default Rate at any time that an Event of Default
exists. For the final quarter of any Fiscal Year of Borrowers, Borrowers may
provide the unaudited financial statements of Borrowers, subject only to
year-end adjustments, for the purpose of determining the Applicable Margin;
provided, however, that if, upon delivery of the annual audited financial
statements required to be submitted by Borrowers to Agent pursuant to Section
9.1.3(i) of the Agreement, Borrowers have not met the criteria for reduction of
the Applicable Margin pursuant to the terms hereinabove for the final Fiscal
Quarter of the Fiscal Year of Parent then ended, then (a) such Applicable Margin
reduction shall be terminated and, effective on the first day of the month
following receipt by Agent of such audited financial statements, the Applicable
Margin shall be the Applicable Margin that would have been in effect if such
reduction had not been implemented based upon the unaudited financial statements
of Parent for the final Fiscal Quarter of the Fiscal Year of Borrowers then
ended, and (b) Borrower shall pay to Agent, for the Pro Rata benefit of the
Lenders, on the first day of the month following receipt by Agent of such
audited financial statements, an amount equal to the difference between the
amount of interest that would have been paid on the principal amount of the
Obligations using the Applicable Margin determined based upon such audited
financial statements and the amount of interest actually paid during the period
in which the reduction of the Applicable Margin was in effect based upon the
unaudited financial statements for the final Fiscal Quarter of the Fiscal Year
of Parent then ended.

Assignment and Acceptance

- an assignment and acceptance entered into by a Lender and an Eligible Assignee
and accepted by Agent, in the form of Exhibit G.



Availability

 - on any date, the amount that Borrowers are entitled to borrow as Revolver
Loans or have Letters of Credit issued on such date, such amount being the
difference derived when the sum of the principal amount of Revolver Loans then
outstanding (including any amounts that Agent or Lenders may have paid for the
account of Borrowers pursuant to any of the Loan Documents and that have not
been reimbursed by Borrowers) is subtracted from the Borrowing Base on such
date. If the amount outstanding is equal to or greater than the Borrowing Base,
Availability is zero.



Availability Reserve

- on any date of determination thereof, an amount equal to the sum of the
following (without duplication): (i) a reserve for general inventory shrinkage,
whether as a result of theft or otherwise, that is determined by Agent from time
to time in its reasonable credit judgment based upon Borrower's historical
losses due to such shrinkage; (ii) all amounts of past due rent, fees or other
charges owing at such time by any Obligor to any landlord of any premises where
any of the Collateral is located or to any processor, repairman, mechanic or
other Person who is in possession of any Collateral or has asserted any Lien or
claim thereto; (iii) an amount equal to three months rent as to any location
where any tangible Collateral (in excess of $50,000 for each such location), any
Eligible Collateral other than motor vehicles (without regard to amount), and/or
any books and records is located if Agent does not have in its possession a duly
executed Landlord's Waiver in form and substance satisfactory to Agent; (iv) any
amounts which any Obligor is obligated to pay pursuant to the provisions of any
of the Loan Documents that Agent or any Lender elects to pay for the account of
such Obligor in accordance with authority contained in any of the Loan
Documents; (v) aggregate amount of Bank Product Reserves; (vi) all customer
deposits or other prepayments held by a Borrower; (vii) a general reserve of
$10,000,000, until such time as Agent removes or reduces such reserve; (viii) a
reserve for sales taxes; and (ix) such additional reserves as Agent in its sole
and absolute discretion may elect to impose from time to time.



Average Revolver Loan Balance

- for any period, the amount obtained by adding the aggregate of the unpaid
balance of Revolver Loans and LC Outstandings at the end of each day for the
period in question and by dividing such sum by the number of days in such
period.



Bank

-- Bank of America, N.A., a national banking association, or any successor
entity.



Bank Products

-- any one or more of the following types of services or facilities extended to
any Borrower by the Bank or any Affiliate of the Bank in reliance on Bank's
agreement to indemnify such Affiliate: (i) credit cards; (ii) ACH Transactions,
cash management, including controlled disbursement services; and (iii) Interest
Rate Contracts.



Bank Products Reserves

-- all reserves Agent from time to time establishes in its reasonable discretion
for Bank Products then provided or outstanding.



Bankruptcy Code

- title 11 of the United States Code.



Base Rate

- the rate of interest announced or quoted by Bank from time to time as its
prime rate. The prime rate announced by Bank is a reference rate and does not
necessarily represent the lowest or best rate charged by Bank. Bank may make
loans or other extensions of credit at, above or below its announced prime rate.
If the prime rate is discontinued by Bank as a standard, a comparable reference
rate designated by Bank as a substitute therefor shall be the Base Rate.



Base Rate Loan

- a Loan, or portion thereof, during any period in which it bears interest at a
rate based upon the Base Rate.



Board of Governors

- the Board of Governors of the Federal Reserve System.



Bonded Accounts

-- as to any Borrower, all now owned or hereafter acquired accounts (as defined
in the UCC) and (whether included in such definition) accounts receivable; and
proceeds (other than such proceeds which are negotiable instruments or cash or
Cash Equivalents in the possession or control of Agent), including without
limitation, all insurance proceeds and letter of credit proceeds, in each case
solely to the extent such accounts, accounts receivable, and proceeds arise out
of a Bonded Contract, including, but not limited to, Bonded Retainage, and all
forms of obligations whatsoever owing to any Borrower under instruments and
documents of title constituting the foregoing or proceeds thereof; and all
rights, securities, and guarantees with respect to each of the foregoing.



Bonded Contract

- the contracts listed on Schedule A attached hereto and any future contract in
respect of which any Surety Bond is issued on behalf of any Borrower and Agent
receives written notice of such Surety Bond from Borrower prior to any Account
related thereto being included in the Borrowing Base or reported on a Borrowing
Base Certificate.



Bonded Equipment

- all now owned or hereafter acquired right, title and interest with respect to
Equipment (as defined in the UCC), owned by a Borrower and (whether or not
included in such definition) all other personal property in each case which is
delivered to, prefabricated for or specifically ordered for a Bonded Job Site,
whether or not the same will be deemed to be affixed to, arise out of or relate
to any real property, together with all accessions thereto.



Bonded Inventory

- all now owned and hereafter acquired inventory of Borrowers, including,
without limitation, goods, merchandise and other personal property in each case
which is furnished under any Bonded Contract, all raw materials, work in
process, finished goods and materials and supplies of any kind, nature or
description in each case which is delivered to, prefabricated for or
specifically ordered for a Bonded Job Site.



Bonded Job Site

- the site specified in a Bonded Contract where any Borrower is to perform the
specialized electrical and communication services required thereunder, including
all other labor, materials, equipment and services provided or to be provided to
fulfill its obligations thereunder.



Bonded Retainage

- contract proceeds periodically withheld by an account debtor to provide
further security for the performance by any Borrower of a Bonded Contract, and
as such are payable to it only upon a clear demonstration of compliance with
terms of the Bonded Contract.



Borrowing

- a borrowing consisting of Loans of one Type made on the same day by Lenders
(or by Agent in the case of a Borrowing funded by Settlement Loans) or a
conversion of a Loan or Loans of one Type from Lenders on the same day.



Borrowing Base

- on any date of determination thereof, an amount equal to the lesser of: (a)
the aggregate amount of the Commitments on such date minus the LC Reserves on
such date minus $5,000,000, or (b) an amount equal to (i) the sum of the
Accounts Formula Amount plus the Inventory Formula Amount on such date plus the
Equipment Formula Amount minus (ii) the Availability Reserve on such date minus
(iii) $5,000,000 minus (iv) the LC Reserves on such date.



Borrowing Base Certificate

- a certificate, in the form of Exhibit B attached hereto, or as otherwise
reasonably requested by Agent, by which Borrowers shall certify to Agent and
Lenders, with such frequency as Agent may request, the amount of the Borrowing
Base as of a date not more than 23 Business Days earlier than the date of
submission of such certificate to Agent (or such other date as is required by
this Agreement) and the calculation of such amount.



Business Day

- any day excluding Saturday, Sunday and any other day that is a legal holiday
under the laws of the State of Texas or is a day on which banking institutions
located in such state are closed; provided, however, that when used with
reference to a LIBOR Loan (including the making, continuing, prepaying or
repaying of any LIBOR Loan), the term "Business Day" shall also exclude any day
on which banks are not open for dealings in Dollar deposits on the London
interbank market.



Capital Expenditures

- expenditures made or liabilities incurred for the acquisition of any fixed
assets or improvements, replacements, substitutions or additions thereto which
have a useful life of more than one year, including the total principal portion
of Capitalized Lease Obligations.



Capitalized Lease Obligation

- any Debt represented by obligations under a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP.



Cash Collateral

- cash or Cash Equivalents, and any interest earned thereon, that is deposited
with Agent in accordance with the Agreement for the Pro Rata benefit of Lenders
as security for the Obligations.



Cash Collateral Account

- a demand deposit, money market or other account established by Agent at such
financial institution as Agent may select in its discretion, which account shall
be in Agent's name and subject to Agent's Liens for the Pro Rata benefit of
Lenders.



Cash Equivalents

- (i) marketable direct obligations issued or unconditionally guaranteed by the
United States government and backed by the full faith and credit of the United
States government having maturities of not more than 12 months from the date of
acquisition; (ii) domestic certificates of deposit and time deposits having
maturities of not more than 12 months from the date of acquisition, bankers'
acceptances having maturities of not more than 12 months from the date of
acquisition and overnight bank deposits, in each case issued by any commercial
bank organized under the laws of the United States, any state thereof or the
District of Columbia, which at the time of acquisition are rated A-1 (or better)
by S&P or P-1 (or better) by Moody's, and (unless issued by a Lender) not
subject to offset rights in favor of such bank arising from any banking
relationship with such bank; (iii) repurchase obligations with a term of not
more than 30 days for underlying securities of the types described in clauses
(i) and (ii) entered into with any financial institution meeting the
qualifications specified in clause (ii) above; and (iv) commercial paper having
at the time of investment therein or a contractual commitment to invest therein
a rating of A-1 (or better) by S&P or P-1 (or better) by Moody's, and having a
maturity within 9 months after the date of acquisition thereof.



Cash Management Agreements

- any agreement entered into from time to time between a Borrower or any of its
Subsidiaries, on the one hand, and Bank or any of its Affiliates or any
other banking or financial institution, on the other, in connection with cash
management services for operating, collections, payroll and trust accounts of
such Borrower or its Subsidiaries provided by such banking or financial
institution, including automatic clearinghouse services, controlled disbursement
services, electronic funds transfer services, information reporting services,
lockbox services, stop payment services and wire transfer services.



CERCLA

- the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. Section 9601 et seq. and its implementing regulations.



Change of Control

- the occurrence of any of the following events after the date of the Agreement:
(a) any Person or group shall own beneficially (as defined in Rule 13d-3 of the
SEC under the Exchange Act or any successor provision thereto) more than 50% of
the aggregate Voting Power of Parent; (b) during any period of 24 consecutive
months, individuals who at the beginning of such period constituted the board of
directors of a Borrower (together with any new director whose election by such
board of directors or whose nomination for election by the shareholders of such
Borrower was approved by vote of a majority of the directors of such Borrower
then still in office who were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the board of directors of such Borrower then
in office; or (c) any "Change of Control," "Change in Control" or similar event
or circumstance, however defined or designated, under any agreement or document
governing any of the Senior Subordinated Notes or any of the Senior Convertible
Notes shall occur.



Chattel Paper

- shall have the meaning given to "chattel paper" in the UCC.



Chubb

- Federal Insurance Company, an Indiana corporation, or any of its Affiliates or
Subsidiaries.



Chubb Agreements

-- the agreements between the Credit Parties and Chubb listed on Schedule
8.1.28.



Claims

- any and all claims, demands, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, awards, remedial response costs, expenses
or disbursements of any kind or nature whatsoever (including reasonable
attorneys', accountants', consultants' or paralegals' fees and expenses),
whether arising under or in connection with the Loan Documents, any Applicable
Law (including any Environmental Laws) or otherwise, that may now or hereafter
be suffered or incurred by a Person and whether suffered or incurred in or as a
result of any investigation, litigation, arbitration or other judicial or
non-judicial proceeding or any appeals related thereto.



Closing Date

- the date on which all of the conditions precedent in Section 10 of the
Agreement are satisfied and the initial Loans are made under the Agreement.



Collateral

- all of the Property and interests in Property described in Section 6 of the
Agreement, all Property described in any of the Security Documents as security
for the payment or performance of any of the Obligations, and all other Property
and interests in Property that now or hereafter secure (or are intended to
secure) the payment and performance of any of the Obligations.



Commitment

- at any date for any Lender, the obligation of such Lender to make Revolver
Loans and to purchase participations in LC Outstandings pursuant to the terms
and conditions of the Agreement, which shall not exceed the principal amount set
forth opposite such Lender's name under the heading "Commitment" on the
signature pages of the Agreement or the signature page of the Assignment and
Acceptance by which it became a Lender, as modified from time to time pursuant
to the terms of the Agreement or to give effect to any applicable Assignment and
Acceptance; and "Commitments" means the aggregate principal amount of the
Commitments of all Lenders, the maximum amount of which shall be $80,000,000.



Commitment Termination Date

- the date that is the soonest to occur of (i) the last day of the Original
Term; (ii) the date on which either a Borrower or Agent terminates the
Commitments pursuant to Section 5.2 of the Agreement; or (iii) the date on which
the Commitments are automatically terminated pursuant to Section 11.2 of the
Agreement.



Committed Term

- as defined in Section 5.1 of the Agreement.



Compliance Certificate

- a Compliance Certificate to be provided by Parent to Agent in accordance with,
and in the form annexed as Exhibit E to, the Agreement, and the supporting
schedules to be annexed thereto.



Consolidated

- the consolidation in accordance with GAAP of the accounts or other items as to
which such term applies.



Contingent Obligation

- with respect to any Person, any obligation of such Person arising from any
guaranty, indemnity or other assurance of payment or performance of any Debt,
lease, dividend or other obligation ("primary obligations") of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, including
(i) the direct or indirect guaranty, endorsement (other than for collection
or deposit in the Ordinary Course of Business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of a primary
obligor, (ii) the obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement, (iii) any obligation of such Person, whether or not contingent, (A)
to purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (B) to advance or supply funds (1) for the purchase
or payment of any such primary obligations or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (C) to purchase Property, Securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (D) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation with respect to which such Contingent
Obligation is made (or, if less, the maximum amount of such primary obligation
for which such Person may be liable pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto (assuming such
Person is required to perform thereunder), as determined by such Person in good
faith.



Control

or controlled by or under common control - possession, directly or indirectly,
of the power to direct or cause the direction of management or policies (whether
through ownership of Voting Stock, by contract or otherwise, but not solely by
being an officer or director of that Person); provided, however, that in any
event any Person which beneficially owns, directly or indirectly, 10% or more
(in number of votes) of the Equity Interests having ordinary Voting Power with
respect to a corporation shall be conclusively presumed to control such
corporation.



Controlled Disbursement Account

- a demand deposit account maintained by Borrowers at Bank and to which proceeds
of Loans will be wired from time to time.



Credit Party

- any Borrower or Guarantor.



Credit Support

-- shall have the meaning specified in Section 1.2.1 of the Agreement.



Debt

- as applied to a Person means, without duplication: (i) all items which in
accordance with GAAP would be included in determining total liabilities as shown
on the liability side of a balance sheet of such Person as of the date as of
which Debt is to be determined, including Capitalized Lease Obligations; (ii)
all Contingent Obligations of such Person; (iii) all reimbursement obligations
in connection with letters of credit or letter of credit guaranties issued for
the account of such Person; and (iv) in the case of Borrowers (without
duplication), the Obligations. The Debt of a Person shall include any recourse
Debt of any partnership or joint venture in which such Person is a general
partner or joint venturer, except to the extent such Person is not liable
pursuant to the terms of the documents related thereto.



Default

- an event or condition the occurrence of which would, with the lapse of time or
the giving of notice, or both, become an Event of Default.



Default Rate

- on any date, a fluctuating rate per annum which is equal to the interest rate
otherwise in effect for such date plus 2%.



Deposit Accounts

- all of a Person's demand, time, savings, passbook, money market or other
depository accounts, and all certificates of deposit, maintained by such Person
with any bank, savings and loan association, credit union or other depository
institution.



Distribution

- in respect of any entity, (i) any payment of any dividends or other
distributions on Equity Interests of the entity (except distributions in such
Equity Interests) and (ii) any purchase, redemption or other acquisition or
retirement for value of any Equity Interests of the entity or any Affiliate of
the entity unless made contemporaneously from the net proceeds of the sale of
Equity Interests.



Document

- shall have the meaning given to "document" in the UCC.



Dollars and the sign $

- lawful money of the United States of America.



Domestic Subsidiary

- a Subsidiary of a Borrower (other than a Subsidiary that is a Borrower) that
is incorporated under the laws of a state of the United States or the District
of Columbia.



Dominion Account

- a special account of Agent established by Borrowers at a bank selected by
Borrowers, but reasonably acceptable to Agent and Lenders in their discretion,
and over which Agent shall have sole and exclusive access and control for
withdrawal purposes.



EBITDA

- with respect to any period of the Borrower, on a consolidated basis, Adjusted
Net Earnings from Operations, plus, to the extent deducted in the determination
of Adjusted Net Earnings from Operations for that period, interest expenses,
Federal, state, local and foreign income taxes, depreciation, amortization and
other identified non-cash items not otherwise included which are acceptable to
Agent.



Eligible Account

- an Account which arises in the Ordinary Course of Business of a Borrower's
business from the sale of goods or rendition of services, is payable in Dollars,
is subject to Agent's duly perfected Lien, and is deemed by Agent, in its sole
credit judgment, to be an Eligible Account. Without limiting the generality of
the foregoing, no Account shall be an Eligible Account if: (i) it arises out of
a sale made by a Borrower to a Subsidiary or an Affiliate of any Borrower or to
a Person controlled by an Affiliate of any Borrower; (ii) it is unpaid for more
than 60 days after the original due date shown on the invoice; (iii) it is due
or unpaid more than 90 days after the original invoice date; (iv) 50% or more of
the Accounts from the Account Debtor are not deemed Eligible Accounts hereunder;
(v) the total unpaid Accounts of the Account Debtor exceed 15% of the aggregate
amount of all Eligible Accounts or exceed a credit limit established by Agent
for such Account Debtor, in each case to the extent of such excess; (vi) any
covenant, representation or warranty contained in the Agreement with respect to
such Account has been breached; (vii) the Account Debtor is also a Borrower's
creditor or supplier, or the Account Debtor has disputed liability with respect
to such Account, or the Account Debtor has made any claim with respect to any
other Account due from such Account Debtor to a Borrower, or the Account
otherwise is or may become subject to any right of setoff, counterclaim, reserve
or chargeback, provided that, the Accounts of such Account Debtor shall be
ineligible only to the extent of such offset, counterclaim, disputed amount,
reserve or chargeback; (viii) an Insolvency Proceeding has been commenced by or
against the Account Debtor or the Account Debtor has failed, suspended business
or ceased to be Solvent; (ix) it arises from a sale to an Account Debtor with
its principal office, assets or place of business outside the United States,
unless the sale is backed by an irrevocable letter of credit issued or confirmed
by a bank acceptable to Agent and that is in form and substance acceptable to
Agent and payable in the full amount of the Account in freely convertible
Dollars at a place of payment within the United States, and, if requested by
Agent, such letter of credit, or amounts payable thereunder, is assigned to
Agent; (x) it arises from a sale to the Account Debtor on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment or any other
repurchase or return basis; (xi) the Account Debtor is the United States of
America or any department, agency or instrumentality thereof, unless such
Borrower is not prohibited from assigning the Account and does assign its right
to payment of such Account to Agent, in a manner satisfactory to Agent, so as to
comply with the Assignment of Claims Act of 1940 (31 U.S.C. Section3727 and 41
U.S.C. Section15), or is a state, county or municipality, or a political
subdivision or agency thereof and Applicable Law disallows or restricts an
assignment of Accounts on which it is the Account Debtor; (xii) the Account
Debtor is located in any state which imposes similar conditions on the right of
a creditor to collect accounts receivable unless such Borrower has either
qualified to transact business in such state as a foreign entity or filed a
Notice of Business Activities Report or other required report with the
appropriate officials in such state for the then current year; (xiii) the
Account Debtor is located in a state in which such Borrower is deemed to be
doing business under the laws of such state and which denies creditors access to
its courts in the absence of qualification to transact business in such state or
of the filing of any reports with such state, unless such Borrower has qualified
as a foreign entity authorized to transact business in such state or has filed
all required reports; (xiv) the Account is subject to a Lien other than a
Permitted Lien; (xv) the goods giving rise to such Account have not been
delivered to and accepted by the Account Debtor or the services giving rise to
such Account have not been performed by such Borrower and accepted by the
Account Debtor or the Account otherwise does not represent a final sale;
(xvi) the Account is evidenced by Chattel Paper or an Instrument of any kind, or
has been reduced to judgment; (xvii) any portion of an Account that represents a
retainage or billings in excess of cost; (xviii) such Borrower has made any
agreement with the Account Debtor for any deduction therefrom, except for
discounts or allowances which are made in the Ordinary Course of Business for
prompt payment and which discounts or allowances are reflected in the
calculation of the face value of each invoice related to such Account, provided
that such Account is ineligible only to the extent of the deduction; (xix) it is
a non-trade Account, (xx) it is a Bonded Account or (xxi) the Account
represents, in whole or in part, a billing for interest, fees or late charges,
provided that such Account shall be ineligible only to the extent of the amount
of such billing.



Eligible Assignee

- a Lender or a U.S. based Affiliate of a Lender; a commercial bank organized
under the laws of the United States or any state that has total assets in excess
of $2 billion and that is acceptable to Agent; and any other Person (except a
Borrower or a Guarantor, or an Affiliate of either) approved by Agent and,
unless a Default or an Event of Default exists, Parent (such approval by Parent,
when required, not to be unreasonably withheld or delayed and to be deemed given
by Parent if no objection is received by the assigning Lender and Agent from
Parent within 2 Business Days after notice of such proposed assignment has been
provided by the assigning Lender as set forth in Section 13.3 of the Agreement).



Eligible Collateral

-- Eligible Accounts, Eligible Equipment and Eligible Inventory.



Eligible Equipment

- such Equipment of a Borrower which Agent, in its sole credit judgment, deems
to be Eligible Equipment, specifically excluding motor vehicles for which
Agent's Lien has not been noted on the certificate of title with respect
thereto.



Eligible Equipment Net Orderly Liquidation Value Amount

-- the "net orderly liquidation value" (less liquidation expenses) of the
Eligible Equipment as determined by an appraisal satisfactory to Agent from to
time, with such amount to be decreased (i) on the first day of each calendar
month after the date of such appraisal by an amount equal to the Eligible
Equipment Net Orderly Liquidation Value Amount set forth in such appraisal,
divided by 60, and (ii) by the appraised value (as reduced by clause (i) above)
of any Equipment sold since the date of such appraisal.



Eligible Equipment Value Amount

--the value of the Eligible Equipment as determined on the basis of the lower of
cost or market of such Eligible Equipment, with the cost thereof calculated on a
first-in, first-out basis, determined in accordance with the GAAP, with such
amount to be decreased on the first day of each calendar month by an amount
equal to the Eligible Equipment Value Amount as determined on any date, divided
by 60.



Eligible Inventory

- such Inventory of a Borrower (other than packaging materials, labels and
supplies) which Agent, in its sole credit judgment, deems to be Eligible
Inventory. Without limiting the generality of the foregoing, no Inventory shall
be Eligible Inventory unless: (i) it is finished goods; (ii) it is owned by a
Borrower and not held by it on consignment or other sale or return terms;
(iii) it is in good, new and saleable condition and is not damaged or defective;
(iv) it is not slow-moving, obsolete or unmerchantable and is not goods returned
to a Borrower by or repossessed from an Account Debtor; (v) it meets all
standards imposed by any Governmental Authority; (vi) it conforms in all
respects to the warranties and representations set forth in the Agreement;
(vii) it is at all times subject to Agent's duly perfected, first priority
security interest and no other Lien except a Permitted Lien; (viii) it is in a
Borrower's possession and control at a location in compliance with the
Agreement, is not in transit or outside the continental United States and is not
consigned to any Person; (ix) it is not the subject of a negotiable warehouse
receipt or other negotiable Document; (x) it is not subject to any license
agreement or other agreement that limits, conditions or restricts a Borrower's
or Agent's right to sell or otherwise dispose of such Inventory unless the
licensor has entered into a licensor/lender Agreement with Agent; (xi) it is not
the subject of an Intellectual Property Claim and (xii) it is located at a
location of Key Electrical Supply, Inc. or any other location governed by a
perpetual inventory system satisfactory to Agent or other controls to properly
account for on-hand inventory satisfactory to Agent.



Eligible Inventory Net Orderly Liquidation Value Amount

-- the "net orderly liquidation value" (less liquidation expenses) of the
Eligible Inventory as determined by an appraisal satisfactory to Agent from time
to time.



Enertech

-- Enertech Capital Partners II L.P.



Environmental Laws

- all federal, state and local laws, rules, regulations, codes, ordinances,
programs, permits, guidance documents promulgated by regulatory agencies, orders
and consent decrees, now or hereafter in effect and relating to human health and
safety or the protection or pollution of the environment, including CERCLA.



Environmental Release

- a release as defined in CERCLA or under any applicable Environmental Laws.



Equipment

- all of each Credit Party's machinery, apparatus, equipment, fittings,
furniture, fixtures, motor vehicles and other tangible personal Property (other
than Inventory) of every kind and description, whether now owned or hereafter
acquired by a Credit Party and wherever located, and all parts, accessories and
special tools therefor, all accessions thereto, and all substitutions and
replacements thereof.



Equipment Cap Amount

-- $10,000,000.



Equipment Formula Amount

-- on any date of determination thereof, an amount equal to the lesser of
(i) Equipment Cap Amount or (ii) the lesser of (a) 90% of the Eligible Equipment
Value Amount or (b) 80% of the Eligible Equipment Net Orderly Liquidation Value
Amount.



Equity Interest

- the interest of (i) a shareholder in a corporation, (ii) a partner (whether
general or limited) in a partnership (whether general, limited or limited
liability), (iii) a member in a limited liability company, or (iv) any other
Person having any other form of equity security or ownership interest.



ERISA

- the Employee Retirement Income Security Act of 1974, and all rules and
regulations from time to time promulgated thereunder.



Event of Default

- as defined in Section 11 of the Agreement.



Excluded Cash Accounts

- the deposit account maintained (i) by IES Reinsurance Ltd. with Bank of
Butterfield under account number 3023730237 holding up to $4,000,000 which is
held to secure obligations of the Credit Parties and (ii) by IES Finance, Inc.
with First American Bank under account number 335519729 holding up to $4,050,000
which is held to pay payroll tax obligations.



Excluded Collateral

-- the (i) Excluded Cash Accounts, (ii) the Surety Collateral to the extent (a)
the issuer of the Surety Bond is Chubb or a co-surety of Chubb under the Chubb
Agreements in effect on the Closing Date and (b) such Surety Collateral has not
previously been included in a Borrowing Base Certificate delivered to Agent, and
(iii) the Borrower's partnership interest in Enertech, until such time as
Borrower has obtained the consent required by Section 9.1.16.



Existing Credit Agreement

-- Credit Agreement, dated as of February 27, 2004, among Parent, JPMorgan Chase
Bank, N.A as Administrative Agent, and the lenders party thereto, as thereafter
amended.



Existing Lenders

-- the lenders currently party to the Existing Credit Agreement.



Extraordinary Expenses

- all costs, expenses, fees or advances that Agent or any Lender may suffer or
incur, whether prior to or after the occurrence of an Event of Default, and
whether prior to, after or during the pendency of an Insolvency Proceeding of an
Obligor, on account of or in connection with (i) the audit, inspection,
repossession, storage, repair, appraisal, insuring, completion of the
manufacture of, preparing for sale, advertising for sale, selling, collecting or
otherwise preserving or realizing upon any Collateral; (ii) the defense of
Agent's Lien upon any Collateral or the priority thereof or any adverse claim
with respect to the Loans, the Loan Documents or the Collateral asserted by any
Obligor, any receiver or trustee for any Obligor or any creditor or
representative of creditors of any Obligor; (iii) the settlement or satisfaction
of any Liens upon any Collateral (whether or not such Liens are Permitted
Liens); (iv) the collection or enforcement of any of the Obligations; (v) the
negotiation, documentation, and closing of any restructuring or forbearance
agreement with respect to the Loan Documents or Obligations; (vi) amounts
advanced by Agent pursuant to Section 7.1.3 of the Agreement; (vii) the
enforcement of any of the provisions of any of the Loan Documents; or (viii) any
payment under a guaranty, indemnity or other payment agreement provided by Agent
or (with Agent's consent) any Lender, which is reimbursable to Agent or such
Lender by Borrower pursuant to Section 2.4.2 of the Agreement. Such costs,
expenses and advances may include transfer fees, taxes, storage fees, insurance
costs, permit fees, utility reservation and standby fees, legal fees, appraisal
fees, brokers' fees and commissions, auctioneers' fees and commissions,
accountants' fees, environmental study fees, wages and salaries paid to
employees of any or all Borrowers or independent contractors in liquidating
any Collateral, travel expenses, all other fees and expenses payable or
reimbursable by Borrowers or any other Obligor under any of the Loan Documents,
and all other fees and expenses associated with the enforcement of rights or
remedies under any of the Loan Documents, but excluding compensation paid to
employees (including inside legal counsel who are employees) of Agent.



Federal Funds Rate

- for any period, a fluctuating interest rate per annum equal for each date
during such period to the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) in Dallas, Texas by the
Federal Reserve Bank of Dallas, or if such rate is not so published for any day
which is a Business Day, the average of the quotations for such day on such
transactions received by Agent from 3 federal funds brokers of recognized
standing selected by Agent.



Fee Letter

- the fee letter agreement between Agent and Parent dated July 15, 2005.



FEIN

- with respect to any Person, the Federal Employer Identification Number of such
Person.



Fiscal Quarter

- each three month period ending each March, June, September and December.



Fiscal Year

- the fiscal year of Parent and its Subsidiaries for accounting and tax
purposes, which ends on September 30 of each year.



Fixed Charge Coverage Ratio

- the ratio of EBITDA to Fixed Charges.



Fixed Charges

- with respect to any period of the Borrower on a consolidated basis, without
duplication, cash interest expense (provided that Subordinated Debt interest
payments that are not paid monthly shall (for purposes of this definition) be
spread out monthly over the period between such payments), Capital Expenditures
(excluding Capital Expenditures funded with Debt other than Revolving Loans, but
including, without duplication, principal payments with respect to such Debt),
principal payments of Debt (other than Revolving Loans), deductions for such
month in the amount of the Eligible Equipment Value Amount (or if greater, the
deduction for such month in the amount of the Eligible Equipment Net Orderly
Liquidation Value Amount) and Federal, state, local and foreign income taxes
(including accrued taxes).



FLSA

- the Fair Labor Standards Act of 1938.



Foreign Subsidiary

- a Subsidiary that is not a Domestic Subsidiary.



Funding Account

- an account established by Borrowers or any of them for receipt of proceeds of
Loans or such other account as Borrowers may specify in writing.



GAAP

- generally accepted accounting principles in the United States of America in
effect from time to time.



General Intangibles

- all general intangibles of a Credit Party, whether now owned or hereafter
created or acquired by a Credit Party, including all choses in action, causes of
action, company or other business records, inventions, blueprints, designs,
patents, patent applications, trademarks, trademark applications, trade names,
trade secrets, service marks, goodwill, brand names, copyrights, registrations,
licenses, franchises, customer lists, permits, tax refund claims, computer
programs, operational manuals, internet addresses and domain names, insurance
refunds and premium rebates, all claims under guaranties, security interests or
other security held by or granted to a Credit Party to secure payment of any of
a Credit Party's Accounts by an Account Debtor, all rights to indemnification
and all other intangible property of a Credit Party of every kind and nature
(other than Accounts).



Governmental Approvals

- all authorizations, consents, approvals, licenses and exemptions of,
registrations and filings with, and reports to, all Governmental Authorities.



Governmental Authority

- any federal, state, municipal, national, foreign or other governmental
department, commission, board, bureau, court, agency or instrumentality or
political subdivision thereof or any entity or officer exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any government or any court, in each case whether associated with a state of
the United States, the District of Columbia or a foreign entity or government.



Guarantors

-- the Persons on Annex II attached to the Agreement and each other Person who
guarantees payment or performance of the whole or any part of the Obligations.



Guaranty

-- (i) the agreements of the Guarantors set forth in Section 15 of the Agreement
and (ii) each other guaranty agreement now or hereafter executed by a Guarantor
in favor of Agent with respect to any of the Obligations.



Indemnified Amount

- in the case of Agent Indemnitees, the amount of any loss, cost, expenses or
damages suffered or incurred by Agent Indemnitees and against which Lenders or
any Obligor have agreed to indemnify Agent Indemnitees pursuant to the terms of
the Agreement or any of the other Loan Documents; and in the case of Lender
Indemnitees, the amount of any loss, cost, expenses or damages suffered or
incurred by Lender Indemnitees and against which Lenders or any Obligor have
agreed to indemnify Lender Indemnitees pursuant to the terms of the Agreement or
any of the other Loan Documents.



Indemnitees

- the Agent Indemnitees and the Lender Indemnitees.



Initial Lenders

-- Bank of America, N.A. in its capacity as the sole Lender on the date hereof.



Insolvency Proceeding

- any action, case or proceeding commenced by or against a Person, or any
agreement of such Person, for (i) the entry of an order for relief under any
chapter of the Bankruptcy Code or other insolvency or debt adjustment law
(whether state, federal or foreign), (ii) the appointment of a receiver,
trustee, liquidator or other custodian for such Person or any part of
its Property, (iii) an assignment or trust mortgage for the benefit of creditors
of such Person, or (iv) the liquidation, dissolution or winding up of the
affairs of such Person.



Instrument

- shall have the meaning ascribed to the term "instrument" in the UCC.



Intellectual Property

- Property constituting under any Applicable Law a patent, patent application,
copyright, trademark, service mark, trade name, mask work, trade secret or
license or other right to use any of the foregoing.



Intellectual Property Claim

- the assertion by any Person of a claim (whether asserted in writing, by
action, suit or proceeding or otherwise) that a Borrower's ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property is violative of any ownership or other right to use
any Intellectual Property of such Person.



Interest Period

- shall have the meaning ascribed to it in Section 2.1.3 of the Agreement.



Interest Rate Contract

- any interest rate agreement, interest rate collar agreement, interest rate
swap agreement, or other agreement or arrangement at any time entered into by a
Borrower with Bank that is designed to protect against fluctuations in interest
rates.



Inventory

- all of a Credit Party's inventory, whether now owned or hereafter acquired,
including all goods intended for sale or lease by a Credit Party, to be
furnished by a Credit Party under contracts of service, or for display or
demonstration; all work in process; all raw materials and other materials and
supplies of every nature and description used or which might be used in
connection with the manufacture, printing, packing, shipping, advertising,
selling, leasing or furnishing of such goods or otherwise used or consumed in a
Credit Party's business; and all Documents evidencing and General Intangibles
relating to any of the foregoing, whether now owned or hereafter acquired by a
Credit Party.



Inventory Formula Amount

- on any date of determination thereof, an amount equal to the lesser of (i)
$10,000,000 or (ii) the lesser of (a) 65% of the Value of Eligible Inventory on
such date and (b) 85% of the Eligible Inventory Net Orderly Liquidation Value
Amount on such date.



Investment Property

- shall have the meaning given to "investment property" in the UCC and shall
include all Securities (whether certificated or uncertificated), security
entitlements, securities accounts, commodity contracts and commodity accounts.



Landlord Waiver

- an agreement duly executed in favor of Agent, in form and content acceptable
to Agent, by which an owner or mortgagee of premises upon which any Property of
an Obligor is located agrees to waive or subordinate any Lien it may have with
respect to such Property in favor of Agent's Lien therein and to permit Agent to
enter upon such premises and to remove such Property or to use such premises to
store or dispose of such Property.



LC Outstandings

- on any date of determination thereof, an amount (in Dollars) equal to the sum
of (i) all amounts then due and payable by any Obligor on such date by reason of
any payment made on or before such date by Agent under any Credit Support plus
(ii) the aggregate undrawn amount of all Letters of Credit then outstanding or
to be issued by Letter of Credit Issuer under a Letter of Credit application
theretofore submitted to Letter of Credit Issuer.



LC Reserve

- at any date, the aggregate of all LC Outstandings outstanding on such date,
other than LC Outstandings that are fully secured (in an amount of 105% of such
LC Outstandings) by Cash Collateral pursuant to reasonable terms established by
Agent.



Lender Indemnitee

- a Lender in its capacity as a lender under the Agreement and its present and
future officers, directors, employees, agents and attorneys.



Lenders

-- Bank of America, N.A. (whether in its capacity as a provider of Loans under
Section 1 of the Agreement, or as the provider of Settlement Loans under Section
3.1.3 of the Agreement or as the procurer of Letters of Credit under Section 1.2
of the Agreement) and any other Person who may from time to time become a
"Lender" under the Agreement, and their respective successors and permitted
assigns.



Letter of Credit

-- shall have the meaning specified in Section 1.2.1.



Letter of Credit Issuer

-- the Bank, any Affiliate of the Bank or any other financial institution that
issues any Letter of Credit pursuant to this Agreement.



Letter of Credit Subfacility

- $70,000,000.



LIBOR Lending Office

- with respect to a Lender, the office designated as a LIBOR Lending Office for
such Lender on the signature page hereof (or on any Assignment and Acceptance,
in the case of an assignee) and such other office of such Lender or any of its
Affiliates that is hereafter designated by written notice to Agent.



LIBOR Loan

- a Loan, or portion thereof, during any period in which it bears interest at a
rate based upon the applicable Adjusted LIBOR Rate.



LIBOR Rate

- with respect to an Interest Period, the rate per annum reported to Agent by
Bank as the rate at which deposits of U.S. Dollars approximately equal in
principal amount to or comparable to the amount of the LIBOR Loan to which such
Interest Period relates and for a term comparable to such Interest Period are
offered to Bank by prime banks in the London interbank foreign currency deposits
market at approximately 11:00 a.m., London time, 2 Business Days prior to the
commencement of such Interest Period. Each determination by Agent of any LIBOR
Rate shall, in the absence of any manifest error, be conclusive.



Lien

- any interest in Property securing an obligation owed to, or a claim by, a
Person other than the owner of the Property, whether such interest is based on
common law, statute or contract. The term "Lien" shall also include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property. For the purpose of the Agreement, each Credit Party shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.



Loan

- a Revolver Loan (and each Base Rate Loan and LIBOR Loan comprising such Loan).



Loan Account

- the loan account established by each Lender on its books pursuant to Section
4.8 of the Agreement.



Loan Documents

- the Agreement, the Other Agreements and the Security Documents.



Loan Year

- a period commencing each calendar year on the same month and day as the date
of the Agreement and ending on the same month and day in the immediately
succeeding calendar year, with the first such period (i.e. the first Loan Year)
to commence on the date of the Agreement.



Margin Stock

- shall have the meaning ascribed to it in Regulation U of the Board of
Governors.



Material Adverse Effect

- the effect of any event or condition which, alone or when taken together with
other events or conditions occurring or existing concurrently therewith, (i) has
a material adverse effect upon the business, operations, Properties or condition
(financial or otherwise) of the Credit Parties collectively; (ii) has or may be
reasonably expected to have any material adverse effect whatsoever upon the
validity or enforceability of the Agreement or any of the other Loan Documents;
(iii) has any material adverse effect upon the value of the whole or any
material part of the Collateral, the Liens of Agent with respect to the
Collateral or the priority of any such Liens; (iv) materially impairs the
ability of any Obligor to perform its obligations under this Agreement or any of
the other Loan Documents, including repayment of any of the Obligations when
due; or (v) materially impairs the ability of Agent or any Lender to enforce or
collect the Obligations or realize upon any of the Collateral in accordance with
the Loan Documents and Applicable Law.



Material Contract

- an agreement to which an Obligor is a party (other than the Loan Documents)
(i) which is deemed to be a material contract as provided in Regulation S-K
promulgated by the SEC under the Securities Act of 1933 or (ii) for which
breach, termination, cancellation, nonperformance or failure to renew could
reasonably be expected to have a Material Adverse Effect.



Maximum Rate

- the maximum non-usurious rate of interest permitted by Applicable Law that at
any time, or from time to time, may be contracted for, taken, reserved, charged
or received on the Debt in question or, to the extent that at any time
Applicable Law may thereafter permit a higher maximum non-usurious rate of
interest, then such higher rate. Notwithstanding any other provision hereof, the
Maximum Rate shall be calculated on a daily basis (computed on the actual number
of days elapsed over a year of 365 or 366 days, as the case may be). On each
day, if any, that Texas law establishes the Maximum Rate, the Maximum Rate shall
be the "weekly ceiling" (as defined in the Texas Finance Code) for that day.



Money Borrowed

- as applied to any Person, (i) Debt arising from the lending of money by any
other Person to such Person; (ii) Debt, whether or not in any such case arising
from the lending of money by another Person to such Person, (A) which is
represented by notes payable or drafts accepted that evidence extensions of
credit, (B) which constitutes obligations evidenced by bonds, debentures, notes
or similar instruments, or (C) upon which interest charges are customarily paid
(other than accounts payable) or that was issued or assumed as full or partial
payment for Property; (iii) Debt that constitutes a Capitalized Lease
Obligation; (iv) reimbursement obligations with respect to letters of credit or
guaranties of letters of credit and (v) Debt of such Person under any guaranty
of obligations that would constitute Debt for Money Borrowed under clauses (i)
through (iii) hereof, if owed directly by such Person.



Moody's

- Moody's Investors Services, Inc.



Mortgage

-- collectively, each mortgage, deed of trust or deed to secure debt to be
executed by the relevant Borrower in favor of Agent and by which such Borrower
shall grant and convey to Agent, for its benefit as Agent and for the Pro Rata
benefit of Lenders, Liens upon all the Real Estate of such Borrower, as security
for the payment of the Obligations.



Multiemployer Plan

- has the meaning set forth in Section 4001(a)(3) of ERISA.



Net Proceeds

-with respect to a disposition of any Collateral, proceeds (including cash
receivable (when received) by way of deferred payment) received by a Credit
Party in cash from the sale, lease, transfer or other disposition of any
Property, including insurance proceeds and awards of compensation received with
respect to the destruction or condemnation of all or part of such Property, net
of: (i) the reasonable and customary costs of such sale, lease, transfer or
other disposition (including, for example, legal fees, taxes and sales
commissions); and (ii) amounts applied to repayment of Debt (other than the
Obligations) secured by a Permitted Lien on the Collateral disposed of that is
senior to Agent's Liens with respect to such Collateral.



Notes

- each Revolver Note and any other promissory note executed by Borrowers at
Agent's request to evidence any of the Obligations.



Notice of Borrowing

- as defined in Section 3.1.1(i) of the Agreement.



Notice of Conversion/Continuation

- as defined in Section 2.1.2(ii) of the Agreement.



Obligations

- in each case, whether now in existence or hereafter arising, (i) the principal
of, and interest and premium, if any, on, the Loans; (ii) all LC Outstandings
and all other obligations of any Obligor to Agent or any LC Issuer arising in
connection with the issuance of any Letter of Credit; (iii) all Debt and other
obligations of any Borrower under or in connection with any Interest Rate
Contract, including any premature termination or breakage costs; and (iv) all
other Debts, covenants, duties and obligations (including Contingent
Obligations) now or at any time or times hereafter owing by any Borrower to
Agent or any Lender under or pursuant to the Agreement or any of the other Loan
Documents, whether evidenced by any note or other writing, whether arising from
any extension of credit, opening of a letter of credit, acceptance, loan,
guaranty, indemnification or otherwise and whether direct or indirect, absolute
or contingent, due or to become due, primary or secondary, or joint or several,
including all interest, charges, expenses, fees or other sums (including
Extraordinary Expenses) chargeable to any or all Obligors under the Agreement or
under any of the other Loan Documents. "Obligations" include, without
limitation, (a) all debts, liabilities and obligations now or hereafter arising
from or in connection with the Letters of Credit, and (b) all debts,
liabilities, and obligations now or hereafter arising from or in connection with
Bank Products.



Obligor

- each Borrower and each Guarantor, and any other Person that is at any time
liable for the payment of the whole or any part of the Obligations or that has
granted in favor of Agent a Lien upon any of any of such Person's assets to
secure payment of any of the Obligations.



Ordinary Course of Business

- with respect to any transaction involving any Person, the ordinary course of
such Person's business, as conducted by such Person in accordance with past
practices and undertaken by such Person in good faith and not for the purpose of
evading any covenant or restriction in any Loan Document.



Organization Documents

- with respect to any Person, its charter, certificate or articles of
incorporation, bylaws, articles of organization, operating agreement, members
agreement, partnership agreement, voting trust, or similar agreement or
instrument governing the formation or operation of such Person.



Original Term

- as defined in Section 5.1 of the Agreement.



OSHA

- the Occupational Safety and Hazard Act of 1970.



Other Agreements

- the Notes, each Credit Support, the Fee Letter, the Syndication Letter,
each Interest Rate Contract with Agent or with Bank and subject to credit
enhancement from Agent, and any and all agreements, instruments and documents
(other than the Agreement and the Security Documents), heretofore, now or
hereafter executed by any Borrower, any other Obligor or any other Person and
delivered to Agent or any Lender in respect of the transactions contemplated by
the Agreement.



Out-of-Formula Condition

- as defined in Section 1.1.2 of the Agreement.



Out-of-Formula Loan

- a Revolver Loan made when an Out-of-Formula Condition exists or the amount of
any Revolver Loan which, when funded, results in an Out-of-Formula Condition.



Participant

- as defined in Section 13.2.1 of the Agreement.



Participating Lender

- as defined in Section 1.2.8(ii) of the Agreement.



Payment Account

- an account maintained by Agent to which all monies from time to time deposited
to a Dominion Account shall be transferred and all other payments shall be sent
in immediately available federal funds.



Payment Items

- all checks, drafts, or other items of payment payable to a Borrower, including
proceeds of any of the Collateral.



Pending Revolver Loans

- at any date, the aggregate principal amount of all Revolver Loans which have
been requested in any Notice of Borrowing received by Agent but which have not
theretofore been advanced by Agent or Lenders.



Permitted Capitalized Lease Obligations

- Capitalized Lease Obligations of a Borrower and its Subsidiaries in an amount
outstanding at any time which does not exceed $2,000,000.



Permitted Contingent Obligations

- Contingent Obligations arising from endorsements for collection or deposit in
the Ordinary Course of Business; Contingent Obligations arising from Interest
Rate Contracts entered into in the Ordinary Course of Business pursuant to the
Agreement or with Agent's prior written consent; Contingent Obligations of a
Borrower and its Subsidiaries existing as of the Closing Date, including
extensions and renewals thereof that do not increase the amount of such
Contingent Obligations as of the date of such extension or renewal;
Contingent Obligations incurred in the Ordinary Course of Business with respect
to surety bonds, appeal bonds, performance bonds and other similar obligations;
Contingent Obligations arising under indemnity agreements to title insurers to
cause such title insurers to issue to Agent policies; Contingent Obligations
with respect to customary indemnification obligations in favor of purchasers in
connection with dispositions of Equipment permitted under Section 7.4.2 of the
Agreement; Contingent Obligations constituting indemnification obligations
incurred in the Ordinary Course of Business with customers, contractors, owners
and subcontractors; and other Contingent Obligations not to exceed $500,000 in
the aggregate at any time.



Permitted Lien

- as defined in Section 9.2.5 of the Agreement.



Permitted Purchase Money Debt

- Purchase Money Debt of a Borrower and its Subsidiaries which is secured by no
Lien or only by a Purchase Money Lien, provided that the aggregate amount of
Purchase Money Debt outstanding at any time does not exceed $2,000,000 and the
incurrence of such Purchase Money Debt does not violate any limitation in the
Loan Documents regarding Capital Expenditures. For the purposes of this
definition, the principal amount of any Purchase Money Debt consisting of
capitalized leases shall be computed as a Capitalized Lease Obligation.



Person

- an individual, partnership, corporation, limited liability company, limited
liability partnership, joint stock company, land trust, business trust, or
unincorporated organization, or a Governmental Authority.



Plan

- an employee benefit plan now or hereafter maintained for employees of any or
all Borrowers that is covered by Title IV of ERISA.



Pledge Agreement

-- any agreement granting Agent a security interest in the Equity Interest of
any Subsidiary (direct or indirect) of Parent, in each case to secure the
Obligations.



Pro Rata

- a share of or in all Loans, participations in LC Outstandings, liabilities,
payments, proceeds, collections, Collateral and Extraordinary Expenses, which
share for any Lender on any date shall be a percentage (expressed as a decimal,
rounded to the ninth decimal place) arrived at by dividing the amount of the
Commitment of such Lender on such date by the aggregate amount of the
Commitments of all Lenders on such date.



Project Contract

- means any existing or future contract of a Credit Party (i) in respect of
which a materials or service provider to, or subcontractor of, such Credit Party
is eligible to assert a mechanic's or materialman's lien or other similar Lien,
or (ii) in respect of which a Surety Bond has been issued.



Projections

- Borrowers' forecasted (a) Consolidated and consolidating balance sheets,
profit and loss statements, cash flow statements, and capitalization statements
(provided that cash flow statements and capitalization statements are not
prepared on a consolidating basis), all prepared on a consistent basis with
Borrowers' historical financial statements, together with (b) appropriate
supporting details and a statement of underlying assumptions, a projection of
the Borrowing Base and Availability, all as reasonably requested by Agent.



Properly Contested

- in the case of any Debt of an Obligor (including any Taxes) that is not paid
as and when due or payable by reason of such Obligor's bona fide dispute
concerning its liability to pay same or concerning the amount thereof, (i) such
Debt is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Obligor has established
appropriate reserves as shall be required in conformity with GAAP, (iii) the
non-payment of such Debt will not have a Material Adverse Effect and will not
result in a forfeiture of any material assets of such Obligor; (iv) no Lien is
imposed upon any of such Obligor's assets with respect to such Debt unless such
Lien is at all times junior and subordinate in priority to the Liens in favor of
Agent (except only with respect to property taxes that have priority as a matter
of applicable state law) and enforcement of such Lien is stayed during the
period prior to the final resolution or disposition of such dispute; (v) if the
Debt results from, or is determined by the entry, rendition or issuance against
an Obligor or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; and (vi) if such contest is abandoned, settled
or determined adversely (in whole or in part) to such Obligor, such Obligor
forthwith pays such Debt and all penalties, interest and other amounts due in
connection therewith.



Property

- any interest in any kind of property or asset, whether real, personal or mixed
and whether tangible or intangible.



Purchase Money Debt

- means and includes (i) Debt (other than the Obligations) for the payment of
all or any part of the purchase price of any fixed assets, (ii) any Debt (other
than the Obligations) incurred at the time of or within 10 days prior to or
after the acquisition of any fixed assets for the purpose of financing all or
any part of the purchase price thereof, and (iii) any renewals, extensions or
refinancings (but not any increases in the principal amounts) thereof
outstanding at the time.



Purchase Money Lien

- a Lien upon fixed assets which secures Purchase Money Debt, but only if such
Lien shall at all times be confined solely to the fixed assets acquired through
the incurrence of the Purchase Money Debt secured by such Lien and such Lien
constitutes a purchase money security interest under the UCC.



Real Estate

- all parcels or tracts of real Property owned by Borrowers located in Texas,
South Carolina, Tennessee and Maryland.



Refinancing Conditions

- the following conditions, each of which must be satisfied before Refinancing
Debt shall be permitted under Section 9.2.3 of the Agreement: (i) the
Refinancing Debt is in an aggregate principal amount that does not exceed the
aggregate principal amount of the Debt being extended, renewed or refinanced,
(ii) the Refinancing Debt has a later or equal final maturity and a longer or
equal weighted average life than the Debt being extended, renewed or refinanced,
(iii) the Refinancing Debt does not bear a rate of interest that exceeds a
market rate (as determined in good faith by a Senior Officer) as of the date of
such extension, renewal or refinancing, (iv) if the Debt being extended, renewed
or refinanced is subordinate to the Obligations, the Refinancing Debt is
subordinated to the same extent, (v) the covenants contained in any instrument
or agreement relating to the Refinancing Debt are no less favorable to Borrowers
than those relating to the Debt being extended, renewed or refinanced, and (vi)
at the time of and after giving effect to such extension, renewal or
refinancing, no Default or Event of Default shall exist.



Refinancing Debt

- Debt for Money Borrowed that is permitted by Section 9.2.3 and that is the
subject or the result of an extension, renewal or refinancing.



Regulation D

- Regulation D of the Board of Governors.



Register

- the register maintained by Agent in accordance with Section 4.8.2 of the
Agreement.



Rentals

- as defined in Section 9.2.14 of the Agreement.



Reportable Event

- any of the events set forth in Section 4043(b) of ERISA.



Required Lenders

- at any date of determination thereof, Lenders (excluding each Lender that is
in breach of its obligations under the Agreement) having Commitments
representing more than 50% of the aggregate Commitments at such time; provided
further, however, that if the Commitments have been terminated, the term
"Required Lenders" shall mean Lenders (excluding each Lender that is in breach
of its obligations hereunder) holding Loans (including Settlement Loans)
representing more than 50% of the aggregate principal amount of Loans (including
Settlement Loans) outstanding at such time.



Restricted Investment

- any acquisition of Property by a Credit Party or any of its Subsidiaries in
exchange for cash or other Property, whether in the form of an acquisition of
Equity Interests or Debt, or the purchase or acquisition by a Credit Party or
any Subsidiary of any other Property, or a loan, advance, capital contribution
or subscription, except acquisitions of the following: (i) fixed assets to be
used in the Ordinary Course of Business of a Credit Party or any Subsidiary;
(ii) goods held for sale or lease or to be used in the manufacture of goods or
the provision of services by a Credit Party or any Subsidiary in the Ordinary
Course of Business; (iii) Current Assets arising from the sale or lease of goods
or the rendition of services in the Ordinary Course of Business of a Credit
Party or any if its Subsidiaries; (iv) investments in Subsidiaries; (v) Cash
Equivalents to the extent they are not subject to rights of offset in favor of
any Person other than Agent or a Lender; and (vi) loans and other advances of
money to the extent not prohibited by Section 9.2.2.



Restricted Subsidiary

- any one or more of the Guarantors listed on Schedule B.



Restrictive Agreement

- an agreement (other than any of the Loan Documents) that, if and for so long
as an Obligor or any Subsidiary of such Obligor is a party thereto, would
prohibit, condition or restrict such Obligor's or Subsidiary's right to incur or
repay Debt for Money Borrowed (including any of the Obligations); grant Liens
upon any of such Obligor's or Subsidiary's assets (including Liens granted in
favor of Agent pursuant to the Loan Documents); declare or make Distributions;
amend, modify, extend or renew any agreement evidencing Debt for Money Borrowed
(including any of the Loan Documents); or repay any Debt owed to any Obligor.



Revolver Loan

- a Loan made by Lenders as provided in Section 1.1 of the Agreement (including
any Out-of-Formula Loan) or a Settlement Loan funded solely by Agent.



Revolver Note

- a Revolver Note to be executed by Borrowers in favor of each Lender in the
form of Exhibit A attached hereto, which shall be in the face amount of such
Lender's Commitment and which shall evidence all Revolver Loans made by such
Lender to Borrowers pursuant to the Agreement.



S&P

- Standard & Poor's Ratings Group, a division of McGraw-Hill, Inc.



Schedule of Accounts

 - as defined in Section 7.2.1 of the Agreement.



SEC

- Securities and Exchange Commission.



Security

- shall have the same meaning as in Section 2(1) of the Securities Act of 1933.



Security Documents

- the Pledge Agreements and all other instruments and agreements now or at any
time hereafter securing the whole or any part of the Obligations.



Senior Convertible Note Indenture

-- the Indenture, dated November 24, 2004, among Parent and the Subsidiaries of
Parent named therein, the Bank of New York, as trustee, together with all
instruments and other agreements entered into by Parent or such subsidiaries in
connection with issuance of Senior Convertible Notes.



Senior Convertible Notes

-- the outstanding Series A 6.5% Senior Convertible Notes and Series B 6.5%
Senior Convertible Notes, each due 2014 and each issued by Parent, together with
the subsidiary guarantees thereof.



Senior Officer

- the chairman of the board of directors, the president or the chief financial
officer of, or in-house legal counsel to Parent.



Senior Subordinated Note Indentures

-- (i) the Indenture, dated as of January 28, 1999, among the Parent, certain of
its Subsidiaries and U.S. Bank Corporate Trust, successor in interest to State
Street Bank and Trust Company, as trustee, together with all instruments and
other agreements entered into by Parent or such Subsidiaries in connection
therewith, and (ii) the Indenture, dated as of May 29, 2001, among the Parent,
certain of its Subsidiaries and U.S. Bank Corporate Trust, successor in interest
to State Street Bank and Trust Company, as trustee, together with all
instruments and other agreements entered into by Parent or such Subsidiaries in
connection therewith.



Senior Subordinated Notes

-- the outstanding 9 3/8% Senior Subordinated Notes due 2009 issued by Parent,
together with the subsidiary guarantees thereof.



Settlement Date

- as defined in Section 3.1.3(i) of the Agreement.



Settlement Loan

- as defined in Section 3.1.3(ii) of the Agreement.



Settlement Report

- a report delivered by Agent to Lenders summarizing the amount of the
outstanding Revolver Loans as of the Settlement Date and the calculation of the
Borrowing Base as of such Settlement Date.



Solvent

- as to any Person, such Person (i) owns Property whose fair saleable value is
greater than the amount required to pay all of such Person's Debts (including
contingent Debts), (ii) is able to pay all of its Debts as such Debts mature,
(iii) has capital sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage; and (iv) is not
"insolvent" within the meaning of Section 101(32) of the Bankruptcy Code; in
each case specifically excluding any inter-company accounts.



Statutory Reserves

- on any date, the percentage (expressed as a decimal) established by the Board
of Governors which is the then stated maximum rate for all reserves (including
any emergency, supplemental or other marginal reserve requirements) applicable
to any member bank of the Federal Reserve System in respect to Eurocurrency
Liabilities (or any successor category of liabilities under Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D. The
Statutory Reserve shall be adjusted automatically on and as of the effective
date of any change in such percentage.



Subordinated Debt

- Debt of any or all Borrowers that is fully and absolutely subordinated in
right of payment to the Obligations in a manner satisfactory to Agent.



Subsidiary

- any Person in which more than 50% of its outstanding Voting Stock or more than
50% of all Equity Interests is owned directly or indirectly by a Borrower, by
one or more other Subsidiaries of a Borrower or by a Borrower and one or more
other Subsidiaries.



Surety Bond

-- any surety bond, insurance policy, indemnity agreement, guaranty, letter of
credit or other instrument provided by a third party (that is, excluding an
Affiliate of the obligor) to an obligee to assure the payment by and/or
performance of an obligor.



Surety Collateral

- (a) all of the right, title and interest of the Borrowers in and to all
existing and future Bonded Contracts and associated contract rights; (b) Bonded
Accounts; (c) all claims, rights and choses in action against any account debtor
on any Surety Bond or against any other Person with respect to any Bond or
Bonded Contract; (d) to the extent assignable (other than to the extent that any
such prohibition and assignment term would be rendered ineffective pursuant to
applicable law) all rights and actions that any Borrower may have or acquire in
any subcontract, purchase order or other agreement in connection with any Bonded
Contract, and against any subcontract, purchase order or other agreement with
any Person furnishing or agreeing to furnish or supply vehicles, labor,
supplies, machinery or other inventory or equipment in connection with or on
account of any Bonded Contract, and against any surety or sureties of any such
subcontractor, laborer or other Person; (e) Bonded Equipment; (f) Bonded
Inventory; (g) any and all books, accounts, computer software and other
computer-stored information, and any and all drawings, plans, specifications,
shop and as-built drawings, in each case, used in or necessary to fully perform
all obligations and services required of any Borrower under the Bonded
Contracts; (h) all progress schedules, work in process schedules (including, but
not limited to, estimates of completion costs), accounts receivable ledgers,
accounts payable ledgers and estimates of completion costs relating to any and
all Bonded Contracts, and (i) any and all proceeds (other than such proceeds
which are negotiable instruments or cash or Cash Equivalents in the possession
or control of Agent) remaining due to Borrowers and products arising with
respect thereto.



Syndication Letter

-- the syndication letter agreement among Agent and the Credit Parties of even
date herewith.



Taxes

- any present or future taxes, levies, imposts, duties, fees, assessments,
deductions, withholdings or other charges of whatever nature, including income,
receipts, excise, property, sales, use, transfer, license, payroll, withholding,
social security and franchise taxes now or hereafter imposed or levied by the
United States or any other Governmental Authority and all interest, penalties,
additions to tax and similar liabilities with respect thereto, but excluding, in
the case of each Lender, taxes imposed on or measured by the net income or
overall gross receipts of such Lender.



Transferee

- as defined in Section 13.3.3 of the Agreement.



Type

- any type of a Loan determined with respect to the interest option applicable
thereto, which shall be either a LIBOR Loan or a Base Rate Loan.



UCC

- the Uniform Commercial Code (or any successor statute) as adopted and in force
in the State of Texas or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code (or any successor statute) of such
state.



Unused Letter of Credit Subfacility

-- an amount equal to $70,000,000 minus the sum of (i) the aggregate amount of
all outstanding Letters of Credit plus, without duplication, (ii) the aggregate
unpaid reimbursement obligations with respect to all Letters of Credit.



Upstream Payment

- a payment or distribution of cash or other Property by a Subsidiary to a
Borrower, whether in repayment of Debt owed by such Subsidiary to such Borrower,
to pay dividends on account of such Borrower's ownership of Equity Interests or
otherwise.



Value

- with reference to the value of Eligible Inventory, value determined on the
basis of the lower of cost or market of such Eligible Inventory, with the cost
thereof calculated on a first-in, first-out basis, determined in accordance with
GAAP.



Voting Power

- with respect to any Person, the power ordinarily (without the occurrence of a
contingency) to elect the members of the board of directors (or Persons
performing similar functions) of such Person.



Voting Stock

- Equity Interests of any class or classes of a corporation or other entity the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors or Persons performing similar
functions.



Accounting Terms

. Unless otherwise specified herein, all terms of an accounting character used
in the Agreement shall be interpreted, all accounting determinations under the
Agreement shall be made, and all financial statements required to be delivered
under the Agreement shall be prepared in accordance with GAAP, applied on a
basis consistent with the most recent audited Consolidated financial statements
of Borrowers and the Subsidiaries heretofore delivered to Agent and Lenders and
using the same method for inventory valuation as used in such audited financial
statements, except for any change required by GAAP; provided, however, that for
purposes of determining Borrowers' compliance with financial covenants contained
in Section 9.3 of the Agreement, all accounting terms shall be interpreted and
all accounting determinations shall be made in accordance with GAAP as in effect
on the date of the Agreement and applied on a basis consistent with the
application used in the financial statements referred to in Section 8.1.9 of the
Agreement unless (i) Borrowers shall have objected to determining such
compliance on such basis at the time of delivery of such financial statements or
(ii) Agent or any Lender shall so object in writing within 30 days after the
delivery of such financial statements, in either of which events such
calculations shall be made on a basis consistent with those used in the
preparation of the latest financial statements as to which such objection shall
not have been made. In the event of any change in GAAP that occurs after the
date of the Agreement and that is material to Borrowers, Agent and Lenders shall
the right to require either that conforming adjustments be made to any financial
covenants set forth in the Agreement, or the components thereof, that are
affected by such change or that Borrowers report their financial condition based
on GAAP as in effect immediately prior to the occurrence of such change.



Other Terms

. All other terms contained in the Agreement shall have, when the context so
indicates, the meanings provided for by the UCC to the extent the same are used
or defined therein.



Certain Matters of Construction

. The terms "herein," "hereof" and "hereunder" and other words of similar import
refer to the Agreement as a whole and not to any particular section, paragraph
or subdivision. Any pronoun used shall be deemed to cover all genders. In the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding." The section titles, table of contents and list of
exhibits appear as a matter of convenience only and shall not affect the
interpretation of the Agreement. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations; to any of the Loan Documents shall include any and all
modifications thereto and any and all restatements, extensions or renewals
thereof; to any Person shall mean and include the successors and permitted
assigns of such Person; to "including" and "include" shall be understood to mean
"including, without limitation" (and, for purposes of the Agreement and each
other Loan Document, the parties agree that the rule of ejusdem generis shall
not be applicable to limit a general statement, which is followed by or
referable to an enumeration of specific matters to matters similar to the
matters specifically mentioned); or to the time of day shall mean the time of
day on the day in question in Dallas, Texas, unless otherwise expressly provided
in the Agreement. A Default or an Event of Default shall be deemed to exist at
all times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
in writing by Agent pursuant to the Agreement or, in the case of a Default, is
cured within any period of cure expressly provided in this Agreement; and an
Event of Default shall "continue" or be "continuing" until such Event of Default
has been waived in writing by Lender. Whenever the phrase "to the best of
Borrowers' knowledge" or words of similar import relating to the knowledge or
the awareness of Borrowers are used herein, such phrase shall mean and refer to
(i) the actual knowledge of a Senior Officer of any Borrower or (ii) the
knowledge that a Senior Officer would have obtained if they had engaged in good
faith and diligent performance of his duties, including the making of such
reasonably specific inquiries as may be necessary of the employees or agents of
Borrowers and a good faith attempt to ascertain the existence or accuracy of the
matter to which such phrase relates.



IN WITNESS WHEREOF, this Appendix has been duly executed in Dallas, Texas, on
August 1, 2005.

BORROWERS

:



ATTEST: INTEGRATED ELECTRICAL SERVICES, INC.

_________________________ By:

Secretary Title:

[

CORPORATE SEAL]



ATTEST: ______________________

_________________________ By:

Secretary Title:

[

CORPORATE SEAL]



ATTEST: ______________________

_________________________ By:

Secretary Title:

[

CORPORATE SEAL]



GUARANTORS

:



ATTEST: ______________________

_________________________ By:

Secretary Title:

[

CORPORATE SEAL]



ATTEST: ______________________

_________________________ By:

Secretary Title:

[

CORPORATE SEAL]



LENDERS

:



BANK OF AMERICA, N.A., as Sole Lender

Commitment: $80,000,000.00 By:

Title:

AGENT

:



BANK OF AMERICA, N.A.

,



as Agent

By:

Title:

 

Annex I

Borrowers

Aladdin-Ward Electric & Air, Inc.

Florida

Amber Electric, Inc.

Florida

ARC Electric, Incorporated

Delaware

Bachofner Electric, Inc.

Delaware

Bexar Electric Company, Ltd.

Texas

Brink Electric Construction Co.

South Dakota

Bryant Electric Company, Inc.

North Carolina

Charles P. Bagby Co., Inc

Alabama

Collier Electric Company, Inc.

Florida

Commercial Electrical Contractors, Inc.

Delaware

Cross State Electric, Inc.

California

Cypress Electrical Contractors, Inc.

Delaware

Daniel Electrical Contractors, Inc.

Florida

Daniel Electrical of Treasure Coast, Inc.

Florida

Daniel Integrated Technologies, Inc.

Florida

Davis Electrical Constructors, Inc.

South Carolina

Electro-Tech, Inc.

Nevada

Federal Communications Group, Inc.

Delaware

Florida Industrial Electric, Inc.

Florida

H.R. Allen, Inc.

South Carolina

Hatfield Reynolds Electric Company

Arizona

Haymaker Electric, Ltd.

Alabama

Holland Electrical Systems, Inc

Delaware

Houston-Stafford Electrical Contractors LP

Texas

IES Contractors, Inc

Delaware

IES Federal Contract Group, LP

Texas

IES Management LP

Texas

IES Management ROO, LP

Texas

IES Properties LP

Texas

IES Reinsurance, Ltd.

Bermuda

IES Ventures, Inc.

Delaware

Integrated Electrical Finance, Inc.

Delaware

Integrated Electrical Services, Inc.

Delaware

J.W. Gray Electric Co., Inc.

Delaware

J.W. Gray Electrical Contractors LP

Texas

Kayton Electric, Inc.

Nebraska

Key Electrical Supply, Inc.

Texas

Linemen, Inc.

Delaware

Mark Henderson, Incorporated

Delaware

Menninga Electric, Inc.

Delaware

Mid-States Electric Company, Inc.

Delaware

Mills Electric LP

Texas

Mitchell Electric Company, Inc.

Arizona

M-S Systems, Inc.

Tennessee

Murray Electrical Contractors, Inc.

Delaware

Neal Electric LP

Texas

New Technology Electrical Contractors, Inc.

Delaware

Newcomb Electric Company, Inc.

Delaware

Pan American Electric, Inc.

Pan American Electric Company, Inc.

Tennessee

New Mexico

Paulin Electric Company, Inc.

Delaware

Pollock Summit Electric LP

Texas

PrimeNet, Inc.

Delaware

Primo Electric Company

Delaware

Raines Electric LP

Texas

Riviera Electric, LLC

Delaware

RKT Electric, Inc.

Delaware

Rockwell Electric, Inc.

Delaware

Rodgers Electric, Inc.

Washington

Ron's Electric, Inc.

Delaware

SEI Electrical Contractor, Inc

Florida

Spectrol, Inc.

Delaware

Tesla Power & Automation, L.P.

Tesla Power Properties, L.P.

Texas

Texas

Thomas Popp & Company

Ohio

Valentine Electrical, Inc.

Delaware

Wright Electrical Contracting, Inc.

Delaware

 

Annex II

Guarantors

Bear Acquisition Corporation

Delaware

Bexar Electric II LLC

Arizona

BW Consolidated, Inc.

Nevada

BW/BEC II LLC

Arizona

BW/BEC, Inc.

Delaware

BW/BEC, LLC

Nevada

General Partners, Inc.

Alabama

Houston-Stafford Electric Holding III, Inc.

Nevada

Houston-Stafford Holdings II LLC

Delaware

Houston-Stafford Holdings LLC

Arizona

Houston-Stafford Management LLC

Arizona

ICS Holdings LLC

Arizona

IES Communications, Inc.

Delaware

IES Contractors Holdings LLC

Arizona

IES Contractors Management LLC

Arizona

IES ENC Management, Inc.

Delaware

IES ENC, Inc.

Delaware

IES Holdings II LLC

Delaware

IES Holdings LLC

Arizona

IES Operations Group, Inc.

Delaware

IES Properties Holding, Inc.

Delaware

IES Properties Holdings II LLC

Arizona

IES Properties Management, Inc.

Delaware

IES Properties, Inc

Delaware

IES Residential Group, Inc.

Delaware

IES Specialty Lighting, Inc.

Delaware

Intelligent Buildings Solutions, Inc.

Delaware

J.W. Gray Holdings II LLC

Delaware

J.W. Gray Holdings LLC

Arizona

J.W. Gray Management LLC

Arizona

Mills Electric Contractors, Inc.

Delaware

Mills Electric Holdings II LLC

Delaware

Mills Electrical Holdings LLC

Arizona

Mills Management LLC

Arizona

Neal Electric Management LLC

Arizona

Pollock Electric, Inc.

Delaware

Pollock Summit Holdings I LLC

Delaware

Pollock Summit Holdings, Inc.

Arizona

Raines Electric Co., Inc.

Delaware

Raines Holdings II LLC

Delaware

Raines Holdings LLC

Arizona

Raines Management LLC

Arizona

Summit Electric of Texas, Inc.

Delaware

Tesla Power (Nevada) , Inc.

Nevada

Tesla Power (Nevada) II LLC

Delaware

Tesla Power GP, Inc.

Delaware

EMC Acquisition Corporation

Delaware

Ernest P. Breaux Electrical, Inc.

Delaware

IES Albuquerque, Inc.

New Mexico

IES Austin Holding LP

Texas

IES Austin Holdings II LLC

Delaware

IES Austin Holdings LLC

Arizona

IES Austin Management LLC

Arizona

IES Austin, Inc.

Delaware

IES Charlotte, Inc.

Delaware

IES College Station Holdings II, LLC

Delaware

IES College Station Holdings LLC

Arizona

IES College Station Holdings LP

Texas

IES College Station Management LLC

Arizona

IES College Station, Inc.

Delaware

IES Decatur, Inc.

Delaware

IES East McKeesport, Inc.

Delaware

IES Meridian, Inc.

Delaware

IES Oklahoma City, Inc.

Delaware

IES Raleigh, Inc.

Delaware

IES Valdosta Inc

Georgia

IES Wilson, Inc.

Delaware

NBH Holding Co., Inc,

Delaware

 

 

 

 

 

 

 

 

EXHIBIT A

FORM OF REVOLVER NOTE

___________, 2005

U.S. $80,000,000 Dallas, Texas



FOR VALUE RECEIVED, each of the undersigned (being hereinafter referred to
collectively herein as "Borrowers," and individually as a "Borrower") hereby
unconditionally, and jointly and severally, promise to pay to the order of Bank
of America, N.A. (herein, together with any subsequent holder hereof, called the
"Holder") the principal sum of $80,000,000 or such lesser sum as may constitute
Holder's Pro Rata share of the outstanding principal amount of all Revolver
Loans pursuant to the terms of the Loan Agreement (as defined below) on the date
on which such outstanding principal amounts become due and payable pursuant to
Section 4.2 of the Loan Agreement, in strict accordance with the terms thereof.
Borrowers likewise unconditionally, and jointly and severally, promise to pay to
Holder interest from and after the date hereof on Holder's Pro Rata share of the
outstanding principal amount of Revolver Loans at such interest rates, payable
at such times, and computed in such manner as are specified in Section 2.1 of
the Loan Agreement, in strict accordance with the terms thereof.

This Revolver Note ("Note") is issued pursuant to, and is one of the "Revolver
Notes" referred to in, the Loan and Security Agreement dated as of even date
herewith (as the same may be amended from time to time, the "Loan Agreement"),
among Borrowers, Bank of America, N.A., as collateral and administrative agent
(in such capacity, "Agent") for itself and the financial institutions from time
to time parties thereto as lenders ("Lenders"), and such Lenders, and Holder is
and shall be entitled to all benefits thereof and of all Loan Documents executed
and delivered in connection therewith. All capitalized terms used herein, unless
otherwise defined herein, shall have the meanings ascribed to such terms in the
Loan Agreement.

The repayment of the principal balance of this Note is subject to the provisions
of Section 4.2 of the Loan Agreement. The entire unpaid principal balance and
all accrued interest on this Note shall be due and payable immediately upon the
termination of the Commitments as set forth in Section 5.2 of the Loan
Agreement.

All payments of principal and interest shall be made in Dollars in immediately
available funds as specified in the Loan Agreement.

Upon or after the occurrence of an Event of Default and for so long as such
Event of Default exists, the principal balance and all accrued interest of this
Note may be declared (or shall become) due and payable in the manner and with
the effect provided in the Loan Agreement, and the unpaid principal balance
hereof shall bear interest at the Default Rate as and when provided in Section
2.1.5 of the Loan Agreement. Borrowers jointly and severally agree to pay, and
save Holder harmless against, any liability for the payment of, all costs and
expenses, including, but not limited to, reasonable attorneys' fees, if this
Note is collected by or through an attorney-at-law.

All principal amounts of Revolver Loans made by Holder to Borrowers pursuant to
the Loan Agreement, and all accrued and unpaid interest thereon, shall be deemed
outstanding under this Note and shall continue to be owing by Borrowers until
paid in accordance with the terms of this Note and the Loan Agreement.

In no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof or otherwise, shall the amount paid or agreed to be paid to
Holder for the use, forbearance or detention of money advanced hereunder exceed
the highest lawful rate permissible under any law which a court of competent
jurisdiction may deem applicable hereto; and, in the event of any such payment
inadvertently paid by Borrowers or inadvertently received by Holder, such excess
sum shall be, at Borrowers' option, returned to Borrowers forthwith or credited
as a payment of principal, but shall not be applied to the payment of interest.
It is the intent hereof that Borrowers not pay or contract to pay, and that
Holder not receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by Borrowers under
Applicable Law.

Time is of the essence of this Note. To the fullest extent permitted by
Applicable Law, each Borrower, for itself and its legal representatives,
successors and assigns, expressly waives presentment, demand, protest, notice of
dishonor, notice of non-payment, notice of maturity, notice of protest,
presentment for the purpose of accelerating maturity, diligence in collection,
and the benefit of any exemption or insolvency laws.

Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under Applicable Law, but if any provision
of this Note shall be prohibited or invalid under Applicable Law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of Holder in the exercise of any right or
remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by Holder of any right or
remedy preclude any other right or remedy. Each Borrower agrees that, without
releasing or impairing any Borrower's liability hereunder, Holder or Agent may
at any time release, surrender, substitute or exchange any Collateral securing
this Note and may at any time release any party primarily or secondarily liable
for the indebtedness evidenced by this Note.

The rights of Holder and obligations of Borrowers hereunder shall be construed
in accordance with and governed by the laws (without giving effect to the
conflict of law principles thereof) of the State of Texas.

[Remainder of Page Blank; signatures Immediately follow]

INTEGRATED ELECTRICAL SERVICES, INC.


By:

Name:

Title:


ALADDIN WARD ELECTRIC & AIR, INC.

AMBER ELECTRIC, INC.

ARC ELECTRIC, INCORPORATED

BACHOFNER ELECTRIC, INC.

BRINK ELECTRIC CONSTRUCTION CO.

BRYANT ELECTRIC COMPANY, INC.

COMMERCIAL ELECTRICAL CONTRACTORS,

INC.

CROSS STATE ELECTRIC, INC.

DANIEL ELECTRICAL CONTRACTORS, INC.

DAVIS ELECTRICAL CONSTRUCTORS, INC.

ELECTRO-TECH, INC.

FEDERAL COMMUNICATIONS GROUP, INC.

FLORIDA INDUSTRIAL ELECTRIC, INC.

H. R. ALLEN, INC.

HATFIELD REYNOLDS ELECTRIC COMPANY

KAYTON ELECTRIC, INC.

KEY ELECTRICAL SUPPLY, INC.

MARK HENDERSON, INCORPORATED

MENNINGA ELECTRIC, INC.

MID-STATES ELECTRIC COMPANY, INC.

MITCHELL ELECTRIC COMPANY, INC.

MURRAY ELECTRICAL CONTRACTORS, INC.

NEW TECHNOLOGY ELECTRICAL

CONTRACTORS, INC.

NEWCOMB ELECTRIC COMPANY, INC.

PAN AMERICAN ELECTRIC COMPANY, INC.

PAULIN ELECTRIC COMPANY, INC.

PRIMENET, INC.

PRIMO ELECTRIC COMPANY

RIVIERA ELECTRIC, LLC

ROCKWELL ELECTRIC, INC.

RODGERS ELECTRIC COMPANY, INC.

THOMAS POPP & COMPANY

VALENTINE ELECTRICAL, INC.


By:

Name:

Title:



BEXAR ELECTRIC COMPANY, LTD.

By: BW/BEC, Inc., its general partner

By:

Name:

Title:

HAYMAKER ELECTRIC, LTD

By: General Partner, Inc., its general partner

By:

Name:

Title:

HOUSTON-STAFFORD ELECTRICAL CONTRACTORS LP

By: Houston-Stafford Management LLC, its general partner

By:

Name:

Title:

J.W. GRAY ELECTRICAL CONTRACTORS LP

By: J.W. Gray Management LLC, its general partner

By:

Name:

Title:

MILLS ELECTRIC LP

By: Mills Management LLC

By:

Name:

Title:

NEAL ELECTRIC LP

By: BW/BEC, Inc., its general partner

By:

Name:

Title:

 

POLLOCK SUMMIT ELECTRIC LP

By: Pollock Electric, Inc. and Summit Electric of Texas, Inc., its general
partners

By:

Name:

Title:

RAINES ELECTRIC LP

By: Raines Management LLC, its general partner

By:

Name:

Title:

TESLA POWER AND AUTOMATION, L.P.

By: Telsa Power GP, Inc., its general partner

By:

Name:

Title:

EXHIBIT B

Form of Borrowing Base Certificate

The undersigned, being a Senior Officer (as defined in the Loan Agreement
described below) of INTEGRATED ELECTRICAL SERVICES, INC., a Delaware corporation
(individually, and in its capacity as the representative of the other Credit
Parties (as defined in the Loan Agreement), "Parent"), hereby gives this
Borrowing Base Certificate to BANK OF AMERICA, N.A., as agent pursuant to the
below described Loan Agreement (in such capacity, "Agent"), and the Lenders
party to such Loan Agreement, pursuant to the terms and conditions of a Loan and
Security Agreement dated as of August 1, 2005 (the "Loan Agreement") by and
among the Lenders from time to time party thereto, Agent, Parent, the other
Borrowers and the other Credit Parties party thereto. All capitalized terms not
defined herein have the meanings given them in the Loan Agreement. The
undersigned hereby certifies that:

SECTION 16. Borrowing Base and Compliance

Pursuant to the Loan Documents, the Credit Parties granted to Agent a lien on
the Collateral, including (except to the extent such Property constitutes
Excluded Collateral) all of their Accounts, Equipment and Inventory. The
amounts, calculations and representations set forth in this Borrowing Base
Certificate, in Schedule 1 attached hereto and in any other attachments hereto
are true and correct in all respects and were determined in accordance with the
Loan Agreement and GAAP. All of the Accounts, Equipment and Inventory referred
to herein (other than those entered as ineligible) are Eligible Accounts,
Eligible Equipment and Eligible Inventory, respectively.

B. General Certifications The undersigned further certifies to Agent and Lenders
that:

(a) Each of the representations and warranties made by the Credit Parties in or
pursuant to the Loan Documents are accurate in all material respects (except for
those representations and warranties made as of a specific date), and Credit
Parties are in compliance with all covenants, agreements and obligations under
the Loan Documents;

(b) No Default or Event of Default has occurred or is continuing; and

(c) The certifications, representations, calculations and statements herein will
be true and correct as of the date hereof.

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of the day first written above.

INTEGRATED ELECTRICAL SERVICES, INC.


By:
Name:
Its:

SCHEDULE 1

TO BE DETERMINED

EXHIBIT C

Form of Notice of Conversion/Continuation

Date ______________,______

Bank of America, N.A., as Agent

901 Main Street

22nd Floor

Mail Code: TX1-492-22-13

Dallas, Texas 75202

Attention

: Loan Administration Officer



Re: Loan and Security Agreement dated August 1, 2005, by and among Integrated
Electrical Services, Inc. and the other Borrowers party thereto, the Guarantors
party thereto, Bank of America, N.A., as collateral and administrative agent for
certain Lenders from time to time parties thereto, and such Lenders (as at any
time amended, the "Loan Agreement")

Gentlemen:

This Notice of Conversion/Continuation is delivered to you pursuant to Section
2.1.2(ii) of the Loan Agreement. Unless otherwise defined herein, capitalized
terms used herein shall have the meanings attributable thereto in the Loan
Agreement. Borrowers hereby give notice of its request as follows:

Check as applicable:

: A conversion of Loans from one Type to another, as follows:

(i) The requested date of the proposed conversion is ______________, 20__ (the
"Conversion Date");

(ii) The Type of Loans to be converted pursuant hereto are presently
__________________ [select either LIBOR Loans or Base Rate Loans] in the
principal amount of $_____________ outstanding as of the Conversion Date;

(iii) The portion of the aforesaid Loans to be converted on the Conversion Date
is $_____________ (the "Conversion Amount");

(iv) The Conversion Amount is to be converted into a ____________ [select either
a LIBOR Loan or a Base Rate Loan] (the "Converted Loan") on the Conversion Date.

(v) [In the event a Borrower selects a LIBOR Loan:] Borrowers hereby request
that the Interest Period for such Converted Loan be for a duration of _____
[insert length of Interest Period].

: A continuation of LIBOR Loans for new Interest Period, as follows:

(i) The requested date of the proposed continuation is _______________, 20__
(the "Continuation Date");

(ii) The aggregate amount of the LIBOR Loans subject to such continuation is
$__________________;

(iii) The duration of the selected Interest Period for the LIBOR Loans which are
the subject of such continuation is: _____________ [select duration of
applicable Interest Period];

Each Borrower hereby ratifies and reaffirms all of its liabilities and
obligations under the Loan Documents and, in connection with each continuation
of LIBOR Loan and each conversion of a Base Rate Loan into a LIBOR Loan,
certifies that no Default or Event of Default exists on the date hereof.

Borrowers have caused this Notice of Conversion/Continuation to be executed and
delivered by their duly authorized representative, this _______ day of
______________, 20__.

Integrated Electrical Services, Inc.

By:____________________________________

Title:______________________________

EXHIBIT D

Form of Notice of Borrowing

Date ______________, 2005

Bank of America, N.A., as Agent

901 Main Street

22nd Floor

Mail Code: TX1-492-22-13

Dallas, Texas 75202

Attention

: Loan Administration Officer



Re: Loan and Security Agreement dated August 1, 2005, by and among Integrated
Electrical Services, Inc. and the other Borrowers party thereto, the Guarantors
party thereto, Bank of America, N.A., as collateral and administrative agent for
certain Lenders from time to time parties thereto, and such Lenders (as at any
time amended, the "Loan Agreement")

Gentlemen:

This Notice of Borrowing is delivered to you pursuant to Section 3.1.1 of the
Loan Agreement. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings attributable thereto in the Loan Agreement. Borrowers
hereby request a Revolver Loan in the aggregate principal amount of
$______________, to be made on _____________, _____, and to consist of:

Check as applicable: : Base Rate Loans in the aggregate principal amount of
$_____________

: LIBOR Loans in the aggregate principal amount of $___________, with Interest
Periods as follows:

(i) As to $_____________, an Interest Period of ______ month(s);

(ii) As to $_____________, an Interest Period of ______ months;

(iii) As to $_____________, an Interest Period of ______ months.

Each Borrower hereby ratifies and reaffirms all of its liabilities and
obligations under the Loan Documents and hereby certifies that no Default or
Event of Default exists on the date hereof.

Borrowers have caused this Notice of Borrowing to be executed and delivered by
their duly authorized representative, this ______ day of _____________, 20__.

Integrated Electrical Services, Inc.

By:____________________________________

Title:______________________________

EXHIBIT E

COMPLIANCE CERTIFICATE

[Letterhead of Integrated Electrical Services, Inc.]

__________________, 20__

Bank of America, N.A., as Agent

901 Main Street

22nd Floor

Mail Code: TX1-492-22-13

Dallas, Texas 75202

Attention

: Loan Administration Officer



The undersigned, the chief financial officer of Integrated Electrical Services,
Inc., a Delaware corporation ("Parent"), gives this certificate to Bank of
America, N.A. ("Agent") in accordance with the requirements of Section 9.1.3 of
that certain Loan and Security Agreement dated August 1, 2005, among Parent and
the other Borrowers party thereto, the Guarantors party thereto, Agent and the
Lenders referenced therein ("Loan Agreement"). Capitalized terms used in this
Certificate, unless otherwise defined herein, shall have the meanings ascribed
to them in the Loan Agreement.

1. Based upon my review of the balance sheets and statements of income of Parent
and its Subsidiaries for the [Fiscal Year] [quarterly period] ending
__________________, 20__, copies of which are attached hereto, I hereby certify
that:

[

(a) Consolidated Adjusted Tangible Net Worth is $____________;



(b) Consolidated Net Worth is $___________;

(c) Consolidated Cash Interest Coverage Ratio is ____ to ____;

(d) Consolidated Fixed Charge Coverage Ratio is ____ to ____;

(e) Excess Availability is $____________;

(f) Capital Expenditures during the period and for the Fiscal Year to date total
$_________ for Borrowers.]

2. No Default exists on the date hereof, other than: __________________
________________________________________________ [if none, so state]; and

3. No Event of Default exists on the date hereof, other than __________
____________________________________________________ [if none, so state].

4. As of the date hereof, each Borrower is current in its payment of all accrued
rent and other charges to Persons who own or lease any premises where any of the
Collateral is located, and there are no pending disputes or claims regarding any
Borrower's failure to pay or delay in payment of any such rent or other charges.

5. Attached hereto is a schedule showing the calculations that support
Borrowers' compliance [non-compliance] with the financial covenants, as shown
above.

Very truly yours,

_______________________________

Chief Financial Officer

EXHIBIT F

OPINION LETTER REQUIREMENTS

EXHIBIT G

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated as of ______, 20__

Reference is made to the Loan and Security Agreement dated August 1, 2005 (at
any time amended, the "Loan Agreement"), among Integrated Electrical Services,
Inc. and the other Borrowers party thereto, the Guarantors party thereto, Bank
of America, N.A., as collateral and administrative agent for certain Lenders
from time to time parties thereto, and such Lenders. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Loan Agreement.

______________________________________ (the "Assignor") and
______________________________________ (the "Assignee") agree as follows:

1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (i) a principal amount of $________ of the outstanding Revolver
Loans held by Assignor and $___________ of participations of Assignor in LC
Outstandings (which amount[s], according to the records of Agent, represent[s]
_______% of the total principal amount of outstanding Revolver Loans and LC
Outstandings) and (ii) a principal amount of $__________ of Assignor's
Commitment (which amount includes Assignor's outstanding Revolver Loans being
assigned to Assignee pursuant to clause (i) above and which, according to the
records of Agent, represents (____%) of the total Commitments of Lenders under
the Loan Agreement) (the "Assigned Interest"), together with an interest in the
Loan Documents corresponding to the Assigned Interest. This Agreement shall be
effective from the date (the "Assignment Effective Date") on which Assignor
receives both (x) the principal amount of the Assigned Interest in the Loans on
the Assignment Effective Date, if any, and (y) a copy of this Agreement duly
executed by Assignee. From and after the Assignment Effective Date, Assignee
hereby expressly assumes, and undertakes to perform, all of Assignor's
obligations in respect of Assignor's Commitments to the extent, and only to the
extent, of Assignee's Assigned Interest, and all principal, interest, fees and
other amounts which would otherwise be payable to or for Assignor's account in
respect of the Assigned Interest shall be payable to or for Assignee's account,
to the extent such amounts have accrued subsequent to the Assignment Effective
Date.

2. Assignor (i) represents that as of the date hereof, the aggregate of its
Commitments under the Loan Agreement (without giving effect to assignments
thereof, which have not yet become effective) is $__________, and the
outstanding balance of its Loans and participations in LC Outstandings
(unreduced by any assignments thereof, which have not yet become effective) is
$__________; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers, the
performance or observance by Borrowers of any of their obligations under the
Loan Agreement or any of the Loan Documents; and (iv) attaches the Notes held by
it and requests that Agent exchange such Notes for new Notes payable to Assignee
and the Assignor in the principal amounts set forth on Schedule A hereto.

3. Assignee (i) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (ii) confirms that it has received a copy
of the Loan Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 9.1.3 thereof, and copies of such other
Loan Documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(iii) agrees that it shall, independently and without reliance upon the Assignor
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Agreement; (iv) confirms that it is eligible to become an
Assignee; (v) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
Agent by the terms thereof, together with such powers as are incidental thereto;
(vi) agrees that it will strictly observe and perform all the obligations that
are required to be performed by it as a "Lender" under the terms of the Loan
Agreement and the other Loan Documents; and (vii) agrees that it will keep
confidential all information with respect to Borrowers furnished to it by
Borrowers or the Assignor to the extent provided in the Loan Agreement.

4. Assignor acknowledges and agrees that it will not sell or otherwise dispose
of the Assigned Interest or any portion thereof, or grant any participation
therein, in a manner which, or take any action in connection therewith which,
would violate the terms of any of the Loan Documents.

5. This Agreement and all rights and obligations shall be interpreted in
accordance with and governed by the laws of the State of Texas. If any provision
hereof would be invalid under Applicable Law, then such provision shall be
deemed to be modified to the extent necessary to render it valid while most
nearly preserving its original intent; no provision hereof shall be affected by
another provision's being held invalid.

6. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission or by first-class mail,
shall be deemed given when sent and shall be sent as follows:

(a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

__________________________

__________________________

__________________________

(b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

__________________________

__________________________

__________________________

__________________________

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

__________________________

ABA No.___________________

__________________________

Account No._______________

Reference: ______________________

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

__________________________

__________________________

__________________________

ABA No.___________________

For Account of:___________

Reference: _____________________

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed and delivered by their respective duly authorized
officers, as of the date first above written.

___________________________

("Assignor")

By: _______________________

Title: _______________

___________________________

("Assignee")

By: ______________________

Title: ______________



SCHEDULE A TO ASSIGNMENT AND ACCEPTANCE

EXHIBIT H

FORM OF NOTICE

Reference is made to (i) the Loan and Security Agreement dated August 1, 2005
(as at any time amended, the "Loan Agreement") among Integrated Electrical
Services, Inc. and the other Borrowers party thereto, the Guarantors party
thereto, Bank of America, N.A., as collateral and administrative agent for
certain Lenders from time to time parties thereto, and such Lenders, and (ii)
the Assignment and Acceptance dated as of ____________, 20__ (the "Assignment
Agreement") between __________________ (the "Assignor") and ____________________
(the "Assignee"). Except as otherwise defined herein, capitalized terms used
herein which are defined in the Loan Agreement are used herein with the
respective meanings specified therein.

The Assignor hereby notifies Borrowers and Agent of Assignor's intent to assign
to Assignee pursuant to the Assignment Agreement a principal amount of (i)
$________ of the outstanding Revolver Loans and participations in LC
Outstandings held by Assignor, and (ii) $___________ of Assignor's Commitment
(which amount includes the Assignor's outstanding Revolver Loans being assigned
to Assignee pursuant to clause (i) above), together with an interest in the Loan
Documents corresponding to the interest in the Loans and Commitment[s] so
assigned. Pursuant to the Assignment Agreement, Assignee has expressly assumed
all of Assignor's obligations under the Loan Agreement to the extent of the
Assigned Interest (as defined in the Assignment Agreement).

For purposes of the Loan Agreement, Agent shall deem Assignor's share of the
Commitment to be reduced by $_________ and Assignee's share of the Commitment to
be increased by $_________.

The address of the Assignee to which notices, information and payments are to be
sent under the terms of the Loan Agreement is:

________________________

________________________

________________________

________________________

Assignee's LIBOR Lending Office address is as follows:

________________________

________________________

________________________

________________________

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement. Please acknowledge your receipt of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.



IN WITNESS WHEREOF, the undersigned have caused the execution of this Notice, as
of _________________, 20__.

__________________________

("Assignor")

By:

Title:

__________________________

("Assignee")

By:

Title:

ACKNOWLEDGED AND AGREED TO

AS OF THE DATE SET FORTH ABOVE:

BORROWERS

:*



__________________________

By:_______________________

Title:_________________

__________________________

By:_______________________

Title:_________________

__________________________

By:_______________________

Title:_________________

* No signature required by any Borrower when an Event of Default exists.

BANK OF AMERICA, N.A.

,



as Agent

By:________________________

Title:__________________

 